Exhibit 10.1

 



[*]: THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE AGREEMENT BECAUSE IT
IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED

 

Private & Confidential   Dated             20 April 2020      

SEAHAWK ONE, LTD.
(as Borrower)

 

NCL CORPORATION LTD.
(as Parent)

 

NCL INTERNATIONAL, LTD.
(as Shareholder)

 

THE LENDERS LISTED IN SCHEDULE 1
(as Lenders)

 

KFW IPEX-BANK GMBH
(as Facility Agent)

 

KFW IPEX-BANK GMBH
(as Hermes Agent)

 

KFW IPEX-BANK GMBH
(as Bookrunner)

 

KFW IPEX-BANK GMBH
(as Initial Mandated Lead Arranger)

 

KFW IPEX-BANK GMBH
(as Collateral Agent)

 

and

 

KFW IPEX-BANK GMBH
(as CIRR Agent)

 

 

                                                                

 

SECOND SUPPLEMENTAL AGREEMENT

 

RELATING TO THE SECURED CREDIT AGREEMENT
DATED 14 JULY 2014, AS AMENDED AND RESTATED ON 22 DECEMBER 2015, FOR THE DOLLAR
EQUIVALENT OF UP TO €710,831,000 PRE AND POST DELIVERY FINANCE FOR HULL NO. [*]

                                                                 

 

  [image_001.jpg]      

 



 

 

 

Contents

 

Clause Page     1   Definitions 2     2   Agreement of the Finance Parties 3    
3   Amendments to Original Credit Agreement 3     4   Representations and
warranties 4     5   Conditions 5     6   Confirmations 5     7   Fees, costs
and expenses 6     8   Miscellaneous and notices 7     9   Applicable law 7    
Schedule 1 The Lenders 8     Schedule 2 Conditions precedent to Effective Date 9
    Schedule 3 Form of Effective Date Notice 11     Schedule 4 Form of Amended
and Restated Credit Agreement 12

 



 

 

 

THIS SECOND SUPPLEMENTAL AGREEMENT is dated 20 April 2020 and made BETWEEN:

 

(1)SEAHAWK ONE, LTD., a Bermuda company with its registered office at Park
Place, 55 Par La Ville Road, Third Floor, Hamilton HM11, Bermuda (the Borrower);

 

(2)NCL CORPORATION LTD., a company incorporated under the laws of Bermuda and
having its registered office at Park Place, 55 Par La Ville Road, Third Floor,
Hamilton HM11, Bermuda as guarantor (the Parent);

 

(3)NCL INTERNATIONAL, LTD., a company incorporated under the laws of Bermuda and
having its registered office at Park Place, 55 Par La Ville Road, Third Floor,
Hamilton HM11, Bermuda as shareholder (the Shareholder);

 

(4)THE LENDERS particulars of which are set out in Schedule 1 (The Lenders) as
lenders (collectively the Lenders and each individually a Lender);

 

(5)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as facility agent (the Facility Agent);

 

(6)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as Hermes agent (the Hermes Agent);

 

(7)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as bookrunner (the Bookrunner);

 

(8)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as initial mandated lead arranger (the Initial Mandated Lead Arranger);

 

(9)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as collateral agent for itself and the Lenders (as hereinafter defined)
(the Collateral Agent); and

 

(10)KFW IPEX-BANK GMBH of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany as CIRR agent (the CIRR Agent).

 

WHEREAS:

 

(A)This Agreement is supplemental to a credit agreement dated 14 July 2014 as
amended and restated on 22 December 2015 (the Original Credit Agreement) made
between, amongst others, the Borrower, the banks named therein as lenders and
the Facility Agent, where the Lenders granted to the Borrower a secured loan in
the maximum amount of the dollar equivalent of up to Euro seven hundred and ten
million eight hundred and thirty one thousand (€710,831,000) (the Loan) for the
purpose of enabling the Borrower to finance (among other things) the
construction of the Vessel (as such term is defined in the Original Credit
Agreement) on the terms and conditions therein contained.

 

(B)The Borrower and the Parent have by a consent request letter dated 7 April
2020 relating to the "Cruise Debt Holiday Principles" (the Principles) requested
that the Original Credit Agreement be amended and restated on the basis set out
in this Agreement.

 

(C)The Lenders have agreed to the deferral of any scheduled repayments of
principal of a Loan arising during the Deferral Period on the basis set out in
the Original Credit Agreement as amended, supplemented and restated by this
Agreement.

 



 1 

 

 

NOW IT IS HEREBY AGREED as follows:

 

1Definitions

 

1.1Defined expressions

 

Words and expressions defined in the Original Credit Agreement shall, unless the
context otherwise requires or unless otherwise defined herein, have the same
meanings when used in this Agreement.

 

1.2Definitions

 

In this Agreement, unless the context otherwise requires:

 

Credit Agreement means the Original Credit Agreement as amended and restated by
this Agreement.

 

Deferral Fee Letter means any letter between the Agent and the Parent setting
out any of the fees payable in connection with this Agreement.

 

Deferral Period means the period from 1 April 2020 to 31 March 2021 (inclusive).

 

Effective Date means the date on which the Facility Agent notifies the Borrower
and the Lenders in writing substantially in the form set out in Schedule 3 (Form
of Effective Date Notice) that the Facility Agent has received the documents and
evidence specified in clause 5.1 (Documents and evidence), clause 5.2 (General
conditions precedent) and Schedule 2 (Conditions precedent to Effective Date) in
a form and substance reasonably satisfactory to it (and provided that the
Facility Agent shall be under no obligation to give the notification if a
Default or a mandatory prepayment event under Section 4.02 of the Credit
Agreement (as if the same had been amended and restated by this Agreement) shall
have occurred for which relief is not provided in the Principles).

 

Finance Party means the Facility Agent, the Hermes Agent, the Collateral Agent,
the CIRR Agent or a Lender.

 

Principles Information Package has the meaning given to such term in the form of
the Credit Agreement set out in Schedule 4 (Form of Amended and Restated Credit
Agreement).

 

Repayment Date has the meaning given to such term in the form of the amended and
restated Credit Agreement set out in Schedule 4 (Form of Amended and Restated
Credit Agreement).

 

Obligor means the Borrower, the Parent and the Shareholder.

 

1.3References

 

References in:

 

(a)this Agreement to Sections of the Credit Agreement are to the Sections of the
amended and restated credit agreement set out in Schedule 4 (Form of Amended and
Restated Credit Agreement);

 

(b)references in the Original Credit Agreement to “this Agreement” shall, with
effect from the Effective Date and unless the context otherwise requires, be
references to the Original Credit Agreement as amended and restated by this
Agreement and words such as “herein”, “hereof”, “hereunder”, “hereafter”,
“hereby” and “hereto”, where they appear in the Original Credit Agreement, shall
be construed accordingly;

 

(c)this Agreement to any defined terms shall have meanings to be equally
applicable to both the singular and plural forms of the terms defined and
references to this Agreement or any other document (or to any specified
provision of this Agreement or any other document) shall be construed as
references to this Agreement, that provision or that document as from time to
time amended, restated, supplemented and/or novated.

 



 2 

 

 

1.4Clause headings

 

The headings of the several clauses and sub-clauses of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

1.5Electronic signing

 

The parties acknowledge and agree that they may execute this Agreement and any
variation or amendment to the same, by electronic instrument. The parties agree
that the electronic signatures appearing on the document shall have the same
effect as handwritten signatures and the use of an electronic signature on this
Agreement shall have the same validity and legal effect as the use of a
signature affixed by hand and is made with the intention of authenticating this
Agreement, and evidencing the parties’ intention to be bound by the terms and
conditions contained herein. For the purposes of using an electronic signature,
the parties authorise each other to the lawful processing of personal data of
the signers for contract performance and their legitimate interests including
contract management.

 

1.6Contracts (Rights of Third Parties) Act 1999

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement unless expressly provided to the contrary in this Agreement. 
Notwithstanding any term of this Agreement, the consent of any person who is not
a party to this Agreement is not required to rescind or vary this Agreement at
any time.

 

2Agreement of the Finance Parties

 

The Finance Parties, relying upon the representations and warranties on the part
of the Obligors contained in clause 4 (Representations and warranties), agree
with the Borrower that, subject to the terms and conditions of this Agreement
and in particular, but without prejudice to the generality of the foregoing,
fulfilment of the conditions contained in clause 5 (Conditions) and Schedule 2
(Conditions precedent to Effective Date), the Original Credit Agreement shall be
amended and restated on the terms set out in clause 3 (Amendments to Original
Credit Agreement).

 

3Amendments to Original Credit Agreement

 

3.1Amendments

 

The Original Credit Agreement (but without its Exhibits which, subject to clause
6.2(c), shall remain in the same form and deemed to form part of the Credit
Agreement) shall, with effect on and from the Effective Date, be (and it is
hereby) amended and restated so as to read in accordance with the form of the
amended and restated Credit Agreement set out in Schedule 4 (Form of Amended and
Restated Credit Agreement) and (as so amended) and, together with the Exhibits,
will continue to be binding upon the parties to it in accordance with its terms
as so amended and restated.

 

3.2Continued force and effect

 

Save as amended by this Agreement, the provisions of the Original Credit
Agreement shall continue in full force and effect and the Original Credit
Agreement and this Agreement shall be read and construed as one instrument.

 



 3 

 

 

4Representations and warranties

 

4.1Primary representations and warranties

 

Each of the Obligors represents and warrants to the Finance Parties that:

 

(a)Power and authority

 

it has the power to enter into and perform this Agreement and the transactions
contemplated hereby and has taken all necessary action to authorise the entry
into and performance of this Agreement and such transactions. This Agreement
constitutes its legal, valid and binding obligations enforceable in accordance
with its terms and in entering into this Agreement, it is acting on its own
account;

 

(b)No violation

 

the entry into and performance of this Agreement and the transactions
contemplated hereby do not and will not conflict with:

 

(i)any law or regulation or any official or judicial order; or

 

(ii)its constitutional documents; or

 

(iii)any agreement or document to which any member of the NCLC Group is a party
or which is binding upon it or any of its assets, nor result in the creation or
imposition of any Lien on it or its assets pursuant to the provisions of any
such agreement or document and in particular but without prejudice to the
foregoing the entry into and performance of this Agreement and the transactions
and documents contemplated hereby and thereby will not render invalid, void or
voidable any security granted by it to the Collateral Agent;

 

(c)Governmental approvals

 

all authorisations, approvals, consents, licenses, exemptions, filings,
registrations, notarisations and other matters, official or otherwise, required
in connection with the entry into, performance, validity and enforceability of
this Agreement and the transactions contemplated hereby have been obtained or
effected and are in full force and effect;

 

(d)Fees, governing law and enforcement

 

no fees or taxes, including, without limitation, stamp, transaction,
registration or similar taxes, are required to be paid to ensure the legality,
validity, or enforceability of this Agreement. The choice of the laws of England
as set forth in this Agreement is a valid choice of law, and the irrevocable
submission by each Obligor to jurisdiction and consent to service of process
and, where necessary, appointment by such Obligor of an agent for service of
process, as set forth in this Agreement, is legal, valid, binding and effective;
and

 

(e)True and complete disclosure

 

each Obligor has fully disclosed in writing to the Facility Agent all facts
relating to such Obligor which it knows or should reasonably know and which
might reasonably be expected to influence the Lenders in deciding whether or not
to enter into this Agreement.

 

4.2Repetition of representations and warranties

 

Each of the representations and warranties contained in clause 4.1 (Primary
representations and warranties) of this Agreement shall be deemed to be repeated
by the Obligors on the Effective Date as if made with reference to the facts and
circumstances existing on such day.

 



 4 

 

 

5Conditions

 

5.1Documents and evidence

 

The agreement of the Finance Parties referred to in clause 2 (Agreement of the
Finance Parties) shall be subject to the receipt by the Facility Agent or its
duly authorised representative of the documents and evidence specified in
Schedule 2 (Conditions precedent to Effective Date) in each case, in form and
substance reasonably satisfactory to the Facility Agent and its lawyers.

 

5.2General conditions precedent

 

The agreement of the Finance Parties referred to in clause 2 (Agreement of the
Finance Parties) shall be further subject to:

 

(a)the representations and warranties in clause 4 (Representations and
warranties) being true and correct on the Effective Date as if each was made
with respect to the facts and circumstances existing at such time; and

 

(b)no Event of Default or Default having occurred and continuing at the time of
the Effective Date.

 

5.3Conditions subsequent

 

The Borrower undertakes as soon as possible (but in any event within 10 days of
the Effective Date) to deliver to the Facility Agent copies of the financing
statements (Form UCC-1 or the equivalent) and the search results (Form UCC-11)
prepared, filed and/or obtained by the Borrower’s counsel, Paul, Weiss, Rifkind,
Wharton & Garrison LLP, to the extent required, in connection with the
restatement of the Original Credit Agreement pursuant to this Agreement.

 

5.4Waiver of conditions precedent

 

The conditions specified in this clause 5 are inserted solely for the benefit of
the Finance Parties and may be waived by the Finance Parties in whole or in part
with or without conditions.

 

6Confirmations

 

6.1Guarantee

 

The Parent as guarantor hereby confirms its consent to the amendments to the
Original Credit Agreement contained in this Agreement and agrees that the
guarantee and indemnity provided in Section 15 (Parent Guaranty) of the Original
Credit Agreement, and the obligations of the Parent as guarantor thereunder,
shall remain and continue in full force and effect notwithstanding the said
amendments to the Original Credit Agreement contained in this Agreement.

 

6.2Credit Documents

 

Each Obligor further acknowledges and agrees, for the avoidance of doubt, that:

 

(a)each of the Credit Documents to which it is a party, and its obligations
thereunder, shall remain in full force and effect notwithstanding the amendments
made to the Original Credit Agreement by this Agreement;

 

(b)each of the Security Documents to which it is a party shall remain in full
force and effect as security for the obligations of the Borrower under the
Credit Agreement; and

 

(c)with effect from the Effective Date, references in the Credit Documents to
which it is a party to the Credit Agreement shall henceforth be reference to the
Original Credit Agreement as amended and restated by this Agreement and as from
time to time hereafter amended.

 



 5 

 

 

7Fees, costs and expenses

 

7.1Fees

 

The Parent agrees to pay to the Facility Agent (for distribution to the Lenders
in accordance with the terms of any applicable Deferral Fee Letter) the fees in
the amounts and at the times agreed in each relevant Deferral Fee Letter.

 

7.2Costs and expenses

 

The Borrower agrees to pay on demand:

 

(a)all reasonable and documented expenses (including external legal and
out-of-pocket expenses and disbursements) incurred by:

 

(i)the Facility Agent or the Hermes Agent in connection with the negotiation,
preparation, execution and, where relevant, registration of this Agreement and
of any amendment or extension of or the granting of any waiver or consent under
this Agreement; and

 

(ii)the CIRR Representative and any Lender in connection with the preparation,
execution, delivery and administration, modification and amendment of any
Refinancing Agreement and any security or other documents executed or to be
executed and delivered as a consequence of the parties entering into this
Agreement and any other documents to be delivered under this Agreement; and

 

(b)all expenses (including legal and out-of-pocket expenses) incurred by the
Finance Parties in contemplation of, or otherwise in connection with, the
enforcement of, or preservation of any rights under this Agreement or otherwise
in respect of the monies owing and obligations incurred under this Agreement,

 

and all such costs and expenses shall be paid with interest at the rate referred
to in Section 2.06 (Interest) of the Credit Agreement from the date on which
such expenses were incurred to the date of payment (as well after as before
judgment).

 

7.3CIRR funding costs

 

The Borrower agrees to pay on demand any additional imputed or calculative
funding cost on the Deferred Loans incurred by a Lender or the CIRR
Representative as a consequence of the parties entering into this Agreement
which shall not exceed the difference between the interest payable on the Loan
(other than the Deferred Loan) in accordance with the Credit Agreement and the
interest payable on the Deferred Loans at the Floating Rate. The Facility Agent
shall furnish to the Borrower a determination of such a funding cost reflecting
the respective determinations which the Facility Agent has received from the
CIRR Representative and each of the Lenders, which determination will then be
applicable to all Lenders. None of the Facility Agent, a Lender or the CIRR
Representative is required to provide to the Facility Agent (if applicable) or
the Borrower evidence of how the determination of the funding cost has been made
nor that it has been suffered.

 

7.4Value Added Tax

 

All fees and expenses payable pursuant to this clause 7 shall be paid together
with VAT or any similar tax (if any) properly chargeable thereon.

 



 6 

 

 

7.5Stamp and other duties

 

The Borrower agrees to pay to the Facility Agent on demand all stamp,
documentary, registration or other like duties or taxes (including any duties or
taxes payable by the Facility Agent) imposed on or in connection with this
Agreement and shall indemnify the Facility Agent against any liability arising
by reason of any delay or omission by the Borrower to pay such duties or taxes.

 

8Miscellaneous and notices

 

8.1Notices

 

The provisions of Section 14.03 (Notices) of the Credit Agreement shall extend
and apply to the giving or making of notices or demands hereunder as if the same
were expressly stated herein with all necessary changes.

 

8.2Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.

 

8.3Further assurance

 

The provisions of Section 9.10(a) (Further Assurances) of the Credit Agreement
shall extend and apply to this Agreement as if the same were expressly stated
herein with all necessary changes.

 

9Applicable law

 

9.1Law

 

This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.

 

9.2Exclusive jurisdiction and service of process

 

The provisions of Section 14.07(b) and (c) (Governing Law; Exclusive
Jurisdiction of English Courts; Service of Process) of the Credit Agreement
shall apply to this Agreement as if the same were expressly stated herein with
all necessary changes.

 

This Agreement has been executed on the date stated at the beginning of this
Agreement.

 



 7 

 



 

Schedule 1

The Lenders

 

BNP Paribas Fortis SA/NV Crédit Agricole Corporate and Investment Bank DNB Bank
ASA HSBC France KfW IPEX-Bank GmbH Skandinaviska Enskilda Banken AB (publ)
Société Générale

 

 

 8 

 



 

Schedule 2
Conditions precedent to Effective Date

 

 

1Corporate authorisation

 

In relation to each Obligor:

 

(a)Constitutional documents

 

copies certified by an officer of that Obligor, as true, complete and up to date
copies, of all documents which contain or establish or relate to the
constitution of that party or an officer's certificate confirming that there
have been no changes or amendments to the constitutional documents certified
copies of which were previously delivered to the Facility Agent pursuant to the
Original Credit Agreement or any previous supplement to it;

 

(b)Resolutions

 

a copy, certified by an officer of that Obligor to be a true copy, and as being
in full force and effect and not amended or rescinded, of resolutions of its
board of directors or equivalent:

 

(i)approving the transactions contemplated by this Agreement; and

 

(ii)authorising a person or persons to sign and deliver on behalf of that
Obligor or, as the case may be, authorising the sealing by that Obligor of this
Agreement and any notices or other documents to be given pursuant hereto,

 

together with originals or certified copies of any powers of attorney issued by
any Obligor pursuant to such resolutions; and

 

(c)Certificate of incumbency

 

a certificate signed by an officer of each Obligor certified to be true,
complete and up to date of (i) the directors and officers of that Obligor
specifying the names and positions of such persons, (ii) its issued share
capital and shareholders, (iii) specimen signatures of those persons authorised
to sign this Agreement on its behalf and (iv) a declaration of solvency.

 

2Consents

 

A certificate signed by an officer of each Obligor confirming that all
governmental and other licences, approvals, consents, registrations and filings
necessary for any matter or thing contemplated by this Agreement on behalf of
that Obligor and for the legality, validity, enforceability, admissibility in
evidence and effectiveness thereof have been obtained or effected on an
unconditional basis and remain in full force and effect (or, in the case of the
effecting of any registrations and filings, that arrangements satisfactory to
the Facility Agent have been made for the effecting of the same within any
applicable time limit).

 

3Principles

 

(a)Principles: Final approval of the Principles (including deferral of the
instalments of principal of the Loan due to be repaid during the Deferral
Period) by Hermes.

 

(b)Hermes Cover: Evidence to the satisfaction of each Lender that the Deferred
Loans are covered under the Hermes Cover.

 



 9 

 

 

(c)Information Package: Evidence that the NCLC Group has submitted the
Principles Information Package (including information related to crisis-related
liquidity measures) to Hermes, as a basis for Hermes to assess the adequacy of
the NCLC Group´s crisis-related liquidity measures with regard to utilization of
the Deferred Loans, in accordance with the terms of the Credit Agreement.

 

4Process agent

 

A copy of a letter from each Obligor’s agent for receipt of service of
proceedings accepting its appointment under this Agreement as each Obligor’s
process agent (with the original to be delivered as soon as practicable after
the Effective Date).

 

5Receipt of fees, costs and expenses

 

A duly executed copy of each Deferral Fee Letter and evidence that any fees,
costs and expenses due from the Borrower under clause 7 (Fees, costs and
expenses) of this Agreement have been paid or will be paid promptly on being
demanded.

 

6Legal opinions

 

Such legal opinions or confirmations as to the continued effect of any existing
legal opinions in relation to the laws of England, Bermuda and New York as the
Facility Agent shall in its reasonable discretion deem appropriate (or, where
applicable, a written approval in principle (which can be given by email) by
counsel to the Facility Agent in any of the above jurisdictions of the
arrangements contemplated by this Agreement and a confirmation that a formal
legal opinion will follow promptly after the Effective Date).

 

7Amendments to Refinancing Agreements

 

The CIRR Representative has confirmed to the Facility Agent that all relevant
Lenders have signed respective amendments to their Refinancing Agreements.

 



 10 

 



 

Schedule 3
Form of Effective Date Notice

 

To:Seahawk One, Ltd.

 

To:NCL Corporation Ltd.

 

To:NCL International, Ltd.

 

To:KfW

 

Norwegian Bliss (ex-hull no [*])

 

We, KfW IPEX-Bank GmbH, refer to the second supplemental agreement dated 20
April 2020 (the Second Supplemental Agreement) (which, for the purposes of any
amendment to a Refinancing Agreement (as defined in the Credit Agreement), shall
be an “Amendment Agreement”) relating to a credit agreement dated as of July 14,
2014 (as previously amended, supplemented and/or restated from time to time)
(the Credit Agreement) made between (among others) the above named Seahawk One,
Ltd. as the Borrower, NCL Corporation Ltd. as the Parent, the financial
institutions listed in it as the Lenders and ourselves as the Hermes Agent and
the Facility Agent in respect of a multi-draw term loan credit facility in an
aggregate principal amount of up to €710,831,000.

 

We hereby confirm that all conditions precedent referred to in Schedule 2
(Conditions precedent to Effective Date) of the Second Supplemental Agreement
have been satisfied. In accordance with clause 5 (Conditions) of the Second
Supplemental Agreement, the Effective Date is the date of this confirmation and
the amendment and restatement of the Credit Agreement in accordance with the
terms of the Second Supplemental Agreement is now effective.

 

Dated:  ____ April 2020          Signed:                For and on behalf of  
   KfW IPEX-Bank GmbH      (as Facility Agent)  

 



 11 

 



 

Schedule 4
Form of Amended and Restated Credit Agreement

 

 



 12 

 



€710,831,000

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

NCL CORPORATION LTD.,

as Parent,

 

SEAHAWK ONE, LTD.,
as Borrower,

 

VARIOUS LENDERS,

 

KFW IPEX-BANK GMBH,

as Facility Agent, Collateral Agent and CIRR Agent,

 

KFW IPEX-BANK GMBH,
as Bookrunner,

 

and

 

KFW IPEX-BANK GMBH,
as Hermes Agent

 

__________________________________

 

DATED JULY 14, 2014, AS AMENDED AND RESTATED ON DECEMBER 22, 2015 AND AS FURTHER
AMENDED AND RESTATED BY A SECOND SUPPLEMENTAL AGREEMENT DATED APRIL 20, 2020

__________________________________

 

KFW IPEX-BANK GMBH

 

as Initial Mandated Lead Arranger

 

 





 

 

 

TABLE OF CONTENTS

 

Page

 

SECTION 1. Definitions and Accounting Terms 1     1.01 Defined Terms 1    
SECTION 2. Amount and Terms of Credit Facility 33     2.01 The Commitments 33
2.02 Amount and Timing of Each Borrowing; Currency of Disbursements 33 2.03
Notice of Borrowing 34 2.04 Disbursement of Funds 35 2.05 Pro Rata Borrowings 36
2.06 Interest 36 2.07 Election of Floating Rate 37 2.08 Floating Rate Interest
Periods 38 2.09 Increased Costs, Illegality, Market Disruption, etc. 39 2.10
Indemnification; Breakage Costs 41 2.11 Change of Lending Office; Limitation on
Additional Amounts 42 2.12 Replacement of Lenders 43 2.13 Disruption to Payment
Systems, Etc 44     SECTION 3. Commitment Commission; Fees; Reductions of
Commitment 44     3.01 Commitment Commission 44 3.02 CIRR Fees. 45 3.03 Other
Fees. 45 3.04 Voluntary Reduction or Termination of Commitments 45 3.05
Mandatory Reduction of Commitments 45     SECTION 4. Prepayments; Repayments;
Taxes 46     4.01 Voluntary Prepayments 46 4.02 Mandatory Repayments and
Commitment Reductions 47 4.03 Method and Place of Payment 48 4.04 Net Payments;
Taxes 49 4.05 Application of Proceeds 50 4.06 FATCA Information 51     SECTION
5. Conditions Precedent to the Initial Borrowing Date 53     5.01 Effective Date
53 5.02 [Intentionally Omitted] 53 5.03 Corporate Documents; Proceedings; etc.
54 5.04 Know Your Customer 54 5.05 Construction Contract and Other Material
Agreements 54

 



 (i) 

 

 

5.06 Share Charge 54 5.07 Assignment of Contracts 54 5.08 [Intentionally
Omitted] 55 5.09 Process Agent. 55 5.10 Opinions of Counsel 55 5.11 KfW
Refinancing. 56 5.12 Equity Payment 56 5.13 Financing Statements 56 5.14
Security Trust Deed 57 5.15 Hermes Cover       SECTION 6. Conditions Precedent
to each Borrowing Date 57     6.01 No Default; Representations and Warranties 57
6.02 Consents 57 6.03 Refund Guarantees 58 6.04 Equity Payment 58 6.05 Fees,
Costs, etc. 58 6.06 Construction Contract 59 6.07 Notice of Borrowing 59 6.08
Solvency Certificate 59 6.09 Litigation 59 6.10 Hermes Cover 59     SECTION 7.
Conditions Precedent to the Delivery Date 60     7.01 Delivery of Vessel 60 7.02
Collateral and Guaranty Requirements 60 7.03 Evidence of [*]% Payment 60 7.04
Hermes Compliance; Compliance with Applicable Laws and Regulations 60 7.05
Opinion of Counsel 60     SECTION 8. Representations and Warranties 61     8.01
Entity Status 61 8.02 Power and Authority 61 8.03 No Violation 62 8.04
Governmental Approvals 62 8.05 Financial Statements; Financial Condition 62 8.06
Litigation 63 8.07 True and Complete Disclosure 63 8.08 Use of Proceeds 63 8.09
Tax Returns and Payments 63 8.10 No Material Misstatements 63 8.11 The Security
Documents 64 8.12 Capitalization 64 8.13 Subsidiaries 65 8.14 Compliance with
Statutes, etc. 65 8.15 Winding-up, etc. 65

 



 (ii) 

 

 

8.16 No Default 65 8.17 Pollution and Other Regulations 65 8.18 Ownership of
Assets 66 8.19 Concerning the Vessel 66 8.20 Citizenship 66 8.21 Vessel
Classification 67 8.22 No Immunity 67 8.23 Fees, Governing Law and Enforcement
67 8.24 Form of Documentation 67 8.25 Pari Passu or Priority Status 67 8.26
Solvency 67 8.27 No Undisclosed Commissions 68 8.28 Completeness of
Documentation 68 8.29 Money Laundering 68     SECTION 9. Affirmative Covenants
68     9.01 Information Covenants 68 9.02 Books and Records; Inspection 71 9.03
Maintenance of Property; Insurance 71 9.04 Corporate Franchises 71 9.05
Compliance with Statutes, etc. 71 9.06 Hermes Cover 71 9.07 End of Fiscal Years
72 9.08 Performance of Credit Document Obligations 72 9.09 Payment of Taxes 72
9.10 Further Assurances 72 9.11 Ownership of Subsidiaries 73 9.12 Consents and
Registrations 73 9.13 Flag of Vessel 73 9.14 “Know Your Customer” and Other
Similar Information 73     SECTION 10. Negative Covenants 74     10.01 Liens 74
10.02 Consolidation, Merger, Amalgamation, Sale of Assets, Acquisitions, etc. 75
10.03 Dividends 76 10.04 Advances, Investments and Loans 77 10.05 Transactions
with Affiliates 77 10.06 Free Liquidity 79 10.07 Total Net Funded Debt to Total
Capitalization 80 10.08 Collateral Maintenance 80 10.09 Consolidated EBITDA to
Consolidated Debt Service 80 10.10 Business; Change of Name 80 10.11
Subordination of Indebtedness. 80 10.12 Activities of Borrower, etc. 81

 



 (iii) 

 

 

10.13 Material Amendments or Modifications of Construction Contracts 81 10.14 No
Place of Business 81     SECTION 11. Events of Default 81     11.01 Payments 81
11.02 Representations, etc. 82 11.03 Covenants 82 11.04 Default Under Other
Agreements 82 11.05 Bankruptcy, etc. 83 11.06 Total Loss 84 11.07 Security
Documents 84 11.08 Guaranties 84 11.09 Judgments 84 11.10 Cessation of Business
85 11.11 Revocation of Consents 85 11.12 Unlawfulness 85 11.13 Insurances 85
11.14 Disposals 85 11.15 Government Intervention 86 11.16 Change of Control 86
11.17 Material Adverse Change 86 11.18 Repudiation of Construction Contract or
other Material Documents 86     SECTION 12. Agency and Security Trustee
Provisions 86     12.01 Appointment and Declaration of Trust 86 12.02 Nature of
Duties 87 12.03 Lack of Reliance on the Agents 87 12.04 Certain Rights of the
Agents 88 12.05 Reliance 88 12.06 Indemnification 88 12.07 The Agents in their
Individual Capacities 89 12.08 Resignation by an Agent 89 12.09 The Lead
Arrangers 90 12.10 Impaired Agent 90 12.11 Replacement of an Agent 91 12.12
Resignation by the Hermes Agent 91     SECTION 13. Benefit of Agreement 92    
13.01 Assignments and Transfers by the Lenders 92 13.02 Assignment or Transfer
Fee 94 13.03 Assignments and Transfers to Hermes or KfW 94 13.04 Limitation of
Responsibility to Existing Lenders 94 13.05 [Intentionally Omitted] 95 13.06
Procedure and Conditions for Transfer 95

 



 (iv) 

 

 

13.07 Procedure and Conditions for Assignment 96 13.08 Copy of Transfer
Certificate or Assignment Agreement to Parent 96 13.09 Security over Lenders’
Rights 96 13.10 Assignment by a Credit Party 97 13.11 Lender Participations 97
13.12 Increased Costs 98     SECTION 14. Miscellaneous 98     14.01 Payment of
Expenses, etc. 99 14.02 Right of Set-off 100 14.03 Notices 100 14.04 No Waiver;
Remedies Cumulative 101 14.05 Payments Pro Rata 101 14.06 Calculations;
Computations 102 14.07 Governing Law; Exclusive Jurisdiction of English Courts;
Service of Process 102 14.08 Counterparts 103 14.09 Effectiveness 103 14.10
Headings Descriptive 103 14.11 Amendment or Waiver; etc. 104 14.12 Survival 107
14.13 Domicile of Loans 107 14.14 Confidentiality 107 14.15 Register 108 14.16
Third Party Rights 108 14.17 Judgment Currency 108 14.18 Language 109 14.19
Waiver of Immunity 109 14.20 “Know Your Customer” Notice 109 14.21 Release of
Liens and the Parent Guaranty; Flag Jurisdiction Transfer 110 14.22 Partial
Invalidity 111     SECTION 15. Parent Guaranty 111     15.01 Parent Guaranty and
Indemnity 111 15.02 Continuing Guaranty 111 15.03 Reinstatement 111 15.04 Waiver
of Defenses 111 15.05 Guarantor Intent 112 15.06 Immediate Recourse 112 15.07
Appropriations 112 15.08 Deferral of Guarantor’s Rights 113 15.09 Additional
Security 113

 



 (v) 

 

 

SCHEDULE 1.01(a)  -  Commitments SCHEDULE 1.01(b)  -  Mandatory Costs SCHEDULE
1.01(c)  -  The Principles SCHEDULE 4.02  -  Repayment Schedule SCHEDULE 5.07 
-  Notices, Acknowledgments and Consents SCHEDULE 5.10  -  Initial Borrowing
Date Opinions SCHEDULE 6.09  -  Material Litigation SCHEDULE 7.05  -  Delivery
Date Opinions SCHEDULE 8.03  -  Existing Agreements SCHEDULE 8.12  - 
Capitalization SCHEDULE 8.13  -  Subsidiaries SCHEDULE 8.19  -  Vessel SCHEDULE
8.21  -  Approved Classification Societies SCHEDULE 9.03  -  Required Insurances
SCHEDULE 10.01  -  Existing Liens SCHEDULE 14.03A  -  Credit Party Addresses
SCHEDULE 14.03B  -  Lender Addresses                 EXHIBIT A  -  Form of
Notice of Borrowing EXHIBIT B-1  -  Form of BankAssure Report EXHIBIT B-2  - 
Form of Insurance Broker Certificate EXHIBIT C  -  Form of Interaction Agreement
EXHIBIT D  -  Form of Secretary’s Certificate EXHIBIT E  -  Form of Transfer
Certificate EXHIBIT F  -  Form of Bermuda Share Charge EXHIBIT G  -  Form of
Assignment of Earnings and Insurances EXHIBIT H  -  Form of Assignment of
Charters EXHIBIT I  -  Form of Deed of Covenants EXHIBIT J  -  Form of
Assignment of Contracts EXHIBIT K  -  Form of Solvency Certificate EXHIBIT L  - 
Form of Assignment Agreement EXHIBIT M  -  Form of Compliance Certificate
EXHIBIT N  -  [Intentionally Omitted] EXHIBIT O  -  Form of Assignment of
Management Agreements EXHIBIT P  -  Form of Security Trust Deed EXHIBIT Q  - 
Form of Charge of KfW Refund Guarantees

 



 (vi) 

 

 

THIS CREDIT AGREEMENT, is made by way of deed July 14, 2014, as amended and
restated on December 22, 2015 and as further amended and restated pursuant to
the Second Supplemental Agreement among NCL CORPORATION LTD., a Bermuda company
with its registered office as of the date hereof Park Place, 55 Par La Ville
Road, Third Floor, Hamilton HM11, Bermuda (the “Parent”), SEAHAWK ONE, LTD., a
Bermuda company with its registered office as of the date hereof at Park Place,
55 Par La Ville Road, Third Floor, Hamilton HM11, Bermuda (the “Borrower”), KFW
IPEX-BANK GMBH, as a Lender (in such capacity, together with each of the other
Persons that may become a “Lender” in accordance with Section 13, each of them
individually a “Lender” and, collectively, the “Lenders”), KFW IPEX-BANK GMBH,
as Facility Agent (in such capacity, the “Facility Agent”), as Collateral Agent
under the Security Documents (in such capacity, the “Collateral Agent”) and as
CIRR Agent (in such capacity, the “CIRR Agent”), KFW IPEX-BANK GMBH, as
Bookrunner (in such capacity, the “Bookrunner”), KFW IPEX-BANK GMBH, as Hermes
Agent (in such capacity, the “Hermes Agent”), and KFW IPEX-BANK GMBH, as initial
mandated lead arranger in respect of the credit facility provided for herein (in
such capacity the “Initial Mandated Lead Arranger”). All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a multi-draw term loan credit facility in an aggregate principal amount
of up to €710,831,000 and which Loans may be incurred to finance, in part, the
construction and acquisition costs of the Vessel and the related Hermes Premium;

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the term loan facility
provided for herein; and

 

WHEREAS, in connection with the matters contemplated by the Principles (as
defined below), the Borrower and the Lenders have agreed to defer each scheduled
repayment of the Loans arising during the Deferral Period (as defined below) on
the terms set out herein (but which deferral shall, in no circumstance, involve
an increase to the Total Commitments).

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1. Definitions and Accounting Terms.

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined) and references to this Agreement
or any other document (or to any specified provision of this Agreement or any
other document) shall be construed as references to this Agreement, that
provision or that document as from time to time amended, restated, supplemented
and/or novated:

 

“Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A- or
higher by S&P or A2 or higher by Moody's or a comparable rating from an
internationally recognized credit rating agency; or (b) any other bank or
financial institution approved by each Agent.

 



   

 

 

“Acceptable Flag Jurisdiction” shall mean the Bahamas, Bermuda, Panama, the
Marshall Islands, the United States or such other flag jurisdiction as may be
acceptable to the Required Lenders in their reasonable discretion.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Capital Stock of any Person or otherwise causing any Person to become a
Subsidiary of a Borrower, or (c) a merger, amalgamation or consolidation or any
other combination with another Person.

 

“Addendum No. 3” means addendum no. 3 to the Construction Contract dated 10
September 2015.

 

“Additional Hermes Premium” means the additional premium payable to Hermes as a
result of the increase to the Hermes Cover arising as a consequence of the
increase in the Total Commitments pursuant to the First Supplemental Agreement.

 

“Adjusted Construction Price” shall mean the sum of the Initial Construction
Price of the Vessel and the total permitted increases to the Initial
Construction Price of the Vessel pursuant to Permitted Change Orders (it being
understood that the Final Construction Price may exceed the Adjusted
Construction Price).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person; provided, however, that for purposes of Section
10.05, an Affiliate of the Parent or any of its Subsidiaries, as applicable,
shall include any Person that directly or indirectly owns more than 10% of any
class of the Capital Stock of the Parent or such Subsidiary, as applicable, and
any officer or director of the Parent or such Subsidiary. A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding anything to the contrary
contained above, for purposes of Section 10.05, neither the Facility Agent, nor
the Collateral Agent, nor the Lead Arrangers nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of the Parent
or its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.

 

“Affiliate Transaction” shall have the meaning provided in Section 10.05.

 

“Agent” or “Agents” shall mean, individually and collectively, the Facility
Agent, the Collateral Agent, the Delegate Collateral Agent, the Hermes Agent and
the CIRR Agent.

 



 -2- 

 

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated or novated from time to time.

 

“Appraised Value” of the Vessel at any time shall mean the fair market value or,
as the case may be, the average of the fair market value of the Vessel on an
individual charter free basis as set forth on the appraisal or, as the case may
be, the appraisals most recently delivered to, or obtained by, the Facility
Agent prior to such time pursuant to Section 9.01(c).

 

“Approved Appraisers” shall mean Brax Shipping AS; Barry Rogliano Salles S.A.,
Paris; Clarksons, London; R.S. Platou Shipbrokers, A.S., Oslo; and Fearnsale, a
division of Astrup Fearnley AS, Oslo.

 

“Approved Stock Exchange” shall mean the New York Stock Exchange, NASDAQ or such
other stock exchange in the United States of America, the United Kingdom or Hong
Kong as is approved in writing by the Facility Agent or, in each case, any
successor thereto.

 

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit L (appropriately completed) or any other form agreed between the
relevant assignor and assignee (and if required to be executed by the Borrower,
the Borrower).

 

“Assignment of Charters” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Assignment of Contracts” shall have the meaning provided in Section 5.07.

 

“Assignment of Earnings and Insurances” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Assignment of Management Agreements” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05(b).

 

“Basel II” shall mean the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date of this
Agreement.

 

“Basel III” shall mean (a) the agreements on capital requirements, a leverage
ratio and liquidity standards contained in "Basel III: A global regulatory
framework for more resilient banks and banking systems", "Basel III:
International framework for liquidity risk measurement, standards and
monitoring" and "Guidance for national authorities operating the countercyclical
capital buffer" published by the Basel Committee on Banking Supervision in
December 2010, each as amended, supplemented or restated; (b) the rules for
global systemically important banks contained in "Global systemically important
banks: assessment methodology and the additional loss absorbency requirement –
Rules text" published by the Basel Committee on Banking Supervision in November
2011, as amended, supplemented or restated; and (c) any further guidance or
standards published by the Basel Committee on Banking Supervision relating to
"Basel III"."

 



 -3- 

 

 

“Bookrunner” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“Borrowing” shall mean the borrowing of Loans (including Deferred Loans) from
all the Lenders (other than any Lender which has not funded its share of a
Borrowing in accordance with this Agreement) having Commitments on a given date.

 

“Borrowing Date” shall mean each date (including the Initial Borrowing Date) on
which a Borrowing occurs as set forth in Section 2.02.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, London or Frankfurt am Main a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close.

 

“Capital Stock” means:

 

(1)       in the case of a corporation, corporate stock or shares;

 

(2)       in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(3)       in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and

 

(4)       any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.

 

“Cash Balance” shall mean, at any date of determination, the unencumbered and
otherwise unrestricted cash and Cash Equivalents of the NCLC Group.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by any Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
B-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by any other Person, and (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.

 



 -4- 

 

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“Change of Control” shall mean:

 

(i)any Person or group of Persons acting in concert:

 

(A)owns legally and/or beneficially and either directly or indirectly at least
thirty three per cent (33%) of the ordinary share capital of the Parent; or

 

(B)has the right or the ability to control either directly or indirectly the
affairs of or the composition of the majority of the board of directors (or
equivalent) of the Parent; or

 

(ii)the Parent (or such parent company of the Parent) ceases to be a listed
company on an Approved Stock Exchange without the prior written consent of the
Required Lenders.

 

“Charge of KfW Refund Guarantees” shall have the meaning provided in Section
5.07.

 

“CIRR” means 3.12% per annum being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder (and includes the CIRR
administrative margin of 0.20% per annum).

 

“CIRR Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“CIRR General Terms and Conditions” shall mean the CIRR General Terms and
Conditions for interest rate make-up in ship financing schemes (August 29, 2012
edition).

 

“CIRR Representative” shall mean KfW, acting in its capacity as CIRR mandatary
in connection with this Agreement.

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 



 -5- 

 

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Share
Charge Collateral, all Earnings and Insurance Collateral, the Construction Risk
Insurance, the Vessel, each Refund Guarantee, the Construction Contract and all
cash and Cash Equivalents at any time delivered as collateral thereunder or as
collateral required hereunder.

 

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto, acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral and Guaranty Requirements” shall mean with respect to the Vessel,
the requirement that:

 

(i)       (A) the Borrower shall have duly authorized, executed and delivered an
Assignment of Earnings and Insurances substantially in the form of Exhibit G or
otherwise reasonably acceptable to the Lead Arrangers (as modified, supplemented
or amended from time to time, the “Assignment of Earnings and Insurances”) (to
the extent incorporated into or required by such Exhibit or otherwise agreed by
the Borrower and the Lead Arrangers) with appropriate notices, acknowledgements
and consents relating thereto and (B) the Borrower shall (x) use its
commercially reasonable efforts to obtain, and enter into on or before delivery
of the Vessel under the relevant charter referred to below, an Assignment of
Charters substantially in the form of Exhibit H (as modified, supplemented or
amended from time to time, the “Assignment of Charters”) with (to the extent
incorporated into or required by such Exhibit or otherwise agreed by the
Borrower and the Lead Arrangers) appropriate notices, acknowledgements and
consents relating thereto for any charter or similar contract that has as of the
execution date of such charter or similar contract a remaining term of 13 months
or greater (including any renewal option) and (y) have obtained a subordination
agreement from the charterer for any Permitted Chartering Arrangement that the
Borrower has entered into with respect to the Vessel, and shall use commercially
reasonable efforts to provide appropriate notices and consents related thereto,
together covering all of the Borrower’s present and future Earnings and
Insurance Collateral, in each case together with:

 

(a)       proper financing statements (Form UCC-1 or the equivalent) fully
prepared for filing in accordance with the UCC or in other appropriate filing
offices of each jurisdiction as may be necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect or give notice to third parties
of, as the case may be, the security interests purported to be created by the
Assignment of Earnings and Insurances; and

 

(b)       certified copies of lien search results (Form UCC-11) listing all
effective financing statements that name each Credit Party as debtor and that
are filed in the District of Columbia and Florida, together with Form UCC-3
Termination Statements (or such other termination statements as shall be
required by local law) fully prepared for filing if required by applicable law
to terminate for any financing statement which covers the Collateral except to
the extent evidencing Permitted Liens;

 



 -6- 

 

 

(ii)       the Borrower shall have duly authorized, executed and delivered an
Assignment of Management Agreements in respect of the Management Agreements for
the Vessel substantially in the form of Exhibit O or otherwise reasonably
acceptable to the Lead Arrangers (as modified, supplemented or amended from time
to time, the “Assignment of Management Agreements”) and shall have obtained (or
in the case of any Manager that is not a Subsidiary of the Parent, used
commercially reasonable efforts to obtain) a Manager’s Undertakings for the
Vessel;

 

(iii)      the Borrower shall have duly authorized, executed and delivered, and
caused to be registered in the appropriate vessel registry a first priority
mortgage and a deed of covenants (as modified, amended or supplemented from time
to time in accordance with the terms thereof and hereof, and together with the
Vessel Mortgage delivered pursuant to the definition of Flag Jurisdiction
Transfer, the “Vessel Mortgage”), substantially in the form of Exhibit I or
otherwise reasonably acceptable to the Lead Arrangers with respect to the
Vessel, and the Vessel Mortgage shall be effective to create in favor of the
Collateral Agent a legal, valid and enforceable first priority security
interest, in and Lien upon the Vessel, subject only to Permitted Liens;

 

(iv)     all filings, deliveries of notices and other instruments and other
actions by the Credit Parties and/or the Collateral Agent necessary or desirable
in the reasonable opinion of the Collateral Agent to perfect and preserve the
security interests described in clauses (i) through and including (iii) above
shall have been duly effected and the Collateral Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the Collateral
Agent; and

 

(v)      the Facility Agent shall have received each of the following:

 

(a)       certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Vessel by the Borrower; and

 

(b)       the results of maritime registry searches with respect to the Vessel,
indicating that the Vessel has been deleted from all new building registers and
that there are no record liens other than Liens in favor of the Collateral Agent
and/or the Lenders and Permitted Liens; and

 

(c)       class certificates reasonably satisfactory to it from DNV GL or
another classification society listed on Schedule 8.21 hereto (or another
internationally recognized classification society reasonably acceptable to the
Facility Agent), indicating that the Vessel meets the criteria specified in
Section 8.21; and

 

(d)       certified copies of all Management Agreements; and

 



 -7- 

 

 

(e)       certified copies of all ISM and ISPS Code documentation for the
Vessel; and

 

(f)       the Facility Agent shall have received a report, in substantially the
form of Exhibit B-1 or otherwise reasonably acceptable to the Facility Agent,
from BankAssure or another firm of independent marine insurance brokers
reasonably acceptable to the Facility Agent with respect to the insurance
maintained (or to be maintained) by the Credit Parties in respect of the Vessel,
together with a certificate in substantially the form of Exhibit B-2 or
otherwise reasonably acceptable to the Facility Agent, from another broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds and
(ii) include the Required Insurance. In addition, the Borrower shall reimburse
the Facility Agent for the reasonable and documented costs of procuring
customary mortgagee interest insurance and additional perils insurance in
connection with the Vessel as contemplated by Section 9.03 (including Schedule
9.03).

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of the Vessel by the Borrower to any Person (it being understood
that a Permitted Chartering Arrangement is not a Collateral Disposition) or the
sale of 100% of the Capital Stock of the Borrower or (ii) any Event of Loss of
the Vessel.

 

“Commitment” shall mean, for each Lender:

 

(i)       the amount denominated in Euro set forth opposite such Lender’s name
in Schedule 1.01(a) hereto as the same may be (x) reduced from time to time
pursuant to Sections 3.04, 3.05, 4.01, 4.02 and/or 11 or (y) adjusted from time
to time as a result of assignments and/or transfers to or from such Lender
pursuant to Section 2.12, Section 13 or the First Supplemental Agreement; and

 

(ii)       in relation to a Deferred Loan, the amount of such Lender’s
Commitment in respect of a Deferred Loan as at the time of the making of a
Deferred Loan (but the liability of each Lender in respect of which shall not,
on the basis of the arrangements set out in this Agreement, increase the Total
Commitment of such Lender).

 

“Commitment Termination Date” shall mean:

 

(i)       in relation to a Loan other than a Deferred Loan, the date falling [*]
after the last scheduled Delivery Date as at the date of this Agreement, namely
[*]; and

 

(ii)      in relation to a Deferred Loan, the last day of the Deferral Period.

 

“Commitment Commission” shall have the meaning provided in Section 3.01.

 



 -8- 

 

 

“Consolidated Debt Service” shall mean, for any relevant period, the sum
(without double counting), determined in accordance with GAAP, of:

 

(i)the aggregate principal payable or paid during such period on any
Indebtedness for Borrowed Money of any member of the NCLC Group, other than:

 

(a)principal of any such Indebtedness for Borrowed Money prepaid at the option
of the relevant member of the NCLC Group or by virtue of “cash sweep” or
“special liquidity” cash sweep provisions (or analogous provisions) in any debt
facility of the NCLC Group;

 

(b)principal of any such Indebtedness for Borrowed Money prepaid upon a sale or
an Event of Loss of any vessel (as if references in that definition were to all
vessels and not just the Vessel) owned or leased under a capital lease by any
member of the NCLC Group; and

 

(c)balloon payments of any such Indebtedness for Borrowed Money payable during
such period (and for the purpose of this paragraph (c) a “balloon payment” shall
not include any scheduled repayment installment of such Indebtedness for
Borrowed Money which forms part of the balloon);

 

(ii)Consolidated Interest Expense for such period;

 

(iii)the aggregate amount of any dividend or distribution of present or future
assets, undertakings, rights or revenues to any shareholder of any member of the
NCLC Group (other than the Parent, or one of its wholly owned Subsidiaries) or
any Dividends other than tax distributions (including, without limitation, tax
distributions of the type referred to in Section 10.03) in each case paid during
such period; and

 

(iv)all rent under any capital lease obligations by which the Parent, or any
consolidated Subsidiary is bound which are payable or paid during such period
and the portion of any debt discount that must be amortized in such period,

 

as calculated in accordance with GAAP and derived from the then latest
consolidated unaudited financial statements of the NCLC Group delivered to the
Facility Agent in the case of any period ending at the end of any of the first
three fiscal quarters of each fiscal year of the Parent and the then latest
audited consolidated financial statements (including all additional information
and notes thereto) of the Parent and its consolidated Subsidiaries together with
the auditors’ report delivered to the Facility Agent in the case of the final
quarter of each such fiscal year.

 

“Consolidated EBITDA” shall mean, for any relevant period, the aggregate of:

 



 -9- 

 

 

(i)        Consolidated Net Income from the Parent’s operations for such period;
and

 

(ii)       the aggregate amounts deducted in determining Consolidated Net Income
for such period in respect of gains and losses from the sale of assets or
reserves relating thereto, Consolidated Interest Expense, depreciation and
amortization, impairment charges and any other non-cash charges and deferred
income tax expense for such period.

 

“Consolidated Interest Expense” shall mean, for any relevant period, the
consolidated interest expense (excluding capitalized interest) of the NCLC Group
for such period.

 

“Consolidated Net Income” shall mean, for any relevant period, the consolidated
net income (or loss) of the NCLC Group for such period as determined in
accordance with GAAP.

 

“Construction Contract” shall mean the Shipbuilding Contract (in relation to
Hull No. [*]) for the Vessel, originally dated June 14, 2013 and as subsequently
novated, amended and restated on July 8, 2014, among the Yard in that capacity,
the Borrower, as buyer of the Vessel and the Parent as guarantor of the
Borrower, as such Shipbuilding Contract may be amended, modified or supplemented
from time to time in accordance with the terms thereof and hereof including,
without limitation, pursuant to Addendum No. 3.

 

“Construction Risk Insurance” shall mean any and all insurance policies related
to the Construction Contract and the construction of the Vessel.

 

“Credit Documents” shall mean this Agreement, any Fee Letters, each Security
Document, the Security Trust Deed, any Transfer Certificate, any Assignment
Agreement, the Interaction Agreement, the First Supplemental Agreement, the
Second Supplemental Agreement, and, after the execution and delivery thereof,
each additional guaranty or additional security document executed pursuant to
Section 9.10.

 

“Credit Document Obligations” shall mean, except to the extent consisting of
obligations, liabilities or indebtedness with respect to Interest Rate
Protection Agreements or Other Hedging Agreements, the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest, fees and indemnities (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest is allowed in any such proceeding)) of each Credit Party to the Lender
Creditors (provided, in respect of the Lender Creditors which are Lenders, such
aforementioned obligations, liabilities and indebtedness shall arise only for
such Lenders (in such capacity) in respect of Loans and/or Commitments), whether
now existing or hereafter incurred under, arising out of, or in connection with
this Agreement and the other Credit Documents to which such Credit Party is a
party (including, in the case of each Credit Party that is a Guarantor, all such
obligations, liabilities and indebtedness of such Credit Party under the Parent
Guaranty) and the due performance and compliance by such Credit Party with all
of the terms, conditions and agreements contained in this Agreement and in such
other Credit Documents.

 



 -10- 

 

 

“Credit Party” shall mean the Borrower, the Parent and each Subsidiary of the
Parent that owns a direct interest in the Borrower.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Deferral Effective Date” has the meaning given to the term “Effective Date” in
the Second Supplemental Agreement.

 

“Deferral Period” means the period from the Deferral Effective Date to March 31,
2021 (inclusive).

 

“Deferred Loan” means the deemed advance by the Lenders (in Dollars) of a
proportion of the Total Commitments in accordance with Section 2.02(c) and which
shall constitute a separate Loan repayable in accordance with Section 4.02.

 

“Deferred Portion” means, in relation to a Loan, an amount equal to the
principal amount of the repayment instalment in respect of such Loan that is at
the relevant time required to have been repaid on the Repayment Dates falling
during the Deferral Period and the repayment in respect of which shall be
deferred in accordance with the provisions of this Agreement.

 

“Delegate Collateral Agent” shall mean KfW IPEX-Bank GmbH or such other person
as the Collateral Agent shall notify to the other parties hereto as the person
who has been appointed as a delegate collateral agent, acting in its capacity as
trustee for the Secured Creditors with respect to the Trust Property Delegated
(as defined in the Security Trust Deed) pursuant to the Security Trust Deed.

 

“Delivery Date” shall mean the date of delivery of the Vessel to the Borrower,
which, as of the Effective Date, is scheduled to occur on [*].

 

“Discharged Rights and Obligations” shall have the meaning provided in Section
13.06(c)(i).

 

“Dispute” shall have the meaning provided in Section 14.07(b).

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

 



 -11- 

 

 

(1)        matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale),

 

(2)        is convertible or exchangeable for Indebtedness or Disqualified Stock
of such Person, or

 

(3)        is redeemable at the option of the holder thereof, in whole or in
part (other than solely as a result of a change of control or asset sale), in
each case prior to 91 days after the Maturity Date; provided, however, that only
the portion of Capital Stock which so matures or is mandatorily redeemable, is
so convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
however, that if such Capital Stock is issued to any employee or to any plan for
the benefit of employees of the Parent or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Parent in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock.

 

“Disruption Event” means either or both of:

 

(a)       a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with this Agreement (or otherwise in order
for the transactions contemplated by the Credit Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
parties to this Agreement; or

 

(b)       the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
party to this Agreement preventing such party, or any other party to this
Agreement:

 

(i)       from performing its payment obligations under the Credit Documents; or

 

(ii)      from communicating with other parties to this Agreement in accordance
with the terms of the Credit Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the party to this Agreement whose operations are disrupted.

 



 -12- 

 

 

“Dividend” shall mean, with respect to any Person, that such Person or any
Subsidiary of such Person has declared or paid a dividend or returned any equity
capital to its stockholders, partners or members or the holders of options or
warrants issued by such Person with respect to its Capital Stock or membership
interests or authorized or made any other distribution, payment or delivery of
property (other than common stock or the right to purchase any of such stock of
such Person) or cash to its stockholders, partners or members or the holders of
options or warrants issued by such Person with respect to its Capital Stock or
membership interests as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for a consideration any shares of any class of
its Capital Stock or any other Capital Stock outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its Capital Stock or other Equity Interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of the
Capital Stock or any other Equity Interests of such Person outstanding on or
after the Effective Date (or any options or warrants issued by such Person with
respect to its Capital Stock or other Equity Interests). Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Dollar Equivalent” shall mean:

 

(a)       with respect to the Euro denominated Commitments being utilized on a
Borrowing Date and which are in respect of the Euro amounts payable in respect
of the Adjusted Construction Price, the amount calculated by applying (x) in the
event that the Borrower and/or the Parent have entered into Earmarked Foreign
Exchange Arrangements with respect to the installment payment to be partially
financed by the Loans to be disbursed on such Borrowing Date, the EUR/USD
weighted average rate with respect to such Borrowing Date (i) as notified by the
Borrower to the Facility Agent in the Notice of Borrowing at least three
Business Days prior to the relevant Borrowing Date, (ii) which EUR/USD weighted
average rate for any particular set of Earmarked Foreign Exchange Arrangements
shall take account of all applicable foreign exchange spot, forward and
derivative arrangements, including collars, options and the like, entered into
in respect of such Borrowing Date and (iii) for which the Borrower has provided
evidence to the Facility Agent to determine which foreign exchange arrangements
(including spot transactions) will be the Earmarked Foreign Exchange
Arrangements that shall apply to such Borrowing Date and (y) in the event that
the Borrower and/or the Parent have not entered into Earmarked Foreign Exchange
Arrangements with respect to the installment payment to be partially or wholly
funded by the Loans to be disbursed on such Borrowing Date or the Borrower has
not provided the evidence referred to in (iii) above, the Spot Rate applicable
to such Borrowing Date.

 

(b)       with respect to the calculation and payment of the Hermes Issuing Fee
and the Hermes Premium in Dollars, the amount thereof in Euro converted to a
corresponding Dollar amount as determined by Hermes on the basis of the latest
rate for the purchase of Euro with Dollars to be published by the German Federal
Ministry of Finance prior to the time that Hermes issues its invoice for the
Hermes Issuing Fee and the Hermes Premium respectively and as notified by the
Facility Agent in writing to the Borrower as soon as practicable after Hermes
issues its invoice for the Hermes Issuing Fee and the Hermes Premium.

 



 -13- 

 

 

“Dormant Subsidiary” means a Subsidiary that owns assets in an amount equal to
no more than $5,000,000 or is dormant or otherwise inactive.

 

“Earmarked Foreign Exchange Arrangements” shall mean the Euro/Dollar foreign
exchange arranged by the Borrower and/or the Parent in connection with an
installment payment to be partially financed by the Loans to be disbursed on the
date on which such installment payment is to be made.

 

“Earnings and Insurance Collateral” shall mean all “Earnings” and “Insurances”,
as the case may be, as defined in the Assignment of Earnings and Insurances.

 

“Effective Date” has the meaning specified in Section 14.09.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement.

 

“Environmental Approvals” shall have the meaning provided in Section 8.17(b).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, relating in any way to any Environmental
Law or any permit issued, or any approval given, under any such Environmental
Law (hereafter, “Claims”), including, without limitation, (a) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Parent or any of
its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

 



 -14- 

 

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Euro” and the sign “€” shall each mean single currency in the member states of
the European Communities that adopt or have adopted the Euro as its lawful
currency under the legislation of the European Union for European Monetary
Union.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
the offered rate for deposits of Dollars for a period equivalent to such period
at or about 11:00 A.M. (Frankfurt time) on the second Business Day before the
first day of such period as is displayed on Reuters LIBOR 01 Page (or such other
service as may be nominated by ICE Benchmark Administration Limited (or any
other person which takes on the administration of that rate) as the information
vendor for displaying the London Interbank Offered Rates of major banks in the
London Interbank Market) (the “Screen Rate”), provided that if on such date no
such rate is so displayed, the Eurodollar Rate for such period shall be the
arithmetic average (rounded up to five decimal places) of the rate quoted to the
Facility Agent by the Reference Banks for deposits of Dollars in an amount
approximately equal to the amount in relation to which the Eurodollar Rate is to
be determined for a period equivalent to such applicable Interest Period by the
prime banks in the London interbank Eurodollar market at or about 11:00 A.M.
(Frankfurt time) on the second Business Day before the first day of such period
(rounded up to five decimal places) and provided further that if the Eurodollar
Rate is less than zero such rate shall be deemed to be zero for the purposes of
this Agreement.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of the Vessel or the agreed or compromised total loss of
the Vessel; or (y) the capture, condemnation, confiscation, requisition (but
excluding any requisition for hire by or on behalf of any government or
governmental authority or agency or by any persons acting or purporting to act
on behalf of any such government or governmental authority or agency), purchase,
seizure or forfeiture of, or any taking of title to, the Vessel. An Event of
Loss shall be deemed to have occurred: (i) in the event of an actual loss of the
Vessel, at the time and on the date of such loss or if such time and date are
not known at noon Greenwich Mean Time on the date which the Vessel was last
heard from; (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of the Vessel, at the time and on the date on
which notice claiming the loss of the Vessel is given to the insurers; or (iii)
in the case of an event referred to in clause (y) above, at the time and on the
date on which such event is expressed to take effect by the Person making the
same. Notwithstanding the foregoing, if the Vessel shall have been returned to
the Borrower or any Subsidiary of the Borrower following any event referred to
in clause (y) above prior to the date upon which payment is required to be made
under Section 4.02(b) hereof, no Event of Loss shall be deemed to have occurred
by reason of such event so long as the requirements set forth in Section 9.10
have been satisfied.

 



 -15- 

 

 

“Excluded Taxes” shall have the meaning provided in Section 4.04(a).

 

“Existing Lender” shall have the meaning provided in Section 13.01(a).

 

“Facility Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto.

 

“Facility Office” means (a) in respect of a Lender, the office or offices
notified by that Lender to the Facility Agent in writing on or before the date
it becomes a Lender (or, following that date, by not less than five Business
Days’ written notice) as the office or offices through which it will perform its
obligations under this Agreement; or (b) in respect of any other Lender
Creditor, the office in the jurisdiction in which it is resident for tax
purposes.

 

“FATCA” means:

 

(i)               sections 1471 to 1474 of the Code or any associated
regulations;

 

(ii)              any treaty, law or regulation of any other jurisdiction, or
relating to an intergovernmental agreement between the U.S. and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (i) above; or

 

(iii)            any agreement pursuant to the implementation of any treaty, law
or regulation referred to in paragraphs (i) or (ii) above with the U.S. Internal
Revenue Service, the U.S. government or any governmental or taxation authority
in any other jurisdiction.

 

“FATCA Application Date” means:

 

(i)               in relation to a “withholdable payment” described in section
1473(1)(A)(i) of the Code (which relates to payments of interest and certain
other payments from   sources within the U.S.), 1 July 2014; or

 

(ii)              in relation to a “passthru payment” described in section
1471(d)(7) of the Code not falling within paragraph (i) above, the first date
from which such payment may become subject to a deduction or withholding
required by FATCA.

 

“FATCA Deduction” means a deduction or withholding from a payment under a Credit
Document required by FATCA.

 

“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.

 



 -16- 

 

 

“FATCA FFI” means a foreign financial institution as defined in Section
1471(d)(4) of the Code which, if any Lender is not a FATCA Exempt Party, could
be required to make a FATCA Deduction.

 

“Fee Letter” means any letter or letters entered into by reference to this
Agreement between any or all of the Facility Agent, the Initial Mandated Lead
Arranger and/or the Lenders and (in any case) the Borrower or the Parent (as
applicable) setting out the amount of certain fees referred to in, or payable in
connection with, this Agreement.

 

“Final Construction Price” shall mean the actual final construction price of the
Vessel.

 

“First Hermes Installment” shall have the meaning provided in Section
2.02(a)(ii).

 

“First Supplemental Agreement” means the supplemental agreement dated December
22, 2015, and entered into between, amongst others, the parties to this
Agreement pursuant to which this Agreement was amended and restated in
connection with an increase of the Total Commitments.

 

“Fixed Interest Payment Date” shall mean (i) prior to the Delivery Date, each
sixth month anniversary of the Initial Borrowing Date, (ii) the Delivery Date
and (iii) after the Delivery Date, each semi-annual date on which a Scheduled
Repayment is required to be made pursuant to Section 4.02(a) (or, if any of the
above dates does not fall on a Business Day, the Fixed Interest Payment Date
shall fall on the first Business Day falling after such date).

 

“Fixed Rate” shall mean the percentage rate per annum equal to the aggregate of
(a) the Fixed Rate Margin and (b) the CIRR.

 

“Fixed Rate Interest Period” shall mean the period commencing on the Initial
Borrowing Date and ending on the immediately succeeding Fixed Interest Payment
Date and thereafter each period commencing on a Fixed Interest Payment Date and
ending on the immediately succeeding Fixed Interest Payment Date.

 

“Fixed Rate Margin” means a percentage rate per annum equal to 0.80% per annum.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of the Vessel from one Acceptable Flag Jurisdiction to another Acceptable
Flag Jurisdiction, provided that the following conditions are satisfied with
respect to such transfer:

 

(i)          On each Flag Jurisdiction Transfer Date, the Borrower shall have
duly authorized, executed and delivered, and caused to be recorded in the
appropriate vessel registry a Vessel Mortgage that is reasonably satisfactory in
form and substance to the Facility Agent with respect to the Vessel and such
Vessel Mortgage shall be effective to create in favor of the Collateral Agent
and/or the Lenders a legal, valid and enforceable first priority security
interest, in and lien upon the Vessel, subject only to Permitted Liens. All
filings, deliveries of instruments and other actions necessary or desirable in
the reasonable opinion of the Collateral Agent to perfect and preserve such
security interests shall have been duly effected and the Collateral Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Collateral Agent.

 



 -17- 

 

 

(ii)         On each Flag Jurisdiction Transfer Date, to the extent that any
Security Documents are released or discharged pursuant to Section 14.21(b), the
Borrower shall have duly authorized, executed and delivered corresponding
Security Documents in favor of the Collateral Agent for the new Acceptable Flag
Jurisdiction.

 

(iii)        On each Flag Jurisdiction Transfer Date, the Facility Agent shall
have received from counsel, an opinion addressed to the Facility Agent and each
of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall (x)
be in form and substance reasonably acceptable to the Facility Agent and (y)
cover the recordation of the security interests granted pursuant to the Vessel
Mortgage to be delivered on such date and such other matters incident thereto as
the Facility Agent may reasonably request.

 

(iv)        On each Flag Jurisdiction Transfer Date:

 

(A)       The Facility Agent shall have received (x) certificates of ownership
from appropriate authorities showing (or confirmation updating previously
reviewed certificates and indicating) the registered ownership of the Vessel
transferred on such date by the Borrower and (y) the results of maritime
registry searches with respect to the Vessel transferred on such date,
indicating no recorded liens other than Liens in favor of the Collateral Agent
and/or the Lenders and, if applicable and to the extent recordable, Permitted
Liens.

 

(B)       The Facility Agent shall have received a report, in form and scope
reasonably satisfactory to the Facility Agent, from a firm of independent marine
insurance brokers reasonably acceptable to the Facility Agent with respect to
the insurance maintained by the Credit Party in respect of the Vessel
transferred on such date, together with a certificate from another broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Facility Agent and/or the Lenders as mortgagee and (ii)
conform with the Required Insurance applicable to the Vessel.

 

(v)        On or prior to each Flag Jurisdiction Transfer Date, the Facility
Agent shall have received a certificate, dated the Flag Jurisdiction Transfer
Date, signed by any one of the chairman of the board, the president, any vice
president, the treasurer or an authorized manager, member, general partner,
officer or attorney-in-fact of the Borrower, certifying that (A) all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Flag Jurisdiction Transfer being consummated on such date
and otherwise referred to herein shall have been obtained and remain in effect
or that no such approvals and/or consents are required, (B) there exists no
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon such Flag Jurisdiction Transfer or the other
related transactions contemplated by this Agreement and (C) copies of
resolutions approving the Flag Jurisdiction Transfer of the Borrower and any
other related matters the Facility Agent may reasonably request.

 



 -18- 

 

 

(vi)        On each Flag Jurisdiction Transfer Date, the Collateral and Guaranty
Requirements for the Vessel shall have been satisfied or waived by the Facility
Agent for a specific period of time.

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Floating Rate” shall mean the percentage rate per annum equal to the aggregate
of (a) the Floating Rate Margin plus (b) the Eurodollar Rate plus (c) any
Mandatory Costs.

 

“Floating Rate Interest Period” shall have the meaning provided in Section 2.08.

 

“Floating Rate Margin” shall mean a percentage per annum equal to 1.00%.

 

“Free Liquidity” shall mean, at any date of determination, the aggregate of the
Cash Balance and any Commitments under this Agreement or any other amounts
available for drawing under other revolving or other credit facilities of the
NCLC Group, which remain undrawn, could be drawn for general working capital
purposes or other general corporate purposes and would not, if drawn, be
repayable within six months.

 

“GAAP” shall have the meaning provided in Section 14.06(a).

 

“Grace Period” shall have the meaning provided in Section 11.05(c).

 

“Guarantor” shall mean Parent.

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

“Heads of Terms” shall have the meaning provided in Section 14.09.

 

“Hermes” shall mean Euler Hermes Aktiengesellschaft, Gasstraβe 27, 22761 Hamburg
acting in its capacity as representative of the Federal Republic of Germany in
connection with the issuance of export credit guarantees.

 



 -19- 

 

 

“Hermes Agent” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any successor thereto, acting as attorney-in-fact
for the Lenders with respect to the Hermes Cover to the extent described in this
Agreement.

 

“Hermes Cover” shall mean the export credit guarantee (Exportkreditgarantie) on
the terms of Hermes’ Declaration of Guarantee (Gewährleistungs-Erklärung) for
95% of the principal amount of the Loans and any interests and secondary
financing costs of the Federal Republic of Germany acting through Euler Hermes
Aktiengesellschaft for the period of the Loans on the terms and conditions
applied for by the Lenders, and shall include any successor thereto (it being
understood that the Hermes Cover shall be issued on the basis of Hermes’
applicable Hermes guidelines (Richtlinien) and general terms and conditions
(Allgemeine Bedingungen)).

 

“Hermes Issuing Fees” shall mean the Dollar Equivalent of the amount of €[*]
payable in Dollars by the Borrower to Hermes through the Hermes Agent by way of
handling fees in respect of the Hermes Cover.

 

“Hermes Premium” shall mean the Dollar Equivalent of the Euro amount payable by
the Borrower to Hermes through the Hermes Agent in respect of the Hermes Cover,
which shall not exceed the Dollar Equivalent of €[*], and which shall include
the Additional Hermes Premium.

 

“Impaired Agent” shall mean an Agent at any time when:

 

(i)it has failed to make (or has notified a party to this Agreement that it will
not make) a payment required to be made by it under the Credit Documents by the
due date for payment;

 

(ii)such Agent otherwise rescinds or repudiates a Credit Document;

 

(iii)(if such Agent is also a Lender) it is a Defaulting Lender; or

 

(iv)an Insolvency Event has occurred and is continuing with respect to such
Agent,

 

unless, in the case of paragraph (i) above: (a) its failure to pay is caused by
administrative or technical error or a Disruption Event, and payment is made
within five Business Days of its due date; or (b) such Agent is disputing in
good faith whether it is contractually obliged to make the payment in question.

 

“Indebtedness” shall mean any obligation for the payment or repayment of money,
whether as principal or as surety and whether present or future, actual or
contingent including, without limitation, pursuant to an Interest Rate
Protection Agreement or Other Hedging Agreement.

 

“Indebtedness for Borrowed Money” shall mean Indebtedness (whether present or
future, actual or contingent, long-term or short-term, secured or unsecured) in
respect of:

 



 -20- 

 

 

(i)moneys borrowed or raised;

 

(ii)the advance or extension of credit (including interest and other charges on
or in respect of any of the foregoing);

 

(iii)the amount of any liability in respect of leases which, in accordance with
GAAP, are capital leases;

 

(iv)the amount of any liability in respect of the purchase price for assets or
services payment of which is deferred for a period in excess of 180 days;

 

(v)all reimbursement obligations whether contingent or not in respect of amounts
paid under a letter of credit or similar instrument; and

 

(vi)(without double counting) any guarantee of Indebtedness falling within
paragraphs (i) to (v) above;

 

provided that the following shall not constitute Indebtedness for Borrowed
Money:

 

(a)loans and advances made by other members of the NCLC Group which are
subordinated to the rights of the Lenders;

 

(b)loans and advances made by any shareholder of the Parent which are
subordinated to the rights of the Lenders on terms reasonably satisfactory to
the Facility Agent; and

 

(c)any liabilities of the Parent or any other member of the NCLC Group under any
Interest Rate Protection Agreement or any Other Hedging Agreement or other
derivative transactions of a non-speculative nature.

 

“Information” shall have the meaning provided in Section 8.10(a).

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans (other than Deferred Loans)
hereunder occurs, which date shall, subject to Section 5, coincide with the date
of payment of the first installment of the Initial Construction Price for the
Vessel under the Construction Contract.

  

“Initial Construction Price” shall mean an amount of up to €801,220,000 for the
construction of the Vessel pursuant to the Construction Contract, payable by the
Borrower to the Yard through the four installments of the Contract
Price referred to in Article 8, Clauses 2.1(i) through and including (iv) of the
Construction Contract (each, a “Pre-delivery Installment”) and the installment
of the Contract Price referred to in Article 8, Clause 2.1(v) of the
Construction Contract (as such amount may be modified in accordance with the
Construction Contract).

 

“Initial Mandated Lead Arranger” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.

 



 -21- 

 

 

“Initial Syndication Date” shall mean the date, if applicable, on which KfW
IPEX-Bank GmbH ceases to be the only Lender by transferring all or part of its
rights as a Lender under this Agreement to one or more banks or financial
institutions pursuant to Section 13.

 

“Insolvency Event” in relation to any of the parties to this Agreement shall
mean that such party:

 

(i)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

(ii)becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due;

 

(iii)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

(iv)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organization or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(v)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (iv) above and (a)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or (b) is
not dismissed, discharged, stayed or restrained in each case within 30 days of
the institution or presentation thereof;

 

(vi)has exercised in respect of it one or more of the stabilization powers
pursuant to Part 1 of the Banking Act 2009 and/or has instituted against it a
bank insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 



 -22- 

 

 

(vii)has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

(viii)seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets;

 

(ix)has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

(x)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (i) to (ix) above; or

 

(xi)takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

 

“Interaction Agreement” shall mean the interaction agreement executed or to be
executed by, inter alia (i) each Lender that elects to become a Refinanced Bank,
(ii) the CIRR Representative, and (iii) the CIRR Agent substantially in the form
of Exhibit C.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Period” shall mean either the Fixed Rate Interest Period or, as the
context may require, the Floating Rate Interest Period.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliate, and the Parent and/or the Borrower in relation to the Credit
Document Obligations of the Borrower under this Agreement.

 

“Interest Make-Up Agreement” shall mean an interest make-up agreement entered
into between the CIRR Representative and any Lender pursuant to Section 1.2.4 of
the CIRR General Terms and Conditions.

 

“Investments” shall have the meaning provided in Section 10.04.

 

“KfW” shall mean KfW in its capacity as refinancing bank with respect to the KfW
Refinancing.

 



 -23- 

 

 

“KfW Refinancing” shall mean the refinancing of the respective loans of the
Refinanced Banks hereunder with KfW pursuant to Sections 1.2.1, 1.2.2 and 1.2.3
of the CIRR General Terms and Conditions, as modified by the parties to the KfW
Refinancing pursuant to, inter alia, the Interaction Agreement.

 

“Lead Arrangers” shall mean the Initial Mandated Lead Arranger together with and
any other bank or financial institution appointed as an arranger by the Initial
Mandated Lead Arranger and the Borrower for the purpose of this Agreement.

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person which becomes a “Lender” hereunder pursuant to Section 13.

 

“Lender Creditors” shall mean the Lenders holding from time to time outstanding
Loans and/or Commitments and the Agents, each in their respective capacities.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender to make
available its portion of any Borrowing, unless such failure to pay is caused by
administrative or technical error or a Disruption Event and payment is made
within three Business Days of its due date; (ii) such Lender having been deemed
insolvent or having become the subject of a takeover by a regulatory authority
or with respect to which an Insolvency Event has occurred and is continuing;
(iii) such Lender having notified the Facility Agent and/or any Credit Party (x)
that it does not intend to comply with its obligations under Section 2.01 in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under such Section or (y) of the events described in
preceding clause (ii); or (iv) such Lender not being in compliance with its
refinancing obligations owed to KfW under its respective Refinancing Agreement
or the Interaction Agreement.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed to constitute a Lien.

 

“Loan” and “Loans” shall have the meaning provided in Section 2.01 and shall
include Deferred Loans made in accordance with Section 2.02(c).

 

“Management Agreements” shall mean any agreements entered into by the Borrower
with a Manager, and which agreements shall be reasonably acceptable to the
Facility Agent (it being understood that the form of management agreement
attached as Annex A to Exhibit O is acceptable).

 



 -24- 

 

 

“Manager” shall mean (i) the company providing commercial and technical
management and crewing services for the Vessel, which is contemplated to be, as
of the Delivery Date, NCL Corporation Ltd., a company organized and existing
under the laws of Bermuda, or NCL (Bahamas) Ltd., a company organized and
existing under the laws of Bermuda (and each of which is approved for such
purpose) or (ii) such other commercial manager and/or technical manager with
respect to the management of the Vessel reasonably acceptable to the Facility
Agent.

 

“Manager’s Undertakings” shall mean the undertakings, provided by any Manager
respecting the Vessel, including, inter alia, a statement satisfactory to the
Facility Agent that any lien in favor of a Manager respecting the Vessel is
subject and subordinate to the Vessel Mortgage in substantially the form
attached to the Assignment of Management Agreements or otherwise reasonably
satisfactory to the Facility Agent.

 

“Mandatory Costs” means the percentage rate per annum calculated in accordance
with Schedule 1.01(b).

 

“Market Disruption Event” shall mean:

 

(i)at or about noon on the Interest Determination Date for the relevant Interest
Period the Screen Rate is not available and none or (unless at such time there
is only one Lender) only one of the Lenders supplies a rate to the Facility
Agent to determine the Eurodollar Rate for the relevant Interest Period; or

 

(ii)before 5:00 P.M. Frankfurt time on the Interest Determination Date for the
relevant Interest Period, the Facility Agent receives notifications from Lenders
the sum of whose Commitments and/or outstanding Loans at such time equal at
least 50% of the sum of the Total Commitments and/or aggregate outstanding Loans
of the Lenders at such time that (x) the cost to such Lenders of obtaining
matching deposits in the London interbank Eurodollar market for the relevant
Interest Period would be in excess of the Eurodollar Rate for such Interest
Period or (y) such Lenders are unable to obtain funding in the London interbank
Eurodollar market.

 

“Material Adverse Effect” shall mean the occurrence of anything since
December 31, 2013 which has had or would reasonably be expected to have a
material adverse effect on (x) the property, assets, business, operations,
liabilities, or condition (financial or otherwise) of the Parent and its
subsidiaries taken as a whole, (y) the consummation of the transactions
hereunder, the acquisition of the Vessel and the Construction Contract, or (z)
the rights or remedies of the Lenders, or the ability of the Parent and its
relevant Subsidiaries to perform their obligations owed to the Lenders and the
Agents under this Agreement.

 

“Materials of Environmental Concern” shall have the meaning provided in Section
8.17(a).

 

“Maturity Date” shall mean:

 



 -25- 

 

 

(i)       for a Loan other than a Deferred Loan, the twelfth anniversary of the
Borrowing Date in relation to the Delivery Date or, if earlier, the date falling
11 years and 6 months after the date on which the first Scheduled Repayment is
required to be made pursuant to Section 4.02(a); and

 

(ii)      for a Deferred Loan, the date falling three years and 6 months after
the first Repayment Date of that Deferred Loan.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“NCLC Fleet” shall mean the vessels owned by the companies in the NCLC Group.

 

“NCLC Group” shall mean the Parent and its Subsidiaries.

 

“New Lender” shall mean a Person who has been assigned the rights or transferred
the rights and obligations of an Existing Lender, as the case may be, pursuant
to the provisions of Section 13.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

“Notice Office” shall mean in the case of the Facility Agent and the Hermes
Agent, the office of the Facility Agent and the Hermes Agent located at
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany, Attention: Maritime
Industries, X2a4, [*], fax: +[*], email: [*] or such other office as the
Facility Agent may hereafter designate in writing as such to the other parties
hereto or such other office as the Facility Agent or the Hermes Agent may
hereafter designate in writing as such to the other parties hereto.

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Other Creditors” shall mean any Lender or any Affiliate thereof and their
successors, transferees and assigns if any (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason), together with such
Lender’s or Affiliate’s successors, transferees and assigns, with which the
Parent and/or the Borrower enters into any Interest Rate Protection Agreements
or Other Hedging Agreements from time to time.

 

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements entered into between a Lender or its Affiliate, or a Lead Arranger
or its Affiliates, and the Parent and/or the Borrower in relation to the Credit
Document Obligations of the Borrower under this Agreement and designed to
protect against the fluctuations in currency or commodity values.

 



 -26- 

 

 

“Other Obligations” shall mean the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations,
liabilities and indebtedness (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding)
owing by any Credit Party to the Other Creditors under, or with respect to, any
Interest Rate Protection Agreement or Other Hedging Agreement, whether such
Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereafter arising, and the due performance and compliance by such
Credit Party with all of the terms, conditions and agreements contained therein.

 

“Parent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Parent Guaranty” shall mean the guaranty of the Parent pursuant to Section 15.

 

“Participant Register” shall have the meaning provided in Section 13.11(c).

 

“PATRIOT Act” shall have the meaning provided in Section 14.09.

 

“Payment Office” shall mean the office of the Facility Agent located at
Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany, or such other office
as the Facility Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Permitted Change Orders” shall mean change orders and similar arrangements
under the Construction Contract which increase the Initial Construction Price to
the extent that the aggregate amount of such increases does not exceed the
amount of the change orders agreed in Addendum No. 3, namely €[*] (it being
understood that the actual amount of change orders and similar arrangements may
exceed €[*]).

 

“Permitted Chartering Arrangements” shall mean:

 

(i)any charter or other form of deployment (other than a demise or bareboat
charter) of the Vessel made between members of the NCLC Group;

 

(ii)any demise or bareboat charter of the Vessel made between members of the
NCLC Group provided that (a) each of the Borrower and the charterer assigns the
benefit of any such charter or sub-charter to the Collateral Agent, (b) each of
the Borrower and the charterer assigns its interest in the insurances and
earnings in respect of the Vessel to the Collateral Agent, and (c) the charterer
agrees to subordinate its interests in the Vessel to the interests of the
Collateral Agent as mortgagee of the Vessel, all on terms and conditions
reasonably acceptable to the Collateral Agent;

 

(iii)any charter or other form of deployment of the Vessel to a charterer that
is not a member of the NCLC Group provided that no such charter or deployment
shall be made (a) on a demise or bareboat basis, or (b) for a period which,
including the exercise of any options for extension, could be for longer than 13
months, or (c) other than at or about market rate at the time when the charter
or deployment is fixed; and

 



 -27- 

 

 

(iv)any charter or other form of deployment in respect of the Vessel entered
into after the Effective Date and which is permissible under the provisions of
any financing documents relating to the Vessel.

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Person” or “person” shall mean any individual, partnership, joint venture,
firm, corporation, association, trust or other enterprise or any government or
political subdivision, department or instrumentality thereof.

 

“Pledgor” shall mean NCL Corporation Ltd. or any direct or indirect Subsidiary
of the Parent which directly owns any of the Capital Stock of the Borrower.

 

“Pre-delivery Installment” shall have the meaning provided in the definition of
“Initial Construction Price”.

 

“Principles” means the document titled "Cruise Debt Holiday Principles" and
dated 26 March 2020 in the form set out in Schedule 1.01(c) to this Agreement
(as may be amended from time to time), and which sets out certain key principles
and parameters relating to, amongst other things, the temporary suspension of
repayments of principal in connection with certain qualifying Loan Agreements
(as defined therein) and being applicable to Hermes-covered loan agreements such
as this Agreement.

 

“Principles Information Package” means the general test scheme/information
package in connection with the "Debt Holiday" application in the form set out in
Schedule 1.01(c) to this Agreement submitted or to be submitted (as the case may
be) by the Borrower (or the Parent on its behalf) in order to obtain the benefit
of the measures provided for in the Principles for the purpose of this Agreement
and certain of its obligations under this Agreement (including, without
limitation, the presentation made to Lenders in connection with the "Debt
Holiday" application and related liquidity model).

 

“Pro Rata Share” shall have the definition provided in Section 4.05(b).

 

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of the NCLC Group
furnished to the Lenders or the Facility Agent by or on behalf of any member of
the NCLC Group prior to the Effective Date.

 

“Reference Banks” shall mean Citibank and JPMorgan and any additional or
replacement Reference Bank appointed by the Facility Agent with the approval of
the Borrower.

 

“Refinancing Agreement” shall mean each refinancing agreement in respect of the
KfW Refinancing.

 



 -28- 

 

 

“Refinanced Bank” shall mean each Lender participating in the KfW Refinancing.

 

“Refund Guarantee” shall mean a, or if more than one, each refund guarantee
arranged by the Yard in respect of a Pre-delivery Installment and provided by
one or more financial institutions contemplated by the Construction Contract, or
by other financial institutions reasonably satisfactory to the Lead Arrangers,
as credit support for the Yard’s obligations thereunder.

 

“Register” shall have the meaning provided in Section 14.15.

 

“Relevant Obligations” shall have the meaning provided in Section 13.07(c)(ii).

 

“Repayment Date” shall mean each semi-annual date on which a Scheduled Repayment
is required to be made pursuant to Section 4.02(a).

 

“Replaced Lender” shall have the meaning provided in Section 2.12.

 

“Replacement Lender” shall have the meaning provided in Section 2.12.

 

“Representative” shall have the meaning provided in Section 4.05(d).

 

“Required Insurance” shall have the meaning provided in Section 9.03.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders, the sum of
whose outstanding Commitments and/or principal amount of Loans at such time
represent an amount greater than 66⅔% of the sum of the Total Commitment (less
the aggregate Commitments of all Defaulting Lenders at such time) and the
aggregate principal amount of outstanding Loans (less the amount of outstanding
Loans of all Defaulting Lenders at such time).

 

“Restatement Date” shall have the meaning given to this expression in the First
Supplemental Agreement.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

 

“Scheduled Repayment” shall have the meaning provided in Section 4.02(a).

 

“Screen Rate” shall have the meaning specified in the definition of Eurodollar
Rate.

 

“Second Supplemental Agreement” means the agreement dated April 20, 2020, and
entered into between, amongst others, the parties to this Agreement amending and
restating this Agreement in connection with the introduction of the Principles.

 

“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.

 



 -29- 

 

 

“Secured Obligations” shall mean (i) the Credit Document Obligations, (ii) the
Other Obligations, (iii) any and all sums advanced by any Agent in order to
preserve the Collateral or preserve the Collateral Agent’s security interest in
the Collateral on behalf of the Lenders, (iv) in the event of any proceeding for
the collection or enforcement of any indebtedness, obligations or liabilities of
the Credit Parties referred to in clauses (i) and (ii) above, after an Event of
Default shall have occurred and be continuing, the expenses in connection with
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Collateral Agent of
its rights hereunder on behalf of the Lenders, together with reasonable
attorneys’ fees and court costs, and (v) all amounts paid by any Secured
Creditor as to which such Secured Creditor has the right to reimbursement under
the Security Documents.

 

“Security Documents” shall mean, as applicable, the Assignment of Contracts, the
Assignment of Earnings and Insurances, the Assignment of Charters, the
Assignment of Management Agreements, the Charge of KfW Refund Guarantees, the
Share Charge, the Vessel Mortgage, the Deed of Covenants, and, after the
execution thereof, each additional security document executed pursuant to
Section 9.10 and/or Section 12.01(b).

 

“Security Trust Deed” shall mean the Security Trust Deed executed by, inter
alia, the Borrower, the Guarantor, the Collateral Agent, the Facility Agent, the
Original Secured Creditors (as defined therein) and the Delegate Collateral
Agent and shall be substantially in the form of Exhibit P or otherwise
reasonably acceptable to the Facility Agent.

 

“Share Charge” shall have the meaning provided in Section 5.06.

 

“Share Charge Collateral” shall mean all “Collateral” as defined in the Share
Charge.

 

“Signing Date” means the date of this Agreement.

 

“Sky Vessel” shall mean [*] presently owned by and registered in the name of
Norwegian Sky, Ltd. of Bermuda (an Affiliate of the Parent) under the laws and
flag of the Commonwealth of the Bahamas, which was purchased by Norwegian Sky,
Ltd. on the terms set forth in the fully executed memorandum of agreement
related to the sale of such vessel, dated on or around May 30, 2012 (as amended
from time to time with the consent of the Lenders as required pursuant to
Section 10.11).

 

“Sky Vessel Indebtedness” shall mean the financing arrangements secured by,
among other things, the Sky Vessel, pursuant to the Fourth Amended and Restated
Credit Agreement dated 2 January 2019 (as may be further supplemented, amended,
restated or otherwise modified from time to time) between, among others, the
Parent as company, Voyager Vessel Company, LLC as co-borrower, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A. as administrative
agent, collateral agent.

 



 -30- 

 

 

“Specified Requirements” shall mean the requirements set forth in clauses (i)(A)
and (i)(B) (including, for the avoidance of doubt, paragraphs (i)(a) or (i)(b)),
(iii), (v)(c) and (v)(f)) of the definition of “Collateral and Guaranty
Requirements.”

 

“Spot Rate” shall mean the spot exchange rate quoted by the Facility Agent equal
to the weighted average of the rates on the actual transactions of the Facility
Agent on the date two Business Days prior to the date of determination thereof
(acting reasonably), which spot exchange rate shall be final and conclusive
absent manifest error.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

 

“Supervision Agreements” shall mean any agreements (if any) entered or to be
entered into between the Parent, as applicable, the Borrower and a Supervisor
providing for the construction supervision of the Vessel, the terms and
conditions of which shall be in form and substance reasonably satisfactory to
the Facility Agent.

 

“Supervisor” shall have the meaning provided in the Construction Contract.

 

“Tax Benefit” shall have the meaning provided in Section 4.04(c).

 

“Taxes” and “Taxation” shall have the meaning provided in Section 4.04(a).

 

“Total Capitalization” shall mean, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the NCLC Group at such
date determined in accordance with GAAP and derived from the then latest
unaudited and consolidated financial statements of the NCLC Group delivered to
the Facility Agent in the case of the first three quarters of each fiscal year
and the then latest audited consolidated financial statements of the NCLC Group
delivered to the Facility Agent in the case of each fiscal year; provided it is
understood that the effect of any impairment of intangible assets shall be added
back to stockholders’ equity.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of the
Lenders at such time. On the Effective Date, the Total Commitments shall not
exceed €710,831,000.

 

“Total Net Funded Debt” shall mean, as at any relevant date:

 

(i)Indebtedness for Borrowed Money of the NCLC Group on a consolidated basis;
and

 



 -31- 

 

 

(ii)the amount of any Indebtedness for Borrowed Money of any person which is not
a member of the NCLC Group but which is guaranteed by a member of the NCLC Group
as at such date;

 

less an amount equal to any Cash Balance as at such date; provided that any
Commitments and other amounts available for drawing under other revolving or
other credit facilities of the NCLC Group which remain undrawn shall not be
counted as cash or indebtedness for the purposes of this Agreement.

 

“Transaction” shall mean collectively (i) the execution, delivery and
performance by each Credit Party of the Credit Documents to which it is a party,
the incurrence of Loans on each Borrowing Date and the use of proceeds thereof
and (ii) the payment of all fees and expenses in connection with the foregoing.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Exhibit E or any other form agreed between the Facility Agent and the Parent.

 

“Transfer Date” shall have the meaning given to this expression in the First
Supplemental Agreement.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“U.S. Tax Obligor” means:

 

(i)        a Borrower which is resident for tax purposes in the U.S.; or

 

(ii)       a Credit Party some or all of whose payments under the Credit
Documents are from sources within the U.S. for U.S. federal income tax purposes.

 

“Vessel” shall mean the post-panamax luxury passenger cruise vessel with
approximately 164,600 gt and hull number [*] constructed by the Yard (and named
Norwegian Bliss at the time of its delivery from the Yard).

 

“Vessel Mortgage” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Vessel Value” shall have the meaning set forth in Section 10.08.

 

“Yard” shall mean Meyer Werft GmbH, Papenburg/Germany, the shipbuilder
constructing the Vessel pursuant to the Construction Contract.

 



 -32- 

 

 

SECTION 2. Amount and Terms of Credit Facility. The Commitments. Subject to and
upon the terms and conditions set forth herein, each Lender severally agrees to
make on and after the Initial Borrowing Date and prior to the Commitment
Termination Date and at the times specified in Section 2.02 term loans to the
Borrower (each, a “Loan” and, collectively, the “Loans”), which Loans (i) shall
bear interest in accordance with Section 2.06, (ii) shall be denominated and
repayable in Dollars, (iii) shall be disbursed on any Borrowing Date, (iv) shall
not exceed on such Borrowing Date for all Lenders the Dollar Equivalent of the
maximum available amount for such Borrowing Date as set forth in Section 2.02
and (v) disbursed on any Borrowing Date shall not exceed for any Lender the
Dollar Equivalent of the Commitment of such Lender on such Borrowing Date.

 

2.01 Amount and Timing of Each Borrowing; Currency of Disbursements. (a) The
Total Commitments will be available in the amounts and on the dates set forth
below:

 

(i)            a portion of the Total Commitments not exceeding [*]% of the
Initial Construction Price for the Vessel will be available on the Initial
Borrowing Date;

 

(ii)           a portion of the Total Commitments equaling [*]% of the Hermes
Premium will be available on one or more dates on or after the Initial Borrowing
Date (it being understood and agreed that the Lenders shall be authorized to
disburse directly to Hermes the proceeds of Loans in an amount equal to the
Hermes Premium that is then due and owing, without any action on the part of the
Borrower (other than the delivery by the Borrower of a Notice of Borrowing to
the Facility Agent in respect thereof). It is acknowledged and agreed that [*]%
of the Hermes Premium (the “First Hermes Instalment”) shall be payable directly
by the Borrower to Hermes immediately after the execution of this Agreement
(which the Borrower hereby agrees to pay from its own funds). On the Initial
Borrowing Date the Lenders shall pay directly to the Borrower part of the Loans
in an amount equal to the First Hermes Instalment in reimbursement of the First
Hermes Instalment so paid by the Borrower.

 

It is also agreed and acknowledged that the Additional Hermes Premium shall be
payable directly by the Borrower to Hermes at or around the Restatement Date
(which the Borrower agrees to do from its own funds). Following the earlier of
the Transfer Date and 29 February 2016, the Borrower shall be entitled to
request that a Loan be made available in an amount of up to the Additional
Hermes Premium in reimbursement to the Borrower of the Additional Hermes Premium
so paid by the Borrower in accordance with the above;

 

(iii)          a portion of the Total Commitments not exceeding the sum of (a)
[*]% of the Initial Construction Price for the Vessel and (b) [*]% of [*]% of
the aggregate amount of the Permitted Change Orders will be available on the
date of payment of the second installment of the Initial Construction Price
(which date is anticipated to be 24 months prior to the Delivery Date (as per
the Construction Contract));

 

(iv)          a portion of the Total Commitments not exceeding the sum of (a)
[*]% of the Initial Construction Price for the Vessel and (b) [*]% of [*]% of
the aggregate amount of the Permitted Change Orders will be available on the
date of payment of the third installment of the Initial Construction Price for
the Vessel (which date is anticipated to be 18 months prior to the Delivery Date
(as per the Construction Contract));

 



 -33- 

 

 

(v)            a portion of the Total Commitments not exceeding the sum of (a)
[*]% of the Initial Construction Price for the Vessel and (b) [*]% of [*]% of
the aggregate amount of the Permitted Change Orders will be available on the
date of payment of the fourth installment of the Initial Construction Price for
the Vessel (which date is anticipated to be 12 months prior to the Delivery Date
(as per the Construction Contract); and

 

(vi)           a portion of the Total Commitments (inclusive of any Deferred
Loans) not exceeding the sum of (a) [*]% of the amount equal to (x) the Initial
Construction Price for the Vessel minus (y) any amount payable by the Yard to
the Borrower pursuant to Article 8, paragraph 2.8 (viii) of the Construction
Contract and further deducting from this amount the aggregate of the amounts
that were borrowed pursuant to clauses (i) and (iii)-(v) above, and (b) [*]% of
[*]% of the aggregate amount of the Permitted Change Orders will be available on
the Delivery Date.

 

(b)       The Loans (other than a Deferred Loan) made on each Borrowing Date
shall be disbursed by the Facility Agent to the Borrower and/or its designee(s),
as set forth in Section 2.04, in Dollars and shall be in an amount equal to the
applicable Dollar Equivalent of the amount of the Total Commitment in respect of
any payments of the Initial Construction Price and/or Permitted Change Orders
utilized to make such Loans on such Borrowing Date pursuant to this Section
2.02, provided that in the event that the Borrower has not (i) notified the
Facility Agent in the Notice of Borrowing that it has entered into Earmarked
Foreign Exchange Arrangements with respect to the amount required to be paid to
Hermes or to the Yard on such Borrowing Date or (ii) provided reasonably
sufficient evidence to the Facility Agent of such Earmarked Foreign Exchange
Arrangements in the Notice of Borrowing, the Facility Agent on such Borrowing
Date shall convert the Dollar amount of the Loans to be made by each Lender into
Euro at the Spot Rate applicable 2 Business Days prior to such Borrowing Date
(it being understood that such Spot Rate shall be used for such conversion in
order to calculate the Dollar Equivalent referred to in this Section 2.02(b)),
and shall inform each Lender thereof, and such Euro amount shall thereafter be
disbursed to the Borrower and/or its designee(s) as set forth in Section 2.04
(it being understood that each Lender shall remit its Loans to the Facility
Agent in Dollars on such Borrowing Date).

 

(c)       A Deferred Loan shall, on each Repayment Date of the Loan falling
during the Deferral Period, be deemed to be made available in an amount equal to
the Deferred Portion of such Loan in respect of, and as at, that Repayment Date.
Each such Deferred Loan shall be automatic and notional only, and effected by
means of a book entry to finance the repayment instalment of the Loan then due.

 

2.02 Notice of Borrowing. Subject to the second parenthetical in Section
2.02(a)(ii) and other than in respect of a Deferred Loan, whenever the Borrower
desires to make a Borrowing hereunder, it shall give the Facility Agent at its
Notice Office at least three Business Days’ prior written notice of each Loan to
be made hereunder, provided that any such notice shall be deemed to have been
given on a certain day only if given before 11:00 A.M. (Frankfurt time) (unless
such 11:00 A.M. deadline is waived by the Facility Agent in the case of the
Initial Borrowing Date). Each such written notice (each a “Notice of
Borrowing”), except as otherwise expressly provided in Section 2.09, shall be
irrevocable and shall be given by the Borrower substantially in the form of
Exhibit A, appropriately completed to specify (i) the portion of the Total
Commitments to be utilized on such Borrowing Date, (ii) if the Borrower and/or
the Parent has entered into Earmarked Foreign Exchange Arrangements with respect
to the installment payments due and owing under the Construction Contract to be
funded by the Loans to be incurred on such Borrowing Date, the applicable Dollar
Equivalent of the portion of the Total Commitment to be borrowed on such
Borrowing Date and, where applicable, evidence of such Earmarked Foreign
Exchange Arrangements, (iii) the date of such Borrowing (which shall be a
Business Day), (iv) when the Loans are to be subject to interest at the Floating
Rate, the initial Interest Period to be applicable thereto, (v) to which
account(s) the proceeds of such Loans are to be deposited (it being understood
that pursuant to Section 2.04 the Borrower may designate one or more accounts of
the Yard, Hermes and/or the provider of the foreign exchange arrangements
referenced in the definition of Dollar Equivalent) and (vi) that all
representations and warranties made by each Credit Party, in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date of such Borrowing (unless stated to relate to a specific earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date) and no Event of Default is or will be
continuing after giving effect to such Borrowing. The Facility Agent shall
promptly give each Lender which is required to make Loans, notice of such
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

 



 -34- 

 

 

2.03 Disbursement of Funds. No later than 12:00 Noon (Frankfurt time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion of each Borrowing requested in the Notice of Borrowing to be
made on such date. All such amounts shall be made available in the currency
required by Section 2.02(b) in immediately available funds at the Payment Office
of the Facility Agent, and the Facility Agent will make available to (I) in the
case of Loans disbursed in Dollars, the designee(s) of the Borrower (with such
designee(s) being in such circumstances either Hermes (in the case of the Hermes
Premium) or a provider of Earmarked Foreign Exchange Arrangements referenced in
the definition of Dollar Equivalent), save that each Loan in respect of the
First Hermes Instalment and the Additional Hermes Premium may be paid directly
to the Borrower and (II) in the case of Loans disbursed in Euro, designee(s) of
the Borrower (with such designee(s) being in such circumstances the Yard), in
each case prior to 3:00 P.M. (Frankfurt Time) on such day, to the extent of
funds actually received by the Facility Agent prior to 12:00 Noon (Frankfurt
Time) on such day, in each case at the Payment Office in the account(s)
specified in the applicable Notice of Borrowing, the aggregate of the amounts so
made available by the Lenders. Unless the Facility Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Facility Agent such Lender’s portion of any
Borrowing to be made on such date, the Facility Agent may assume that such
Lender has made such amount available to the Facility Agent on such date of
Borrowing and the Facility Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Facility Agent by such Lender, the Facility
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Facility Agent’s demand therefor, the Facility Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Facility Agent. The Facility Agent shall also be entitled to recover on demand
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Facility Agent to the Borrower until the date
such corresponding amount is recovered by the Facility Agent, at a percentage
rate per annum equal to (i) if recovered from such Lender, at the overnight
Eurodollar Rate and (ii) if recovered from the Borrower, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.06.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.

 



 -35- 

 

 

2.04 Pro Rata Borrowings. All Borrowings of Loans (including Deferred Loans)
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Commitments as at the time or, in the case of the Deferred Loans, deemed
time, of the relevant Borrowing. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder. The obligations of the Lenders under this Agreement are
several and not joint and no Lender shall be responsible for the failure of any
other Lender to satisfy its obligations hereunder.

 

2.05 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Loan (other than a Deferred Loan) from the date the
proceeds thereof are made available to the Borrower until the maturity (whether
by acceleration or otherwise) of such Loan at the Fixed Rate or if an election
is made by the Borrower to elect the Floating Rate pursuant to Section 2.07, at
the Floating Rate. The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Deferred Loan from the date the proceeds thereof are
made available (or deemed made available) to the Borrower until the maturity
(whether by acceleration or otherwise) of such Deferred Loan at the Floating
Rate.

 

(b)               If the Borrower fails to pay any amount payable by it under
a Credit Document on its due date, interest shall accrue on the overdue amount
(in the case of overdue interest to the extent permitted by law) from the due
date up to the date of actual payment (both before and after judgment) at a rate
which is (i) where interest is payable at the Fixed Rate, equal to [*]% plus the
Eurodollar Rate which would have been payable if the overdue amount had, during
the period of non-payment constituted a Loan for successive interest periods,
each of a duration of three months, or (ii) where interest is payable on the
Loan at the Floating Rate and subject to paragraph (c) below, [*]% plus the rate
(including, for the avoidance of doubt, the margin) which would have been
payable if the overdue amount had, during the period of non-payment, constituted
a Loan for successive Interest Periods, each of a duration selected by
the Facility Agent (acting reasonably).  Any interest accruing under
this Section 2.06(b) shall be immediately payable by the Borrower on demand by
the Facility Agent.

 



 -36- 

 

 

(c)               At any time when interest is payable at the Floating Rate, if
any overdue amount consists of all or part of a Loan which became due on a day
which was not the last day of a Floating Rate Interest Period relating to that
Loan:

 

(i)       the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Floating Rate Interest
Period relating to that Loan; and

 

(ii)       the rate of interest applying to the overdue amount during that first
Interest Period shall be [*]% plus the rate which would have applied if the
overdue amount had not become due.

 

(d)       Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

(e)       Accrued and unpaid interest shall be payable in respect of each Loan
on each Fixed Interest Payment Date (if interest is payable on the Loan at the
Fixed Rate) or, if interest is payable on the Loan at the Floating Rate, on the
last day of each Interest Period applicable thereto, on any repayment or
prepayment date (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

(f)       At any time when interest is payable on the Loan at the Floating Rate,
upon each Interest Determination Date, the Facility Agent shall determine the
Eurodollar Rate for each Interest Period applicable to the Loans to be made
pursuant to the applicable Borrowing and shall promptly notify the Borrower and
the respective Lenders thereof. Each such determination shall, absent manifest
error, be final and conclusive and binding on all parties hereto.

 

(g)       At any time when interest is payable on the Loan at the Fixed Rate,
the Borrower shall reimburse each Lender on demand for the amount by which the 6
month Eurodollar Rate for any Fixed Rate Interest Period plus the fee for
administrative expenses of [*]% per annum for such Fixed Rate Interest Period
less the Fixed Rate exceeds [*]% per annum (being the amount by which the
interest make-up is limited under any Interest Make-Up Agreement pursuant to
Section 1.1 of the CIRR General Terms and Conditions and the KfW Refinancing).

 

2.06 Election of Floating Rate. (a) By written notice to the Facility Agent
delivered (i) in the case of an election prior to the Initial Borrowing Date, at
least 10 days after the Signing Date or (ii) in the case of an election after
the Initial Borrowing Date, at least 35 days prior to the proposed date on which
the interest rate mechanism is to change, the Borrower may elect, without
incurring any liability to make any payment pursuant to Section 2.10 (other than
in the case of (ii) above, where there will be such a liability) or to pay any
other indemnity or compensation obligation, to pay interest on the Loans at the
Floating Rate.

 

(b)       Any election made pursuant to this Section 2.07 may only be made once
during the term of the Loans.

 



 -37- 

 

 

(c)       This Section 2.07 shall not apply to Deferred Loans (in respect of
which the Floating Rate shall always apply).

 

2.07 Floating Rate Interest Periods. This Section 2.08 shall only apply if the
Borrower has elected to pay interest at the Floating Rate pursuant to Section
2.07. At the time the Borrower gives any election notice pursuant to Section
2.07(a) (in the case of the initial Floating Rate Interest Period (as defined
below) applicable thereto) or on the third Business Day prior to the expiration
of a Floating Rate Interest Period applicable to such Loans (in the case of any
subsequent Interest Period), it shall have the right to elect, by giving the
Facility Agent notice thereof, the interest period (each a “Floating Rate
Interest Period”) applicable to such Loans, which Floating Rate Interest Period
shall, at the option of the Borrower, be a three or six month period; provided
that:

 

(a)       subject to paragraph (b) below, all Loans comprising a Borrowing shall
at all times have the same Floating Rate Interest Period;

 

(b)       the initial Floating Rate Interest Period for any Loan shall commence
either on the date of Borrowing of such Loan (or deemed Borrowing in the case of
a Deferred Loan) or, in the case of an election under Section 2.07(a)(ii) on the
date proposed in the election notice and each Floating Rate Interest Period
occurring thereafter in respect of such Loan shall commence on the day on which
the immediately preceding Floating Rate Interest Period applicable thereto
expires;

 

(c)       if any Floating Rate Interest Period relating to a Loan begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Floating Rate Interest Period, such Floating Rate Interest
Period shall end on the last Business Day of such calendar month;

 

(d)       if any Floating Rate Interest Period would otherwise expire on a day
which is not a Business Day, such Floating Rate Interest Period shall expire on
the first succeeding Business Day; provided, however, that if any Floating Rate
Interest Period for a Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Floating Rate Interest Period shall expire on the
immediately preceding Business Day;

 

(e)       no Floating Rate Interest Period longer than three months may be
selected at any time when an Event of Default (or, if the Facility Agent or the
Required Lenders have determined that such an election at such time would be
disadvantageous to the Lenders, a Default) has occurred and is continuing;

 

(f)       no Floating Rate Interest Period in respect of any Borrowing of any
Loans shall be selected which extends beyond the Maturity Date;

 

(g)       at no time shall there be more than ten Borrowings of Loans subject to
different Floating Rate Interest Periods; and

 



 -38- 

 

 

(h)       the Floating Rate Interest Periods for each Deferred Loan shall always
be a six month period.

 

If upon the expiration of any Floating Rate Interest Period applicable to a
Borrowing, the Borrower has failed to elect a new Floating Rate Interest Period
to be applicable to such Loans as provided above, the Borrower shall be deemed
to have elected a three month Floating Rate Interest Period to be applicable to
such Loans effective as of the expiration date of such current Floating Rate
Interest Period.

 

2.08 Increased Costs, Illegality, Market Disruption, etc. (a) In the event that
any Lender shall have reasonably determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto):

 

(i)       at any time, that such Lender shall incur increased costs (including,
without limitation, pursuant to Basel II and/or Basel III to the extent Basel II
and/or Basel III, as the case may be, is applicable), Mandatory Costs (as set
forth on Schedule 1.01(b)) or reductions in the amounts received or receivable
hereunder with respect to any Loan because of, without duplication, any change
since the Effective Date in any applicable law or governmental rule,
governmental regulation, governmental order, governmental guideline or
governmental request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, governmental regulation, governmental order,
governmental guideline or governmental request, such as, for example, but not
limited to: (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on such Loan or any other amounts payable hereunder
(except for changes in the rate of tax on, or determined by reference to, the
net income or net profits of such Lender, or any franchise tax based on net
income or net profits, of such Lender pursuant to the laws of the jurisdiction
in which such Lender is organized or in which such Lender’s principal office or
applicable lending office is located or any subdivision thereof or therein or
which is attributable to a FATCA Deduction required to be made by a party to
this Agreement), but without duplication of any amounts payable in respect of
Taxes pursuant to Section 4.04, or (B) a change in official reserve
requirements; or

 

(ii)       at any time, that the making or continuance of any Loan has been made
unlawful by any law or governmental rule, governmental regulation or
governmental order;

 

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and to the Facility Agent of
such determination (which notice the Facility Agent shall promptly transmit to
each of the Lenders). Thereafter (x) in the case of clause (i) above, the
Borrower agrees (to the extent applicable), to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased costs or
reductions to such Lender or such other corporation and (y) in the case of
clause (ii) above, the Borrower shall take one of the actions specified in
Section 2.09(b) as promptly as possible and, in any event, within the time
period required by law. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 2.09(a) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.09(a),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for the calculation of such additional amounts;
provided that, subject to the provisions of Section 2.10(b), the failure to give
such notice shall not relieve the Borrower from its Credit Document Obligations
hereunder.

 



 -39- 

 

 

(b)       At any time that any Loan is affected by the circumstances described
in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of a Loan
affected by the circumstances described in Section 2.09(a)(ii) shall) either (x)
if the affected Loan is then being made initially, cancel the respective
Borrowing by giving the Facility Agent notice in writing on the same date or the
next Business Day that the Borrower was notified by the affected Lender or the
Facility Agent pursuant to Section 2.09(a)(i) or (ii) or (y) if the affected
Loan is then outstanding, upon at least three Business Days’ written notice to
the Facility Agent, in the case of any Loan, repay all outstanding Borrowings
(within the time period required by the applicable law or governmental rule,
governmental regulation or governmental order) which include such affected Loans
in full in accordance with the applicable requirements of Section 4.02; provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.09(b).

 

(c)       If any Lender determines that after the Effective Date (i) the
introduction of or effectiveness of or any change in any applicable law or
governmental rule, governmental regulation, governmental order, governmental
guideline, governmental directive or governmental request (whether or not having
the force of law) concerning capital adequacy, or any change in interpretation
or administration thereof by any governmental authority, central bank or
comparable agency will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender, or any corporation
controlling such Lender, based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, (ii) compliance with any law or
regulation or any request from or requirement of any central bank or other
fiscal, monetary or other authority made after the Effective Date (including any
which relates to capital adequacy or liquidity controls or which affects the
manner in which a Lender allocates capital resources to obligations under this
Agreement, any Interest Rate Protection Agreement and/or any Other Hedging
Agreement) or (iii) to the extent that such change is not discretionary and is
pursuant to law, a governmental mandate or request, or a central bank or other
fiscal or monetary authority mandate or request, any change in the risk weight
allocated by such Lender to the Borrower after the Effective Date, then the
Borrower agrees (to the extent applicable) to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.09(c) shall, absent manifest error be final and conclusive and binding
on all the parties hereto. Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 2.09(c), will give prompt
written notice thereof to the Borrower, which notice shall show in reasonable
detail the basis for calculation of such additional amounts; provided that,
subject to the provisions of Section 2.11(b), the failure to give such notice
shall not relieve the Borrower from its Credit Document Obligations hereunder.

 



 -40- 

 

 

(d)       This Section 2.09(d) applies at any time when interest on a Loan is
payable at the Floating Rate. If a Market Disruption Event occurs in relation to
any Lender’s share of a Loan for any Interest Period, then the rate of interest
on each Lender’s share of that Loan for the Interest Period shall be the
percentage rate per annum which is the sum of:

 

(i)       the Floating Rate Margin;

 

(ii)       the rate determined by such Lender and notified to the Facility Agent
by 5:00 P.M. (Frankfurt time) on the Interest Determination Date for such
Interest Period to be that which expresses as a percentage rate per annum the
cost to each such Lender of funding its participation in that Loan for a period
equivalent to such Interest Period from whatever source it may reasonably
select; provided that the rate provided by a Lender pursuant to this clause (ii)
shall not be disclosed to any other Lender and shall be held as confidential by
the Facility Agent and the Borrower; and

 

(iii)     the Mandatory Costs, if any, applicable to such Lender of funding its
participation in that Loan.

 

(e) This Section 2.09(e) applies at any time when interest on a Loan is payable
at the Floating Rate. If a Market Disruption Event occurs and the Facility Agent
or the Borrower so require, the Facility Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest. Any alternative basis
agreed pursuant to the immediately preceding sentence shall, with the prior
consent of all the Lenders and the Borrower, be binding on all parties. If no
agreement is reached pursuant to this clause (e), the rate provided for in
clause (d) above shall apply for the entire applicable Interest Period.

 

2.09 Indemnification; Breakage Costs. (a) When interest on a Loan is payable at
a Floating Rate, the Borrower agrees to indemnify each Lender, within two
Business Days of demand (in writing and which request shall set forth in
reasonable detail the basis for requesting and the calculation of such amount
and which in the absence of manifest error shall be conclusive evidence as to
the amount due), for all losses, expenses and liabilities (including, without
limitation, any such loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans but excluding any loss of anticipated profits) which such
Lender may sustain in respect of Loans made to the Borrower: (i) if for any
reason (other than a default by such Lender or the Facility Agent) a Borrowing
of Loans does not occur on a date specified therefor in a Notice of Borrowing
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.09(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 2.09(a), Section 4.01 or Section 4.02 (in
each case other than on the expiry of a Floating Rate Interest Period) or as a
result of an acceleration of the Loans pursuant to Section 11) of any of its
Loans, or assignment and/or transfer of its Loans pursuant to Section 2.12,
occurs on a date which is not the last day of an Interest Period with respect
thereto; or (iii) if any prepayment of any of its Loans is not made on any date
specified in a notice of prepayment given by the Borrower.

 



 -41- 

 

 

(b)       When interest on the Loan (and ignoring for this purpose the Deferred
Loans) is payable at the Fixed Rate, and at the time of any prepayment or
commitment reduction pursuant to Sections 3.04, 3.05 or 4.01 or any mandatory
repayment or commitment reduction pursuant to Section 4.02 or as a result of an
acceleration of the Loans pursuant to Section 11, the Borrower shall indemnify
each Lender, within two Business Days of demand in writing, which request shall
set forth in reasonable detail the basis for requesting and the calculation of
such amount and which in the absence of manifest error shall be conclusive
evidence as to the amount due, for all losses, expenses and liabilities which
such Lender may sustain in respect of the early repayment or prepayment of the
Loans made to the Borrower including, without limitation, the costs of breaking
deposits or re-employing funds under any swap agreements or interest rate
arrangement products entered into in respect of the Loans or any prepayment
compensation as set forth in the CIRR General Terms and Conditions.

 

(c)       It is understood and agreed that where the Initial Borrowing Date has
not occurred, no amounts under this Section 2.10 will be payable by the Borrower
if the Total Commitment is terminated no later than 10 days after the Signing
Date.

 

2.10 Change of Lending Office; Limitation on Additional Amounts. (a) Each Lender
agrees that on the occurrence of any event giving rise to the operation of
Section 2.09 (a), Section 2.09(b), or Section 4.04 with respect to such Lender,
it will, if requested by the Borrower, use reasonable good faith efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event or otherwise take steps to
mitigate the effect of such event, provided that such designation shall be made
and/or such steps shall be taken at the Borrower’s cost and on such terms that
such Lender and its lending office suffer no economic, legal or regulatory
disadvantage in excess of de minimus amounts, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.11 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender provided in Section 2.09 and Section 4.04.

 

(b)       Notwithstanding anything to the contrary contained in Sections 2.09,
2.10 or 4.04 of this Agreement, unless a Lender gives notice to the Borrower
that it is obligated to pay an amount under any such Section within 180 days of
the later of (x) the date the Lender incurs the respective increased costs,
Taxes, loss, expense or liability, reduction in amounts received or receivable
or reduction in return on capital or (y) the date such Lender has knowledge of
its incurrence of the respective increased costs, Taxes, loss, expense or
liability, reductions in amounts received or receivable or reduction in return
on capital, then such Lender shall only be entitled to be indemnified for such
amount by the Borrower pursuant to said Section 2.09, 2.10, or 4.04, as the case
may be, to the extent the costs, Taxes, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 180 days prior to such Lender giving
notice to the Borrower that it is obligated to pay the respective amounts
pursuant to said Section 2.09, 2.10 or 4.04, as the case may be. This Section
2.11(b) shall have no applicability to any Section of this Agreement other than
said Sections 2.09, 2.10 and 4.04.

 



 -42- 

 

 

2.11 Replacement of Lenders (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
any event giving rise to the operation of Section 2.09(a) or Section 4.04 with
respect to any Lender which results in such Lender charging to the Borrower
material increased costs in excess of the average costs being charged by the
other Lenders, or (z) as provided in Section 14.11(b) in the case of certain
refusals by a Lender to consent to certain proposed changes, waivers, discharges
or terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower shall (for its own cost) have the right, if no
Default or Event of Default will exist immediately after giving effect to the
respective replacement, to replace such Lender (the “Replaced Lender”) (subject
to the consent of (a) the CIRR Representative if at such time interest is
payable at the Fixed Rate and (b) the Hermes Agent) with one or more other
Eligible Transferee or Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) reasonably acceptable to the Facility Agent (it being
understood that all then-existing Lenders are reasonably acceptable); provided
that:

 

(a)               at the time of any replacement pursuant to this Section 2.12,
the Replacement Lender shall enter into one or more Transfer Certificates
pursuant to Section 13.01(a) (and with all fees payable pursuant to said Section
13.02 to be paid by the Replacement Lender) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of the
Replaced Lender and, in connection therewith, shall pay to the Replaced Lender
in respect thereof an amount equal to the sum (without duplication) of (x) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender, and (y) an amount equal to all accrued, but
unpaid, Commitment Commission owing to the Replaced Lender pursuant to Section
3.01;

 

(b)               all obligations of the Borrower due and owing to the Replaced
Lender at such time (other than those specifically described in clause (a)
above) in respect of which the assignment purchase price has been, or is
concurrently being, paid shall be paid in full to such Replaced Lender
concurrently with such replacement; and

 

(c)               if the Borrower elects to replace any Lender pursuant to
clause (x), (y) or (z) of this Section 2.12, the Borrower shall also replace
each other Lender that qualifies for replacement under such clause (x), (y) or
(z).

 

Upon the execution of the respective Transfer Certificate and the payment of
amounts referred to in clauses (a) and (b) above, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and
14.05), which shall survive as to such Replaced Lender.

 



 -43- 

 

 

2.12 Disruption to Payment Systems, Etc. If either the Facility Agent determines
(in its discretion) that a Disruption Event has occurred or the Facility Agent
is notified by the Parent or the Borrower that a Disruption Event has occurred:

 

(i)            the Facility Agent may, and shall if requested to do so by the
Borrower or the Parent, consult with the Borrower with a view to agreeing with
the Borrower such changes to the operation or administration of this Agreement
as the Facility Agent may deem necessary in the circumstances;

 

(ii)           the Facility Agent shall not be obliged to consult with the
Borrower or the Parent in relation to any changes mentioned in clause (i) above
if, in its opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;

 

(iii)          the Facility Agent may consult with the other Agents, the Lead
Arrangers and the Lenders in relation to any changes mentioned in clause (i)
above but shall not be obliged to do so if, in its opinion, it is not
practicable or necessary to do so in the circumstances;

 

(iv)          any such changes agreed upon by the Facility Agent and the
Borrower or the Parent pursuant to clause (i) above shall (whether or not it is
finally determined that a Disruption Event has occurred) be binding upon the
parties to this Agreement as an amendment to (or, as the case may be, waiver of)
the terms of the Credit Documents, notwithstanding the provisions of Section
14.11, until such time as the Facility Agent is satisfied that the Disruption
Event has ceased to apply;

 

(v)            the Facility Agent shall not be liable for any damages, costs or
losses whatsoever (including, without limitation for negligence or any other
category of liability whatsoever but not including any claim based on the gross
negligence, fraud or willful misconduct of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this Section 2.13; and

 

(vi)          the Facility Agent shall notify the other Agents, the Lead
Arrangers and the Lenders of all changes agreed pursuant to clause (iv) above as
soon as practicable.

 

SECTION 3. Commitment Commission; Fees; Reductions of Commitment. Commitment
Commission. The Borrower agrees to pay the Facility Agent for distribution to
each Non-Defaulting Lender a commitment commission (the “Commitment Commission”)
for the period from the Effective Date to and including the Commitment
Termination Date (or such earlier date as the Total Commitment shall have been
terminated) computed at the rate for each relevant period set out in the table
below for each day multiplied by the unutilized Commitment (and taking into
account for this purpose the increase in the Commitment pursuant to the First
Supplemental Agreement) for such day of such Non-Defaulting Lender divided by
360. Accrued Commitment Commission shall be due and payable quarterly in arrears
on the first Business Day of each April, July, October and January commencing
with October 2014 and on the Borrowing Date contemplated by Section 2.02(a)(vi)
(or such earlier date upon which the Total Commitment is terminated). No
additional Commitment Commission shall be payable in respect of a Deferred
Loan. 

 



 -44- 

 

 

Commitment Commission Applicable period [*]% p.a. Date of execution of this
Agreement - April 18, 2016 [*]% p.a. April 19, 2016 - April 18, 2017 [*]% p.a.
April 19, 2017 - Delivery Date

 

3.02 CIRR Fees. (a) The Borrower agrees to pay to the Facility Agent for the
account of the CIRR Representative a fee of [*]% per annum (the “CIRR Fee”) on
such part of the Total Commitment for which the Federal Republic of Germany
grants an interest make-up guarantee and for such period as may be separately
agreed between the CIRR Agent and the Borrower. No additional CIRR Fee shall be
payable in respect of a Deferred Loan.

 

(b)            The CIRR Fee shall be payable by the Borrower in EUR quarterly in
arrears from the date of commencement of the period described in Section
3.02(a).

 

3.03 Other Fees. The Borrower (or the Parent, as applicable) agrees to pay to
the Facility Agent the agreed fees set forth in any Fee Letter and the First
Supplemental Agreement on the dates and in the amounts set forth therein.

 

3.04 Voluntary Reduction or Termination of Commitments. Upon at least three
Business Days’ prior notice to the Facility Agent at its Notice Office (which
notice the Facility Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, at any time or from time to time, without premium
or penalty, save in respect of amounts payable pursuant to Section 2.10 (b), to
reduce or terminate the Total Commitment, in whole or in part, in integral
multiples of €5,000,000 in the case of partial reductions thereto, provided that
each such reduction shall apply proportionately to permanently reduce the
Commitment of each Lender and provided further that this Section 3.04 shall not
apply to the Total Commitments relating to any Deferred Loans.

 

3.05 Mandatory Reduction of Commitments. (a) In addition to any other mandatory
commitment reductions pursuant to this Section 3.05 or any other Section of this
Agreement, the Total Commitment (and the Commitment of each Lender) shall
terminate in its entirety on the Commitment Termination Date.

 

(b)            In addition to any other mandatory commitment reductions pursuant
to this Section 3.05 or any other Section of this Agreement, the Total
Commitments (and the Commitments of each Lender) shall be reduced (immediately
after the relevant Loans are made) on each Borrowing Date by the amount of
Commitments (denominated in Euro) utilized to make the Loans made on such
Borrowing Date.

 



 -45- 

 

 

(c)            In addition to any other mandatory commitment reductions pursuant
to this Section 3.05 or any other Section of this Agreement, the Total
Commitment shall be terminated at the times required by Section 4.02.

 

(d)            Each reduction to the Total Commitment pursuant to this Section
3.05 and Section 4.02 shall be applied proportionately to reduce the Commitment
of each Lender.

 

SECTION 4. Prepayments; Repayments; Taxes. 4.01 Voluntary Prepayments. The
Borrower shall have the right to prepay the Loans, without premium or penalty
except as provided by law, in whole or in part at any time and from time to time
on the following terms and conditions:

 

(a)               the Borrower shall give the Facility Agent prior to 12:00 Noon
(Frankfurt time) at its Notice Office at least 32 Business Days’ prior written
notice of its intent to prepay such Loans, the amount of such prepayment and the
specific Borrowing or Borrowings pursuant to which made, which notice the
Facility Agent shall promptly transmit to each of the Lenders;

 

(b)               each prepayment shall be in an aggregate principal amount of
at least $1,000,000 or such lesser amount of a Borrowing which is outstanding,
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;

 

(c)               at the time of any prepayment of Loans pursuant to this
Section 4.01 on any date other than the last day of any Interest Period
applicable thereto or otherwise as set out in Section 2.10, the Borrower shall
pay the amounts required pursuant to Section 2.10;

 

(d)               in the event of certain refusals by a Lender as provided in
Section 14.11(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Facility Agent at its Notice Office (which notice the Facility Agent shall
promptly transmit to each of the Lenders), prepay all Loans, together with
accrued and unpaid interest, Commitment Commission, and other amounts owing to
such Lender (or owing to such Lender with respect to each Loan which gave rise
to the need to obtain such Lender’s individual consent) in accordance with said
Section 14.11(b) so long as (A) the Commitment of such Lender (if any) is
terminated concurrently with such prepayment (at which time Schedule 1.01(a)
shall be deemed modified to reflect the changed Commitments) and (B) the
consents required by Section 14.11(b) in connection with the prepayment pursuant
to this clause (d) have been obtained; and

 



 -46- 

 

 

(e)               each prepayment in respect of any Loans made pursuant to a
Borrowing shall be applied (x) in inverse order of maturity and (y) except as
expressly provided in the preceding clause (d), pro rata among the Loans
comprising such Borrowing, provided that in connection with any prepayment of
Loans pursuant to this Section 4.01, such prepayment shall not be applied to any
Loan of a Defaulting Lender until all other Loans of Non-Defaulting Lenders have
been repaid in full.

 

4.02 Mandatory Repayments and Commitment Reductions. (a) In addition to any
other mandatory repayments pursuant to this Section 4.02 or any other Section of
this Agreement, (i) the outstanding Loans (other than Deferred Loans) shall be
repaid on each Repayment Date (or such other date as may be agreed between the
Facility Agent and the Borrower) (without further action of the Borrower being
required) in 24 equal semi-annual installments commencing on either (A) the
first Business Day that is on or after the sixth month anniversary of the
Borrowing Date in relation to the Delivery Date or, (B) if requested by the
Borrower no later than five days prior to the anticipated Delivery Date, such
date falling less than 6 months after the Delivery Date as the Borrower may
select, and ending on the Maturity Date for such Loans and (ii) the outstanding
Deferred Loans shall be repaid on each Repayment Date (or such other date as may
be agreed between the Facility Agent and the Borrower) (without further action
of the Borrower being required) in eight equal semi-annual installments
commencing on the first Repayment Date that is on or after April 1, 2021 and
ending on the Maturity Date for the Deferred Loans (each such repayment of a
Loan (including a Deferred Loan), a “Scheduled Repayment”). The repayment
schedule for the Loans (other than Deferred Loans) and Deferred Loans is set
forth in Schedule 4.02.

 

(b)               In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, on (i) the Business Day following the date of a
Collateral Disposition (other than a Collateral Disposition constituting an
Event of Loss) and (ii) the earlier of (A) the date which is 150 days following
any Collateral Disposition constituting an Event of Loss involving the Vessel
(or, in the case of an Event of Loss which is a constructive or compromised or
arranged total loss of the Vessel, if earlier, 180 days after the date of the
event giving rise to such damage) and (B) the date of receipt by the Borrower,
any of its Subsidiaries or the Facility Agent of the insurance proceeds relating
to such Event of Loss, the Borrower shall repay the outstanding Loans in full
and the Total Commitment shall be automatically terminated (without further
action of the Borrower being required).

 

(c)               In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, if (x) the Construction Contract is terminated prior to
the Delivery Date, (y) the Vessel has not been delivered to the Borrower by the
Yard pursuant to the Construction Contract by the Commitment Termination Date or
(z) any of the events described in Sections 11.05, 11.10 or 11.11 shall occur in
respect of the Yard at any time prior to the Delivery Date, within five Business
Days of the occurrence of such event the Borrower shall repay the outstanding
Loans in full and the Total Commitment shall be automatically terminated
(without further action of the Borrower being required).

 



 -47- 

 

 

(d)               In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02 or any other Section of this Agreement,
but without duplication, if (x)(i) the Parent declares, makes or pays any
dividend, charge, fee or other distribution (or interest on any unpaid dividend,
charge, fee or other distribution) (whether in cash or in kind) on or in respect
of its Capital Stock (or any class of its Capital Stock), (ii) the Parent repays
or distributes any dividend or share premium reserve, (iii) the Parent or the
Borrower makes any payment of any kind under any shareholder loan, (iv) the
Parent redeems, repurchases, defeases, retires or repays any of its Capital
Stock or resolves to do so, (v) the Parent issues between April 1, 2020 and the
latest Maturity Date in respect of the Deferred Loans any new shares in its
Capital Stock, options, warrants or other rights for the purchase, acquisition
or exchange of new shares in its Capital Stock, except between April 1, 2020 and
December 31, 2021 (or such later date as may, with the prior consent of Hermes,
be agreed between the Parent and the Facility Agent) for the purpose of
providing crisis and recovery-related capital (as contemplated in the
Principles), or (vi) the Parent or any member of the NCLC Group incurs any
Indebtedness for Borrowed Money, except any Indebtedness for Borrowed Money
incurred (A) for the purpose of financing the payment of any scheduled
pre-delivery or delivery instalment of the purchase price of a vessel to be
owned by the Parent or any Subsidiary or (B) between April 1, 2020 and December
31, 2021 (or such later date as may, with the prior consent of Hermes, be agreed
between the Parent and the Lenders) for the purpose of providing crisis and
recovery-related Indebtedness (as contemplated in the Principles), or in any
case resolves to do so or (y) the Borrower or the Parent shall default in the
due performance and observance of the Principles unless the circumstances giving
rise to the default are, in the opinion of the Facility Agent, capable of remedy
and are remedied within five days of the Facility Agent giving notice to the
Parent (with a copy to the Borrower) to do so, the Facility Agent may, and shall
if so directed by the Required Lenders or Hermes, declare that each Deferred
Loan be payable on demand on the date specified in such notice.

 

(e)               With respect to each repayment of Loans required by this
Section 4.02 (other than in the case of Section 4.02(d)), the Borrower may
designate the specific Borrowing or Borrowings pursuant to which such Loans were
made, provided that (i) all Loans with Interest Periods ending on such date of
required repayment shall be paid in full prior to the payment of any other Loans
and (ii) each repayment of any Loans comprising a Borrowing shall be applied pro
rata among such Loans. In the absence of a designation by the Borrower as
described in the preceding sentence, the Facility Agent shall, subject to the
preceding provisions of this clause (e), make such designation in its sole
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing pursuant to Section 2.10.

 

(f)                Notwithstanding anything to the contrary contained elsewhere
in this Agreement, all outstanding Loans shall be repaid in full on the Maturity
Date.

 

4.03  Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Facility Agent
for the account of the Lender or Lenders entitled thereto not later than 10:00
A.M. (New York time) on the date when due and shall be made in Dollars in
immediately available funds at the Payment Office of the Facility Agent.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day (unless the next succeeding Business Day shall fall in
the next calendar month, in which case the due date thereof shall be the
previous Business Day) and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 



 -48- 

 

 

4.04  Net Payments; Taxes. (a) All payments made by any Credit Party hereunder
will be made without setoff, counterclaim or other defense. All such payments
will be made free and clear of, and without deduction or withholding for, any
present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding any tax imposed on or measured by the net income,
net profits or any franchise tax based on net income or net profits, and any
branch profits tax of a Lender pursuant to the laws of the jurisdiction in which
it is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein
or due to failure to provide documents under Section 4.04(b) or any FATCA
Deduction required to be made by a party to this Agreement, all such taxes
“Excluded Taxes”) and all interest, penalties or similar liabilities with
respect to such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges to the extent imposed on taxes other than Excluded Taxes (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes” and “Taxation” shall be
applied accordingly). The Borrower will furnish to the Facility Agent within 45
days after the date of payment of any Taxes due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the Borrower. The
Borrower agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

 

(b)       Each Lender agrees (consistent with legal and regulatory restrictions
and subject to overall policy considerations of such Lender) to file any
certificate or document or to furnish to the Borrower any information as
reasonably requested by the Borrower that may be necessary to establish any
available exemption from, or reduction in the amount of, any Taxes; provided,
however, that nothing in this Section 4.04(b) shall require a Lender to disclose
any confidential information (including, without limitation, its tax returns or
its calculations). The Borrower shall not be required to indemnify any Lender
for Taxes attributed to such Lender’s failure to provide the required documents
under this Section 4.04(b).

 

(c)       If the Borrower pays any additional amount under this Section 4.04 to
a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that such Lender
shall, in its sole discretion exercised in good faith, determine is equal to the
net benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine, in its sole discretion exercised in good faith consistent with the
policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrower pursuant to this Section 4.04(c)
shall be treated as a Tax for which the Borrower is obligated to indemnify such
Lender pursuant to this Section 4.04 without any exclusions or defenses and
(iii) nothing in this Section 4.04(c) shall require any Lender to disclose any
confidential information to the Borrower (including, without limitation, its tax
returns).

 



 -49- 

 

 

(d)       Each party to this Agreement may make any FATCA Deduction it is
required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no party to this Agreement shall be required to increase
any payment in respect of which it makes such a FATCA Deduction or otherwise
compensate the recipient of the payment for that FATCA Deduction. Each party to
this Agreement shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the party to this Agreement to whom it is making the payment
and, in addition, shall notify the Borrower and the Facility Agent and the
Facility Agent shall notify the other Credit Parties.

 

4.05 Application of Proceeds. (a) All proceeds collected by the Collateral Agent
upon any sale or other disposition of such Collateral of each Credit Party,
together with all other proceeds received by the Collateral Agent under and in
accordance with this Agreement and the other Credit Documents (except to the
extent released in accordance with the applicable provisions of this Agreement
or any other Credit Document), shall be applied by the Facility Agent to the
payment of the Secured Obligations as follows:

 

(i)       first, to the payment of all amounts owing to the Collateral Agent or
any other Agent of the type described in clauses (iii) and (iv) of the
definition of “Secured Obligations”;

 

(ii)       second, to the extent proceeds remain after the application pursuant
to the preceding clause (i), an amount equal to the outstanding Credit Document
Obligations shall be paid to the Lender Creditors as provided in Section 4.05(d)
hereof, with each Lender Creditor receiving an amount equal to such outstanding
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Credit Document Obligations, its Pro Rata Share of the amount remaining
to be distributed;

 

(iii)       third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), an amount equal to the outstanding Other
Obligations shall be paid to the Other Creditors as provided in Section 4.05(d)
hereof, with each Other Creditor receiving an amount equal to such outstanding
Other Obligations or, if the proceeds are insufficient to pay in full all such
Other Obligations, its Pro Rata Share of the amount remaining to be distributed;
and

 

(iv)       fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), inclusive, and following the
termination of this Agreement, the Credit Documents, the Interest Rate
Protection Agreements and the Other Hedging Agreements in accordance with their
terms, to the relevant Credit Party or to whomever may be lawfully entitled to
receive such surplus.

 



 -50- 

 

 

(b)       For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Credit Document Obligations or
Other Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Credit Document Obligations or Other Obligations, as
the case may be.

 

(c)       If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Credit Document
Obligations or Other Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Credit Document Obligations or Other
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Credit Document Obligations or Other Obligations, as the case may be,
of such Secured Creditor and the denominator of which is the unpaid Credit
Document Obligations or Other Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

 

(d)       All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Facility Agent under this Agreement for the account of
the Lender Creditors, and (y) if to the Other Creditors, to the trustee, paying
agent or other similar representative (each, a “Representative”) for the Other
Creditors or, in the absence of such a Representative, directly to the Other
Creditors.

 

(e)       For purposes of applying payments received in accordance with this
Section 4.05, the Collateral Agent shall be entitled to rely upon (i) the
Facility Agent under this Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Facility Agent, each Representative for any Other
Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Credit Document Obligations
and Other Obligations owed to the Lender Creditors or the Other Creditors, as
the case may be. Unless it has actual knowledge (including by way of written
notice from an Other Creditor) to the contrary, the Collateral Agent, shall be
entitled to assume that no Interest Rate Protection Agreements or Other Hedging
Agreements are in existence.

 

(f)       It is understood and agreed that each Credit Party shall remain
jointly and severally liable to the extent of any deficiency between the amount
of the proceeds of the Collateral pledged by it under and pursuant to the
Security Documents and the aggregate amount of the Secured Obligations of such
Credit Party.

 

4.06 FATCA Information. (a) Subject to paragraph (c) below, each party to this
Agreement shall, within ten Business Days of a reasonable request by another
party to this Agreement:

 



 -51- 

 

 

(i)confirm to that other party to this Agreement whether it is:

 

(A)       a FATCA Exempt Party; or

 

(B)       not a FATCA Exempt Party;

 

(ii)supply to that other party to this Agreement such forms, documentation and
other information relating to its status under FATCA as that other party to this
Agreement reasonably requests for the purposes of that other party to this
Agreement's compliance with FATCA;

 

(iii)supply to that other party to this Agreement such forms, documentation and
other information relating to its status as that other party to this Agreement
reasonably requests for the purposes of that other party to this Agreement's
compliance with any other law, regulation, or exchange of information regime.

 

(b)       If a party to this Agreement confirms to another party to this
Agreement pursuant to paragraph (a)(i) above that it is a FATCA Exempt Party and
it subsequently becomes aware that it is not or has ceased to be a FATCA Exempt
Party, that party to this Agreement shall notify that other party to this
Agreement reasonably promptly.

 

(c)       Paragraph (a) above shall not oblige any Credit Party to do anything,
and paragraph (a)(iii) above shall not oblige any other party to this Agreement
to do anything, which would or might in its reasonable opinion constitute a
breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(d)       If a party to this Agreement fails to confirm whether or not it is a
FATCA Exempt Party or to supply forms, documentation or other information
requested in accordance with paragraph (a)(i) or (ii) above (including, for the
avoidance of doubt, where paragraph (c) above applies), then such party to this
Agreement shall be treated for the purposes of the Credit Documents (and
payments under them) as if it is not a FATCA Exempt Party until such time as the
party to this Agreement in question provides the requested confirmation, forms,
documentation or other information.

 

(e)       If the Borrower is a U.S. Tax Obligor or the Facility Agent reasonably
believes that its obligations under FATCA or any other applicable law or
regulation require it, each Lender shall, within ten (10) Business Days of:

 

(i)where the Borrower is a U.S. Tax Obligor, the date of this Agreement;

 



 -52- 

 

 

(ii)the date a new U.S. Tax Obligor accedes as a Borrower; or

 

(iii)where the Borrower is not a U.S. Tax Obligor, the date of a request from
the Facility Agent,

 

supply to the Facility Agent:

 

(A)a withholding certificate on Form W-8, Form W-9 or any other relevant form;
or

 

(B)any withholding statement or other document, authorisation or waiver as the
Facility Agent may require to certify or establish the status of such Lender
under FATCA or that other law or regulation.

 

(f)       The Facility Agent shall provide any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (e) above to the Borrower.

 

(g)       If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Facility Agent by a Lender pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, that
Lender shall promptly update it and provide such updated withholding
certificate, withholding statement, document, authorisation or waiver to the
Facility Agent unless it is unlawful for the Lender to do so (in which case the
Lender shall promptly notify the Facility Agent). The Facility Agent shall
provide any such updated withholding certificate, withholding statement,
document, authorisation or waiver to the Borrower.

 

(h)       The Facility Agent may rely on any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (e) or (g) above without further verification. The
Facility Agent shall not be liable for any action taken by it under or in
connection with paragraph (e), (f) or (g) above.

 

SECTION 5. Conditions Precedent to the Initial Borrowing Date. The obligation of
each Lender to make Loans on the Initial Borrowing Date is subject at the time
of the making of such Loans to the satisfaction or (other than in the case of
Sections 5.04, 5.05, 5.06 (other than delivery of the Share Charge Collateral),
5.07, 5.10, 5.11, 5.12 and 5.15) waiver of the following conditions:

 

5.01 Effective Date. On or prior to the Initial Borrowing Date, the Effective
Date shall have occurred.

 

5.02 [Intentionally Omitted].

 



 -53- 

 

 

5.03 Corporate Documents; Proceedings; etc. On the Initial Borrowing Date, the
Facility Agent shall have received a certificate, dated the Initial Borrowing
Date, signed by the secretary or any assistant secretary of each Credit Party
(or, to the extent such Credit Party does not have a secretary or assistant
secretary, the analogous Person within such Credit Party), and attested to by an
authorized officer, member or general partner of such Credit Party, as the case
may be, in substantially the form of Exhibit D, with appropriate insertions,
together with copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of such Credit Party and the resolutions of
such Credit Party referred to in such certificate.

 

5.04 Know Your Customer. On the Initial Borrowing Date, the Facility Agent, the
Hermes Agent and the Lenders shall have been provided with all information
requested in order to carry out and be reasonably satisfied with all necessary
“know your customer” information required pursuant to the PATRIOT ACT and such
other documentation and evidence necessary in order for the Lenders to carry out
and be reasonably satisfied with other similar checks under all applicable laws
and regulations pursuant to the Transaction and the Hermes Cover, in connection
with each of the Facility Agent’s, the Hermes Agent’s and each Lender’s internal
compliance regulations including, without limitation and to the extent required
to comply with the “know your customer” requirements referred to above (i)
specimen signatures of any person authorized to execute the Credit Documents and
(ii) copies of the passports for each person identified in item (i).

 

5.05 Construction Contract and Other Material Agreements. On or prior to the
Initial Borrowing Date, the Facility Agent shall have received a true, correct
and complete copy of the Construction Contract, which shall be in full force and
effect (and shall not have been cancelled pursuant to Article 14, Clause 11 of
the Construction Contract), and all other material contracts in connection with
the construction, supervision and acquisition of the Vessel that the Facility
Agent may reasonably request and all such documents shall be reasonably
satisfactory in form and substance to the Facility Agent (it being understood
that the executed copy of the Construction Contract delivered to the Lead
Arrangers prior to the Effective Date is satisfactory).

 

5.06 Share Charge. On the Initial Borrowing Date, the Pledgor shall have duly
authorized, executed and delivered a Bermuda share charge for the Borrower
substantially in the form of Exhibit F (as modified, supplemented or otherwise
modified from time to time, the “Share Charge”) or otherwise reasonably
satisfactory to the Lead Arrangers, together with the Share Charge Collateral.

 

5.07 Assignment of Contracts. On the Initial Borrowing Date, the Borrower shall
have duly authorized, executed and delivered a valid and effective assignment by
way of security in favor of the Collateral Agent of all of the Borrower’s
present and future interests in and benefits under (x) the Construction
Contract, (y) each Refund Guarantee and (z) the Construction Risk Insurance (it
being understood that the Borrower will use commercially reasonable efforts to
have the underwriters of the Construction Risk Insurance accept and endorse on
such insurance policy a loss payable clause substantially in the form set forth
in Part 3 of Schedule 2 to the Assignment of Contracts (as defined below), and
it being further understood that certain of the Refund Guarantee and none of the
Construction Risk Insurances will have been issued on the Initial Borrowing
Date), which assignment shall be substantially in the form of Exhibit J hereto
or otherwise reasonably acceptable to the Lead Arrangers and the Borrower and
customary for transactions of this type, along with appropriate notices and
consents relating thereto (to the extent incorporated into or required pursuant
to such Exhibit or otherwise agreed by the Borrower and the Facility Agent),
including, without limitation, those acknowledgments, notices and consents
listed on Schedule 5.07 (as modified, supplemented or amended from time to time,
the “Assignment of Contracts”) provided that, if any Refund Guarantee issued to
the Borrower on the Initial Borrowing Date shall have been issued by KfW
IPEX-Bank GmbH, then such Refund Guarantee shall be charged pursuant to a duly
authorized, executed and delivered, valid and effective charge of any such
Refund Guarantee in the form of Exhibit Q hereto or otherwise in a form
reasonably acceptable to the Lead Arrangers and the Borrower and customary for
transactions of this type, along with appropriate notices and consents relating
thereto (to the extent incorporated into or required pursuant to such Exhibit or
otherwise agreed by the Borrower and the Facility Agent) (as modified,
supplemented or amended from time to time, the “Charge of KfW Refund
Guarantees”).

 



 -54- 

 

 

5.08 [Intentionally Omitted]

 

5.09 Process Agent. On or prior to the Initial Borrowing Date, the Facility
Agent shall have received satisfactory evidence from the Parent, the Borrower
and any other applicable Credit Party that they have each appointed an agent in
London for the service of process or summons in relation to each of the Credit
Documents.

 

5.10 Opinions of Counsel.

 

(a)               On the Initial Borrowing Date, the Facility Agent shall have
received from Paul, Weiss, Rifkind, Wharton & Garrison LLP (or another counsel
reasonably acceptable to the Lead Arrangers), special New York counsel to the
Credit Parties, an opinion addressed to the Facility Agent and each of the
Lenders and dated the Initial Borrowing Date in substantially the form delivered
to the Lenders prior to the Effective Date, or otherwise reasonably satisfactory
to the Lead Arrangers, substantially in the form set forth in Exhibit 1 of
Schedule 5.10.

 

(b)               On the Initial Borrowing Date, the Facility Agent shall have
received from Cox Hallett Wilkinson Limited (or another counsel reasonably
acceptable to the Lead Arrangers), special Bermuda counsel to the Credit
Parties, an opinion addressed to the Facility Agent and each of the Lenders and
dated the Initial Borrowing Date in substantially the form delivered to the
Lenders prior to the Effective Date, or otherwise reasonably satisfactory to the
Lead Arrangers, substantially in the form set forth in Exhibit 2 of Schedule
5.10.

 

(c)               On the Initial Borrowing Date, the Facility Agent shall have
received from Norton Rose Fulbright LLP (or another counsel reasonably
acceptable to the Lead Arrangers), special English counsel to the Facility Agent
for the benefit of the Lead Arrangers, an opinion addressed to the Facility
Agent (for itself and on behalf of the Lenders) and the Collateral Agent (for
itself and on behalf of the Secured Creditors) dated the Initial Borrowing Date
in substantially the form delivered to the Lenders prior to the Effective Date
or otherwise reasonably satisfactory to the Lead Arrangers substantially in the
form set forth in Exhibit 3 of Schedule 5.10.

 



 -55- 

 

 

(d)               On the Initial Borrowing Date if required by any New Lender,
the Facility Agent shall have received from Norton Rose Fulbright LLP (or
another counsel reasonably acceptable to the Lead Arrangers), special German
counsel to the Facility Agent for the benefit of the Lead Arrangers, an opinion
addressed to the Facility Agent and each of the Lenders and dated the Initial
Borrowing Date in substantially the form delivered to the Lenders prior to the
Effective Date, or otherwise reasonably satisfactory to the Lead Arrangers,
covering the matters set forth in Exhibit 4 of Schedule 5.10.

 

(e)               On the Initial Borrowing Date, the Facility Agent shall have
received from Holland & Knight LLP (or another counsel reasonably acceptable to
the Lead Arrangers), special Florida counsel to the Credit Parties, an opinion
addressed to the Facility Agent and each of the Lenders and dated the Initial
Borrowing Date in substantially the form delivered to the Lenders prior to the
Effective Date, or otherwise reasonably satisfactory to the Lead Arrangers,
substantially in the form set forth in Exhibit 5 of Schedule 5.10.

 

5.11 KfW Refinancing. On or prior to the Initial Borrowing Date and to the
extent that the Initial Syndication Date has occurred, either:

 

(a)               the definitive credit documentation related to the KfW
Refinancing (including, without limitation, the Interaction Agreement) shall
have been duly executed and delivered by the parties thereto and shall be
reasonably satisfactory to KfW and the Refinanced Banks, and the KfW Refinancing
shall be effective in accordance with its terms; or

 

(b)               any Lender which is not a Refinanced Bank but wishes to
benefit from an Interest Make-Up Agreement shall have duly executed and
delivered an Interest Make-Up Agreement.

 

5.12 Equity Payment. On the Initial Borrowing Date, the Facility Agent shall
have received evidence, in form and substance reasonably satisfactory to the
Facility Agent, that the Borrower shall have funded from cash on hand an amount
equal to 0.4% of the Initial Construction Price for the Vessel.

 

5.13 Financing Statements. On the Initial Borrowing Date, the Collateral Agent,
in consultation with the Credit Parties, shall have:

 

(a)       prepared and filed proper financing statements (Form UCC-1 or the
equivalent) fully prepared for filing under the UCC or in other appropriate
filing offices of each jurisdiction as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by the Share Charge, the Assignment of Contracts and if
applicable, the Charge of KfW Refund Guarantees; and

 

(b)       received certified copies of lien search results (Form UCC-11) listing
all effective financing statements that name each Credit Party as debtor and
that are filed in the District of Columbia and Florida, together with Form UCC-3
Termination Statements (or such other termination statements as shall be
required by local law) fully prepared for filing if required by applicable laws
for any financing statement which covers the Collateral except to the extent
evidencing Permitted Liens.

 



 -56- 

 

 

5.14 Security Trust Deed. On the Initial Borrowing Date and to the extent that
the Initial Syndication Date has occurred, the Security Trust Deed shall have
been executed by the parties thereto and shall be in full force and effect.

 

5.15 Hermes Cover. On the Initial Borrowing Date, (x) the Facility Agent shall
have received evidence from the Hermes Agent that the Hermes Cover is in full
force and effect on terms acceptable to the Lead Arrangers (it being understood
that each Lead Arranger shall have confirmed to the Hermes Agent that the terms
of the Hermes Cover are acceptable), and all due and owing Hermes Premium and
Hermes Issuing Fees to be paid in connection therewith shall have been paid in
full, which the Borrower hereby agrees to pay, provided it is understood and
agreed that the Hermes Cover shall have been granted as soon as the Hermes Agent
and/or the Facility Agent receives the Declaration of Guarantee
(Gewährleistungs-Erklärung) from Hermes and (y) all Loans and other financing to
be made pursuant hereto shall be in material compliance with the Hermes Cover
and all applicable requirements of law or regulation.

 

SECTION 6. Conditions Precedent to each Borrowing Date. The obligation of each
Lender to make Loans on each Borrowing Date is subject at the time of the making
of such Loans to the satisfaction or (other than in the case of Sections 6.01,
6.02, 6.03, 6.04, 6.06 and 6.07) waiver of the following conditions:

 

6.01 No Default; Representations and Warranties. At the time of each Borrowing
and also after giving effect thereto (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties contained herein or in
any other Credit Document shall be true and correct in all material respects
both before and after giving effect to such Borrowing with the same effect as
though such representations and warranties had been made on the Borrowing Date
in respect of such Borrowing (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

6.02 Consents. On or prior to each Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Construction Contract, any Refund Guarantee (to the extent
issued on or prior to such Borrowing Date), the Vessel and the other
transactions contemplated hereby (except to the extent specifically addressed in
other sections of Section 5 or this Section 6) shall have been obtained and
remain in effect. On each Borrowing Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon this Agreement, the Transaction or the other
transactions contemplated by the Credit Documents.

 



 -57- 

 

 

6.03 Refund Guarantees. On (x) the Initial Borrowing Date, the Refund Guarantee
for the Pre-delivery Installment to be paid on the Initial Borrowing Date shall
have been issued and assigned to the Collateral Agent pursuant to an Assignment
of Contracts (or, if such Refund Guarantee is issued by KfW IPEX-Bank GmbH, the
Charge of KfW Refund Guarantees) and (y) each other Borrowing Date (other than
the Borrowing Date in relation to the Delivery Date), each additional Refund
Guarantee that has been issued since the Initial Borrowing Date shall have been
assigned to the Collateral Agent by delivering a supplement to the relevant
schedule to the Assignment of Contracts (or, in the case of Refund Guarantees
issued by KfW IPEX-Bank GmbH, or supplement to the relevant schedule of the
Charge of KfW Refund Guarantees) to the Collateral Agent with the updated
information, in each case along with (to the extent incorporated into the
Assignment of Contracts) an appropriate notice and consent relating thereto, and
the Lead Arrangers shall have received reasonably satisfactory evidence to such
effect. Each Refund Guarantee shall secure a principal amount equal to (i)
the amount of the corresponding Pre-delivery Installment to be paid by the
Borrower to the Yard minus (ii) the amount paid by the Yard to the Borrower in
respect of the corresponding Pre-delivery Installment under Article 8, Clause
2.8 (i), (ii), (iii) or (iv), as the case may be, of the Construction Contract
pursuant to the terms of each Refund Guarantee, and the Lead Arrangers shall
have received reasonably satisfactory evidence to such effect.

 

6.04 Equity Payment. On each Borrowing Date on which the proceeds of Loans are
being used to fund a payment under the Construction Contract, the Facility Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Facility Agent, of the payment by the Borrower (other than from proceeds of
Loans) of at least [*]% of each such amount then due on such Borrowing Date
under the Construction Contract, it being agreed and acknowledged that where the
Borrower makes an equity payment in excess of any of the minimum equity payments
of [*]% referred to above, the subsequent minimum equity payment for future
Borrowing Dates required may be reduced to take account of such over payment on
a basis notified by the Borrower to the Facility Agent as long as at all times
the Borrower continues to comply with the minimum equity requirements set out
above.

 

6.05 Fees, Costs, etc. On each Borrowing Date, the Borrower shall have paid to
the Agents, the Lead Arrangers and the Lenders all costs, fees, expenses
(including, without limitation, reasonable fees and expenses of Norton Rose
Fulbright LLP and local and maritime counsel and consultants) and other
compensation contemplated hereby payable to the Agents, the Lead Arrangers and
the Lenders or payable in respect of the transactions contemplated hereunder
(including, without limitation, the KfW Refinancing), to the extent then due;
provided that (i) any such costs, fees and expenses and other compensation shall
have been invoiced to the Borrower at least three Business Days prior to such
Borrowing Date and (ii) such costs, fees and expenses in respect of the initial
syndication arising at the time of the Initial Syndication Date (including in
respect of any KfW Refinancing or any Interest Make-Up Agreement but subject to
Section 14.01) shall include ongoing or recurring legal costs or expenses after
the Effective Date where such legal costs or expenses are incurred in respect of
the period falling 6 months after the Effective Date or such longer period as
the Borrower may approve (such approval not to be unreasonably withheld).

 



 -58- 

 

 

6.06 Construction Contract. On each Borrowing Date, the Borrower shall have
certified that all conditions and requirements under the Construction Contract
required to be satisfied on such Borrowing Date, including in connection with
the respective payment installments to be made to the Yard on such Borrowing
Date, shall have been satisfied (including, but not limited to, the Borrower’s
payment to the Yard of the portion of the payment installment on the Vessel that
is not being financed with proceeds of the Loans), other than those that are not
materially adverse to the Lenders, it being understood that any litigation
between the Yard and the Parent and/or Borrower shall be deemed to be materially
adverse to the Lenders.

 

6.07 Notice of Borrowing. Prior to the making of each Loan, the Facility Agent
shall have received the Notice of Borrowing required by Section 2.03(a), with
such Notice of Borrowing to be accompanied by a copy of the invoice from the
Yard in respect of the relevant instalment under the Construction Contract which
is to be funded by that Loan.

 

6.08 Solvency Certificate. On each Borrowing Date, Parent shall cause to be
delivered to the Facility Agent a solvency certificate from a senior financial
officer of Parent, in substantially the form of Exhibit K or otherwise
reasonably acceptable to the Facility Agent, which shall be addressed to the
Facility Agent and each of the Lenders and dated such Borrowing Date, setting
forth the conclusion that, after giving effect to the transactions hereunder
(including the incurrence of all the financing contemplated with respect thereto
and the purchase of the Vessel), the Parent and its Subsidiaries, taken as a
whole, are not insolvent and will not be rendered insolvent by the Indebtedness
incurred in connection therewith, and will not be left with unreasonably small
capital with which to engage in their respective businesses and will not have
incurred debts beyond their ability to pay such debts as they mature.

 

6.09 Litigation. On each Borrowing Date, other than as set forth on Schedule
6.09, there shall be no actions, suits or proceedings (governmental or private)
pending or, to the Parent or the Borrower’s knowledge, threatened (i) with
respect to this Agreement or any other Credit Document or (ii) which has had,
or, if adversely determined, could reasonably be expected to have, a Material
Adverse Effect.

 

6.10 Hermes Cover. The obligation of each Lender to make Loans on the first
Borrowing Date following the Restatement Date is subject at the time of the
making of such Loans to the satisfaction or waiver of the following additional
condition that the Facility Agent shall have received evidence from the Hermes
Agent that the Hermes Cover has been amended to provide cover in respect of the
increase to the Total Commitment agreed pursuant to the First Supplemental
Agreement and remains in full force and effect on terms acceptable to the Lead
Arrangers (it being understood that each Lead Arranger shall have confirmed to
the Hermes Agent that the terms of the Hermes Cover are acceptable), and the
Additional Hermes Premium shall have been paid in full, which the Borrower
hereby agrees to pay.

 

The acceptance of the proceeds of each Loan shall constitute a representation
and warranty by the Borrower to the Facility Agent and each of the Lenders that
all of the applicable conditions specified in Section 5, this Section 6 and
Section 7 applicable to such Loan have been satisfied as of that time.

 



 -59- 

 

 

SECTION 7. Conditions Precedent to the Delivery Date. The obligation of each
Lender to make Loans on the Delivery Date is subject at the time of making such
Loans to the satisfaction of the following conditions:

 

7.01 Delivery of Vessel. On the Delivery Date, the Vessel shall have been
delivered in accordance with the terms of the Construction Contract, other than
those changes that would not be materially adverse to the interests of the
Lenders, and the Facility Agent shall have received (a) certified copies of the
Delivery Documents (as such term is defined in the Construction Contract)
required to be delivered by the Yard pursuant to Article 7, paragraph 1.3,
clauses (i), (ii), (vii) and (viii) (and which, in the case of (vii) shall
include details of all Permitted Change Orders) of the Construction Contract and
(b) a copy of the written statement in respect of the Buyer’s Allowance (as
defined in the Construction Contract) referred to in Article 8, paragraph 2.8
(vii) of the Construction Contract as well as any details of any payment
required to be made to the Borrower pursuant to Article 8, paragraph 2.8 (viii)
of the Construction Contract.

 

7.02 Collateral and Guaranty Requirements. On or prior to the Delivery Date, the
Collateral and Guaranty Requirements with respect to the Vessel shall have been
satisfied or the Facility Agent shall have waived such requirements (other than
the Specified Requirements) and/or conditioned such waiver on the satisfaction
of such requirements within a specified period of time.

 

7.03 Evidence of [*]% Payment. On the Delivery Date, the Borrower shall have
provided funding for an amount in the aggregate equal to the sum of at least (x)
[*]% of the Initial Construction Price for the Vessel, (y) [*]% of the aggregate
amount of Permitted Change Orders for the Vessel and (z) [*]% of the difference
between the Final Construction Price and the Adjusted Construction Price for the
Vessel (in each case, other than from proceeds of Loans) and the Facility Agent
shall have received a certificate from the officer of the Borrower to such
effect.

 

7.04 Hermes Compliance; Compliance with Applicable Laws and Regulations. On the
Delivery Date, all Loans and other financing to be made pursuant hereto shall be
in material compliance with all applicable requirements of law or regulation and
the Hermes Cover.

 

(a)               Opinion of Counsel. On the Delivery Date, the Facility Agent
shall have received from Norton Rose Fulbright LLP (or another counsel
reasonably acceptable to the Lead Arrangers), special English counsel to the
Facility Agent for the benefit of the Lead Arrangers, an opinion addressed to
the Facility Agent (for itself and on behalf of the Lenders) and the Collateral
Agent (for itself and on behalf of the Secured Creditors) and each of the
Lenders and dated as of the Delivery Date in substantially the form delivered to
the Lenders pursuant to Section 5.10, or otherwise reasonably satisfactory to
the Lead Arrangers, covering the matters set forth in Schedule 7.05.

 



 -60- 

 

 

(b)               On the Delivery Date, the Facility Agent shall have received
from Paul, Weiss, Rifkind, Wharton & Garrison LLP (or another counsel reasonably
acceptable to the Lead Arrangers), special New York counsel to the Credit
Parties, an opinion addressed to the Facility Agent and each of the Lenders and
dated as of the Delivery Date in substantially the form delivered to the Lenders
pursuant to Section 5.10, or otherwise reasonably satisfactory to the Lead
Arrangers, covering the matters set forth in Schedule 7.05.

 

(c)               On the Delivery Date, the Facility Agent shall have received
from Graham Thompson & Co. (or another counsel reasonably acceptable to the Lead
Arrangers), special Bahamas counsel to the Credit Parties (or if the Vessel is
not flagged in the Bahamas, counsel qualified in the jurisdiction of the flag of
the Vessel and reasonably satisfactory to the Facility Agent), an opinion
addressed to the Facility Agent and each of the Lenders and dated as of the
Delivery Date in substantially the form delivered to the Lenders pursuant to
Section 5.10, or otherwise reasonably satisfactory to the Lead Arrangers,
covering the matters set forth in Schedule 7.05.

 

(d)               On the Delivery Date, the Facility Agent shall have received
from Cox Hallett Wilkinson Limited (or another counsel reasonably acceptable to
the Lead Arrangers), special Bermuda counsel to the Credit Parties, an opinion
addressed to the Facility Agent and each of the Lenders and dated as of such
Borrowing Date in substantially the form delivered to the Lenders prior to the
Effective Date, or otherwise reasonably satisfactory to the Lead Arrangers,
covering the matters set forth in Schedule 7.05.

 

SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans, the Borrower or each Credit
Party, as applicable, makes the following representations and warranties, in
each case on a daily basis, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans:

 

8.01 Entity Status. The Parent and each of the other Credit Parties (i) is a
Person duly organized, constituted and validly existing (or the functional
equivalent) under the laws of the jurisdiction of its formation, has the
capacity to sue and be sued in its own name and the power to own and charge its
assets and carry on its business as it is now being conducted, (ii) is duly
qualified and is authorized to do business and is in good standing (or the
functional equivalent) in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications except for failures to be so qualified or authorized or in good
standing which, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (iii) is not a FATCA FFI or a
U.S. Tax Obligor.

 

8.02 Power and Authority. Each of the Credit Parties has the power to enter into
and perform this Agreement and those of the other Credit Documents to which it
is a party and the transactions contemplated hereby and thereby and has taken
all necessary action to authorize the entry into and performance of this
Agreement and such other Credit Documents and such transactions. This Agreement
constitutes legal, valid and binding obligations of the Parent and the Borrower
enforceable in accordance with its terms and in entering into this Agreement and
borrowing the Loans (in the case of the Borrower), the Parent and the Borrower
are each acting on their own account. Each other Credit Document constitutes (or
will constitute when executed) legal, valid and binding obligations of each
Credit Party expressed to be a party thereto enforceable in accordance with
their respective terms.

 



 -61- 

 

 

8.03 No Violation. The entry into and performance of this Agreement, the other
Credit Documents and the transactions contemplated hereby and thereby do not and
will not conflict with:

 

(a)any law or regulation or any official or judicial order; or

 

(b)the constitutional documents of any Credit Party; or

 

(c)except as set forth on Schedule 8.03, any agreement or document to which any
member of the NCLC Group is a party or which is binding upon such Credit Party
or any of its assets, nor result in the creation or imposition of any Lien on a
Credit Party or its assets pursuant to the provisions of any such agreement or
document.

 

8.04 Governmental Approvals. Except for the filing of those Security Documents
which require registration in the Federal Republic of Germany, the Bahamas, any
state of the United States of America and/or with the Registrar of Companies in
Bermuda, and for the registration of the Vessel Mortgage through the Bahamas
Maritime Authority (if the Vessel is flagged in the Bahamas) or such other
relevant authority (if the Vessel is flagged in another Acceptable Flag
Jurisdiction), all authorizations, approvals, consents, licenses, exemptions,
filings, registrations, notarizations and other matters, official or otherwise,
required in connection with the entry into, performance, validity and
enforceability of this Agreement and each of the other Credit Documents and the
transactions contemplated thereby have been obtained or effected and are in full
force and effect except for matters in respect of (x) the Construction Risk
Insurance and any Refund Guarantee (in each case only to the extent that such
Collateral has not yet been delivered) and (y) Collateral to be delivered on the
Delivery Date.

 

8.05 Financial Statements; Financial Condition. (a)(i) The audited consolidated
balance sheets of the Parent and its Subsidiaries as at December 31, 2013 and
the unaudited consolidated balance sheets of the Parent and its Subsidiaries as
at March 31, 2014 and the related consolidated statements of operations and of
cash flows for the fiscal years or quarters, as the case may be, ended on such
dates, reported on by and accompanied by, in the case of the annual financial
statements, an unqualified report from PricewaterhouseCoopers LLP, present
fairly in all material respects the consolidated financial condition of the
Parent and its Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years or
quarters, as the case may be, then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).

 

(ii)       The pro forma consolidated balance sheet of the Parent and its
Subsidiaries as of December 31, 2013 (after giving effect to the Transaction and
the financing therefor), a copy of which has been furnished to the Lenders prior
to the Initial Borrowing Date, presents a good faith estimate in all material
respects of the pro forma consolidated financial position of the Parent and its
Subsidiaries as of such date.

 



 -62- 

 

 

(b)       Since December 31, 2013, nothing has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

 

8.06 Litigation. No litigation, arbitration or administrative proceedings of or
before any court, arbitral body or agency (including but not limited to
investigative proceedings) are current or pending or, to the Parent or the
Borrower’s knowledge, threatened, which might, if adversely determined, have a
Material Adverse Effect.

 

8.07 True and Complete Disclosure. Each Credit Party has fully disclosed in
writing to the Facility Agent all facts relating to such Credit Party which it
knows or should reasonably know and which might reasonably be expected to
influence the Lenders in deciding whether or not to enter into this Agreement.

 

8.08 Use of Proceeds. All proceeds of the Loans (other than Deferred Loans,
which shall be used only for the purpose of paying the principal portion of the
repayment instalment of a Loan due on each Repayment Date falling during the
Deferral Period) may be used only to finance (i) up to 80% of the Adjusted
Construction Price of the Vessel and (ii) up to 100% of the Hermes Premium.

 

8.09 Tax Returns and Payments. The NCLC Group have complied with all taxation
laws in all jurisdictions in which it is subject to Taxation and has paid all
material Taxes due and payable by it; no material claims are being asserted
against it with respect to Taxes, which might, if such claims were successful,
have a material adverse effect on the ability of any Credit Party to perform its
obligations under the Credit Documents or could otherwise be reasonably expected
to have a Material Adverse Effect. As at the Effective Date all amounts payable
by the Parent and the Borrower hereunder may be made free and clear of and
without deduction for or on account of any Taxation in the Parent and the
Borrower’s jurisdiction.

 

8.10 No Material Misstatements. (a) All written information (other than the
Projections, estimates and information of a general economic nature or general
industry nature) (the “Information”) concerning the Parent and its Subsidiaries,
and the transactions contemplated hereby prepared by or on behalf of the
foregoing or their representatives and made available to any Lenders or any
Agent in connection with the transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders or any Agent and as of the Effective
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

 

(b)       The Projections and estimates and information of a general economic
nature prepared by or on behalf of the Parent, the Borrower or any of their
respective representatives and that have been made available to any Lenders or
any Agent in connection with the transactions contemplated hereby (i) have been
prepared in good faith based upon assumptions believed by the Parent, the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Parent or the Borrower.

 



 -63- 

 

 

8.11 The Security Documents. (a) None of the Collateral is subject to any Liens
except Permitted Liens.

 

(b)       The security interests created under the Share Charge in favor of the
Collateral Agent, as pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Share Charge Collateral described
in the Share Charge, subject to no security interests of any other Person. No
filings or recordings are required in order to perfect (or maintain the
perfection or priority of) the security interests created in the Share Charge
Collateral under the Share Charge other than with respect to that portion of the
Share Charge Collateral constituting a “general intangible” under the UCC. The
filings on Form UCC-1 made pursuant to the Share Charge will perfect a security
interest in the Collateral covered by the Share Charge to the extent a security
interest in such Collateral may be perfected by such filings.

 

(c)       After the execution and registration thereof, the Vessel Mortgage will
create, as security for the obligations purported to be secured thereby, a valid
and enforceable perfected security interest in and mortgage lien on the Vessel
in favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except that the security interest and
mortgage lien created on the Vessel may be subject to the Permitted Liens
related thereto) and subject to no other Liens (other than Permitted Liens
related thereto).

 

(d)       After the execution and delivery thereof and upon the taking of the
actions mentioned in the immediately succeeding sentence, each of the Security
Documents will create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable fully perfected first priority
security interest in and Lien on all right, title and interest of the Credit
Parties party thereto in the Collateral described therein, subject only to
Permitted Liens. Subject to Sections 7.02, 8.04 and this Section 8.11 and the
definition of “Collateral and Guaranty Requirements,” no filings or recordings
are required in order to perfect the security interests created under any
Security Document except for filings or recordings which shall have been made on
or prior to the execution of such Security Document.

 

8.12 Capitalization. All the Capital Stock, as set forth on Schedule 8.12, in
the Borrower and each other Credit Party (other than the Parent) is legally and
beneficially owned directly or indirectly by the Parent and, except as permitted
by Section 10.02, such structure shall remain so until the Maturity Date.

 



 -64- 

 

 

8.13 Subsidiaries. On and as of the Initial Borrowing Date, other than in
respect of Dormant Subsidiaries (i) the Parent has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.13 which Schedule identifies the correct
legal name, direct owner, percentage ownership and jurisdiction of organization
of the Borrower and each such other Subsidiary on the date hereof, (ii) all
outstanding shares of the Borrower and each other Subsidiary of the Parent have
been duly and validly issued, are fully paid and non-assessable and have been
issued free of preemptive rights, and (iii) neither the Borrower nor any
Subsidiary of the Parent has outstanding any securities convertible into or
exchangeable for its Capital Stock or outstanding any right to subscribe for or
to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Capital Stock or any
stock appreciation or similar rights.

 

8.14 Compliance with Statutes, etc. The Parent and each of its Subsidiaries is
in compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such noncompliances as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

8.15 Winding-up, etc. None of the events contemplated in clauses (a), (b), (c),
(d) or (e) of Section 11.05 has occurred with respect to any Credit Party.

 

8.16 No Default. No event has occurred which constitutes a Default or Event of
Default under or in respect of any Credit Document to which any Credit Party is
a party or by which the Parent or any of its Subsidiaries may be bound
(including (inter alia) this Agreement) and no event has occurred which
constitutes a default under or in respect of any agreement or document to which
any Credit Party is a party or by which any Credit Party may be bound, except to
an extent as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

8.17 Pollution and Other Regulations. Each of the Credit Parties:

 

(a)       is in compliance with all applicable federal, state, local, foreign
and international laws, regulations, conventions and agreements relating to
pollution prevention or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water,
navigable waters, water of the contiguous zone, ocean waters and international
waters), including without limitation, laws, regulations, conventions and
agreements relating to (i) emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous materials, oil, hazard substances, petroleum and petroleum products
and by-products (“Materials of Environmental Concern”) or (ii) Environmental
Law;

 

(b)       has all permits, licenses, approvals, rulings, variances, exemptions,
clearances, consents or other authorizations required under applicable
Environmental Law (“Environmental Approvals”) and is in compliance with all
Environmental Approvals required to operate its business as presently conducted
or as reasonably anticipated to be conducted;

 



 -65- 

 

 

(c)       has not received any notice, claim, action, cause of action,
investigation or demand by any other person, alleging potential liability for,
or a requirement to incur, investigatory costs, clean-up costs, response and/or
remedial costs (whether incurred by a governmental entity or otherwise), natural
resources damages, property damages, personal injuries, attorneys’ fees and
expenses or fines or penalties, in each case arising out of, based on or
resulting from (i) the presence or release or threat of release into the
environment of any Materials of Environmental Concern at any location, whether
or not owned by such person or (ii) Environmental Claim,

 

(A) which is, or are, in each case, material; and

 

(B) there are no circumstances that may prevent or interfere with such full
compliance in the future.

 

There are no Environmental Claims pending or threatened against any of the
Credit Parties which the Parent or the Borrower, in its reasonable opinion,
believes to be material.

 

There are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge or disposal of any Materials of Environmental Concern, that the Parent
or the Borrower reasonably believes could form the basis of any bona fide
material Environmental Claim against any of the Credit Parties.

 

8.18 Ownership of Assets. Except as permitted by Section 10.02, each member of
the NCLC Group has good and marketable title to all its assets which is
reflected in the audited accounts referred to in Section 8.05(a).

 

8.19 Concerning the Vessel. As of the Delivery Date, (a) the name, registered
owner, official number, and jurisdiction of registration and flag of the Vessel
shall be set forth on Schedule 8.19 (as updated from time to time by the
Borrower pursuant to Section 9.13 with respect to flag jurisdiction, and
otherwise (with respect to name, registered owner, official number and
jurisdiction of registration) upon advance notice and in a manner that does not
interfere with the Lenders’ Liens on the Collateral, provided that each
applicable Credit Party shall take all steps requested by the Collateral Agent
to preserve and protect the Liens created by the Security Documents on the
Vessel) and (b) the Vessel is and will be operated in material compliance with
all applicable law, rules and regulations.

 

8.20 Citizenship. None of the Credit Parties has an establishment in the United
Kingdom within the meaning of the Overseas Companies Regulation 2009 with the
exception of the Parent or a place of business in the United States (in each
case, except as already disclosed) or any other jurisdiction which requires any
of the Security Documents to be filed or registered in that jurisdiction to
ensure the validity of the Security Documents to which it is a party unless (x)
all such filings and registrations have been made or will be made as provided in
Sections 7.02, 8.04 and 8.11 and the definition of “Collateral and Guaranty
Requirements” and (y) prompt notice of the establishment of such a place of
business is given to the Facility Agent and the requirements set forth in
Section 9.10 have been satisfied. The Borrower and each other Credit Party which
owns or operates, or will own or operate, the Vessel at any time is, or will be,
qualified to own and operate the Vessel under the laws of the Bahamas or such
other jurisdiction in which the Vessel is permitted, or will be permitted, to be
flagged in accordance with the terms of Section 9.13.

 



 -66- 

 

 

8.21 Vessel Classification. The Vessel is or will be as of the Delivery Date,
classified in the highest class available for vessels of its age and type with a
classification society listed on Schedule 8.21 hereto or another internationally
recognized classification society reasonably acceptable to the Collateral Agent,
free of any overdue conditions or recommendations.

 

8.22 No Immunity. None of the Credit Parties nor any of their respective assets
enjoys any right of immunity (sovereign or otherwise) from set-off, suit or
execution in respect of their obligations under this Agreement or any of the
other Credit Documents or by any relevant or applicable law.

 

8.23 Fees, Governing Law and Enforcement. No fees or taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due. Under the laws of the Bahamas or any
other jurisdiction where the Vessel is flagged, the choice of the laws of
England as set forth in the Credit Documents which are stated to be governed by
the laws of England is a valid choice of law, and the irrevocable submission by
each Credit Party to jurisdiction and consent to service of process and, where
necessary, appointment by such Credit Party of an agent for service of process,
in each case as set forth in such Credit Documents, is legal, valid, binding and
effective.

 

8.24 Form of Documentation. Each of the Credit Documents is in proper legal form
(under the laws of England, the Bahamas, Bermuda and each other jurisdiction
where the Vessel is flagged or where the Credit Parties are domiciled) for the
enforcement thereof under such laws. To ensure the legality, validity,
enforceability or admissibility in evidence of each such Credit Document in
England, the Bahamas and/or Bermuda it is not necessary that any Credit Document
or any other document be filed or recorded with any court or other authority in
England, the Bahamas and Bermuda, except as have been made, or will be made, in
accordance with Section 5, 6, 7 and 8, as applicable.

 

8.25 Pari Passu or Priority Status. The claims of the Agents and the Lenders
against the Parent or the Borrower under this Agreement will rank at least pari
passu with the claims of all unsecured creditors of the Parent or the Borrower
(other than claims of such creditors to the extent that they are statutorily
preferred) and in priority to the claims of any creditor of the Parent or the
Borrower who is also a Credit Party.

 

8.26 Solvency. The Credit Parties, taken as a whole, are and shall remain, after
the advance to them of the Loans or any of such Loans, solvent in accordance
with the laws of Bermuda, the United States, England and the Bahamas and in
particular with the provisions of the Bankruptcy Code and the requirements
thereof.

 



 -67- 

 

 

8.27 No Undisclosed Commissions. There are and will be no commissions, rebates,
premiums or other payments by or to or on account of any Credit Party, their
shareholders or directors in connection with the Transaction as a whole other
than as disclosed to the Facility Agent or any other Agent in writing.

 

8.28 Completeness of Documentation. The copies of the Management Agreements, the
Construction Contract, each Refund Guarantee, and to the extent applicable, the
Supervision Agreement delivered to the Facility Agent are true and complete
copies of each such document constituting valid and binding obligations of the
parties thereto enforceable in accordance with their respective terms and no
amendments thereto or variations thereof have been agreed nor has any action
been taken by the parties thereto which would in any way render such document
inoperative or unenforceable, unless replaced by a management agreement or
management agreements, refund guarantees or, to the extent applicable, a
supervision agreement, as the case may be, reasonably satisfactory to the
Facility Agent.

 

8.29 Money Laundering. Any borrowing by the Borrower hereunder, and the
performance of its obligations hereunder and under the other Security Documents,
will be for its own account and will not, to the best of its knowledge, involve
any breach by it of any law or regulatory measure relating to “money laundering”
as defined in Article 1 of the Directive (2005/EC/60) of the European Parliament
and of the Council of the European Communities.

 

SECTION 9. Affirmative Covenants. The Parent and the Borrower hereby covenant
and agree that on and after the Initial Borrowing Date and until the Total
Commitments have terminated and the Loans, together with interest, Commitment
Commission and all other obligations incurred hereunder and thereunder, are paid
in full (other than contingent indemnification and expense reimbursement claims
for which no claim has been made):

 

9.01 Information Covenants. The Parent will provide to the Facility Agent (or
will procure the provision of):

 

(a)       Quarterly Financial Statements. Within 60 days after the close of the
first three fiscal quarters in each fiscal year of the Parent, the consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such
quarterly accounting period and the related consolidated statements of
operations and cash flows, in each case for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, and in each case, setting forth comparative figures
for the related periods in the prior fiscal year, all of which shall be
certified by a financial officer of the Borrower, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(b)       Annual Financial Statements. Within 120 days after the close of each
fiscal year of the Parent, the consolidated balance sheets of the Parent and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of operations and changes in shareholders’ equity and of cash flows
for such fiscal year setting forth comparative figures for the preceding fiscal
year and audited by independent certified public accountants of recognized
international standing, together with an opinion of such accounting firm (which
opinion shall not be qualified as to scope of audit or as to the status of the
Parent as a going concern) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP;

 



 -68- 

 

 

(c)       Valuations. After the Delivery Date, together with delivery of the
financial statements described in Section 9.01(b) for each fiscal year, and at
any other time within 15 days of a written request from the Facility Agent, an
appraisal report of recent date (but in no event earlier than 90 days before the
delivery of such reports) from an Approved Appraiser or such other independent
firm of shipbrokers or shipvaluers nominated by the Borrower and approved by the
Facility Agent (acting on the instructions of the Required Lenders) or failing
such nomination and approval, appointed by the Facility Agent (acting on such
instructions) in its sole discretion (each such valuation and any other
valuation obtained pursuant to this Section 9.01(c) shall be made without,
unless reasonably required by the Facility Agent, physical inspection and on the
basis of a sale for prompt delivery for cash at arm’s length on normal
commercial terms as between a willing buyer and a willing seller without taking
into account the benefit of any charterparty or other engagement concerning the
Vessel), stating the then current fair market value of the Vessel. The appraisal
obtained pursuant to the above provisions shall be treated as the fair market
value of the Vessel for that period unless the Facility Agent (acting on the
instructions of the Required Lenders) notifies the Borrower within 15 days of
the receipt of this appraisal that it is not satisfied that such appraisal
appropriately reflects the fair market value of the Vessel, in which case the
Facility Agent shall be entitled to request that the Borrower obtains a second
valuation from an Approved Appraiser, such second valuation to be obtained
within 15 days of the receipt of the request for the same. Where any such second
valuation is so requested, the fair market value of the Vessel shall be
determined on the basis of the average of the two appraisals so obtained. All
such appraisals shall be conducted by, and made at the expense of, the Borrower
(it being understood that the Facility Agent may and, at the request of the
Lenders, shall, upon prior written notice to the Borrower (which notice shall
identify the names of the relevant appraisal firms), obtain such appraisals and
that the cost of all such appraisals will be for the account of the Borrower);
provided that, unless an Event of Default shall then be continuing, in no event
shall the Borrower be required to pay for appraisal reports from one or, if
applicable, two appraisers on more than one occasion in any fiscal year of the
Borrower, with the cost of any such reports in excess thereof to be paid by the
Lenders on a pro rata basis;

 

(d)       Filings. Promptly, copies of all financial information, proxy
materials and other information and reports, if any, which the Parent or any of
its Subsidiaries shall file with the Securities and Exchange Commission (or any
successor thereto);

 

(e)       Projections. (i) As soon as practicable (and in any event within 120
days after the close of each fiscal year), commencing with the fiscal year
ending December 31, 2014, annual cash flow projections on a consolidated basis
of the NCLC Group showing on a monthly basis advance ticket sales (for at least
12 months following the date of such statement) for the NCLC Group;

 

(ii)       As soon as practicable (and in any event not later than January 31 of
each fiscal year):

 



 -69- 

 

 

(x)a budget for the NCLC Group for such new fiscal year including a 12 month
liquidity budget for such new fiscal year;

 

(y)updated financial projections of the NCLC Group for at least the next five
years (including an income statement and quarterly break downs for the first of
those five years); and

 

(z)an outline of the assumptions supporting such budget and financial
projections including but without limitation any scheduled drydockings;

 

(f)       Officer’s Compliance Certificates. As soon as practicable (and in any
event within 60 days after the close of each of the first three quarters of its
fiscal year and within 120 days after the close of each fiscal year), a
statement signed by one of the Parent’s financial officers substantially in the
form of Exhibit M (commencing with the fiscal quarter ending September 30, 2014)
and such other information as the Facility Agent may reasonably request;

 

(g)       Litigation. On a quarterly basis, details of any material litigation,
arbitration or administrative proceedings affecting any Credit Party which are
instituted and served, or, to the knowledge of the Parent or the Borrower,
threatened (and for this purpose proceedings shall be deemed to be material if
they involve a claim in an amount exceeding $25,000,000 or the equivalent in
another currency);

 

(h)       Notice of Event of Default. Promptly upon (i) any Credit Party
becoming aware thereof (and in any event within three Business Days),
notification of the occurrence of any Event of Default and (ii) the Facility
Agent’s request from time to time, a certificate stating whether any Credit
Party is aware of the occurrence of any Event of Default;

 

(i)       Status of Foreign Exchange Arrangements. Promptly upon reasonable
request from the Lead Arrangers through the Facility Agent, an update on the
status of the Parent and the Borrower’s foreign exchange arrangements with
respect to the Vessel and this Agreement;

 

(j)       Other Information. Promptly, such further information in its
possession or control regarding its financial condition and operations and those
of any company in the NCLC Group as the Facility Agent may reasonably request;
and

 

(k)       Principles Information Package. The Borrower shall supply to the
Facility Agent as soon as the same become available, but in any event within
five, 10 and 30 days after the end of, respectively, each monthly, bi-monthly
and quarterly period beginning on April 1, 2020, the information required by
section (F) of the Principles Information Package, with such information to be
in reasonable detail and with appropriate calculations and computations in all
respects reasonably satisfactory to the Facility Agent.

 

All accounts required under this Section 9.01 shall be prepared in accordance
with GAAP and shall fairly represent in all material respects the financial
condition of the relevant company.

 



 -70- 

 

 

9.02 Books and Records; Inspection. The Parent will keep, and will cause each of
its Subsidiaries to keep, proper books of record and account in all material
respects, in which materially proper and correct entries shall be made of all
financial transactions and the assets, liabilities and business of the Parent
and its Subsidiaries in accordance with GAAP. The Parent will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Facility Agent at the reasonable request of any Lead Arranger to visit and
inspect, under guidance of officers of the Parent or such Subsidiary, any of the
properties of the Parent or such Subsidiary, and to examine the books of account
of the Parent or such Subsidiary and discuss the affairs, finances and accounts
of the Parent or such Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all upon reasonable prior notice and
at such reasonable times and intervals and to such reasonable extent as the
Facility Agent at the reasonable request of any such Lead Arranger may
reasonably request.

 

9.03 Maintenance of Property; Insurance. The Parent will (x) keep, and will
procure that each of its Subsidiaries keeps, all of its real property and assets
properly maintained and in existence and will comprehensively insure, and will
procure that each of its Subsidiaries comprehensively insures, for such amounts
and of such types as would be effected by prudent companies carrying on business
similar to the Parent or its Subsidiaries (as the case may be) and (y) as of the
Delivery Date, maintain (or cause the Borrower to maintain) insurance
(including, without limitation, hull and machinery, war risks, loss of hire (if
applicable), protection and indemnity insurance as set forth on Schedule 9.03
(the “Required Insurance”) with respect to the Vessel at all times.

 

9.04 Corporate Franchises. The Parent will, and will cause each of its
Subsidiaries to, do all such things as are necessary to maintain its corporate
existence (except as permitted by Section 10.02) in good standing and will
ensure that it has the right and is duly qualified to conduct its business as it
is conducted in all applicable jurisdictions and will obtain and maintain all
franchises and rights necessary for the conduct of its business, except, in the
case of Subsidiaries that are not Credit Parties, to the extent that a failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

9.05 Compliance with Statutes, etc. The Parent will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions (including all laws and regulations relating to
money laundering) imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property, except
such non-compliances as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

9.06 Hermes Cover. (a) The terms and conditions of the Hermes Cover are
incorporated herein and in so far as they impose terms, conditions and/or
obligations on the Collateral Agent and/or the Facility Agent and/or the Hermes
Agent and/or the Lenders in relation to the Borrower or any other Credit Party
then such terms, conditions and obligations are binding on the parties hereto
and further in the event of any conflict between the terms of the Hermes Cover
and the terms hereof the terms of the Hermes Cover shall be paramount and
prevail. For the avoidance of doubt, neither the Parent nor the Borrower has any
interest or entitlement in the proceeds of the Hermes Cover. In particular, but
without limitation, the Borrower shall pay any difference between the amount of
the Loans drawn to pay the Hermes Premium, and the Hermes Premium.

 



 -71- 

 

 

(b)       The Borrower shall at all times promptly pay all due and owing Hermes
Premium.

 

9.07 End of Fiscal Years. The Parent and the Borrower will maintain their fiscal
year ends as in effect on the Effective Date.

 

9.08 Performance of Credit Document Obligations. The Parent will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement and other debt instrument
(including, without limitation, the Credit Documents) by which it is bound,
except such non-performances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.09 Payment of Taxes. The Parent will pay and discharge, and will cause each of
its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a Lien not otherwise permitted
under Section 10.01, provided that neither the Parent nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with generally
accepted accounting principles.

 

9.10 Further Assurances. (a) The Borrower will, from time to time on being
required to do so by the Facility Agent or the Hermes Agent, do or procure the
doing of all such acts and/or execute or procure the execution of all such
documents in a form reasonably satisfactory to the Facility Agent or the Hermes
Agent (as the case may be) as the Facility Agent or the Hermes Agent may
reasonably consider necessary for giving full effect to any of the Credit
Documents or securing to the Agents and/or the Lenders or any of them the full
benefit of the rights, powers and remedies conferred upon the Agents and/or the
Lenders or any of them in any such Credit Document.

 

(b)       The Borrower hereby authorizes the Collateral Agent to file one or
more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower, where permitted by law. The
Collateral Agent will promptly send the Borrower a copy of any financing or
continuation statements which it may file without the signature of the Borrower
and the filing or recordation information with respect thereto.

 

(c)       The Parent will cause each Subsidiary of the Parent which owns any
direct interest in the Borrower promptly following such Subsidiary’s acquisition
of such interest, to execute and deliver a counterpart to the Share Charge and,
in connection therewith, promptly execute and deliver all further instruments,
and take all further action, that the Facility Agent may reasonably require
(including, without limitation, the provision of officers’ certificates,
resolutions, good standing certificates and opinions of counsel, in each case to
the reasonable satisfaction of the Facility Agent).

 



 -72- 

 

 

(d)       If at any time the Borrower shall enter into a Supervision Agreement
pursuant to the Construction Contract, the Borrower shall, substantially
simultaneously therewith, duly authorize, execute and deliver a valid and
effective first-priority legal assignment in favor of the Collateral Agent of
all of the Borrower’s present and future interests in and benefits under such
Supervision Agreement, which such assignment shall be in form and substance
reasonably acceptable to the Facility Agent, and customary for this type of
transaction.

 

9.11 Ownership of Subsidiaries. Other than “director qualifying shares” and
similar requirements, the Parent shall at all times directly or indirectly own
100% of the Capital Stock or other Equity Interests of the Borrower (except as
permitted by Section 10.02).

 

9.12 Consents and Registrations. The Parent and the Borrower shall obtain (and
shall, at the request of the Facility Agent, promptly furnish certified copies
to the Facility Agent of) all such authorizations, approvals, consents, licenses
and exemptions as may be required under any applicable law or regulation to
enable it or any Credit Party to perform its obligations under, and ensure the
validity or enforceability of, each of the Credit Documents and shall ensure
that the same are promptly renewed from time to time and will also procure that
the terms of the same are complied with at all times. Insofar as such filings or
registrations have not been completed on or before the Initial Borrowing Date,
the Borrower will procure the filing or registration within applicable time
limits of each Security Document which requires filing or registration together
with all ancillary documents required to preserve the priority and
enforceability of the Security Documents.

 

9.13 Flag of Vessel. (a) The Borrower shall cause the Vessel to be registered
under the laws and flag of the Bahamas or, provided that the requirements of a
Flag Jurisdiction Transfer are satisfied, another Acceptable Flag Jurisdiction.
Notwithstanding the foregoing, the Borrower may transfer the Vessel to an
Acceptable Flag Jurisdiction pursuant to the requirements set forth in the
definition of “Flag Jurisdiction Transfer”.

 

(b)       Except as permitted by Section 10.02, the Borrower will own the Vessel
and will procure that the Vessel is traded within the NCLC Fleet from the
Delivery Date until the Maturity Date.

 

(c)       The Borrower will at all times engage a Manager to provide the
commercial and technical management and crewing of the Vessel.

 

9.14 “Know Your Customer” and Other Similar Information. The Parent will, and
will cause the Credit Parties, to provide (i) the “Know Your Customer”
information required pursuant to the PATRIOT Act and applicable money laundering
provisions and (ii) such other documentation and evidence necessary in order for
the Lenders to carry out and be reasonably satisfied with other similar checks
under all applicable laws and regulations pursuant to the Transaction and the
Hermes Cover, in each case as requested by the Facility Agent, the Hermes Agent
or any Lender in connection with each of the Facility Agent’s, the Hermes
Agent’s and each Lender’s internal compliance regulations.

 



 -73- 

 

 

SECTION 10. Negative Covenants. The Parent and the Borrower hereby covenant and
agree that on and after the Initial Borrowing Date and until all Commitments
have terminated and the Loans, together with interest, Commitment Commission and
all other Credit Document Obligations incurred hereunder and thereunder, are
paid in full (other than contingent indemnification and expense reimbursement
claims for which no claim has been made):

 

10.01 Liens. The Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any Collateral, whether now owned or hereafter acquired, or sell any such
Collateral subject to an understanding or agreement, contingent or otherwise, to
repurchase such Collateral (including sales of accounts receivable with recourse
to the Parent or any of its Subsidiaries); provided that the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

 

(i)       inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with generally
accepted accounting principles;

 

(ii)      Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for Borrowed Money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Collateral and do not
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(iii)     Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 10.01, without giving effect to
any renewals or extensions of such Liens, provided that the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding on the Effective Date, less any repayments of principal
thereof;

 

(iv)     Liens created pursuant to the Security Documents including, without
limitation, Liens created in relation to any Interest Rate Protection Agreement
or Other Hedging Agreement;

 



 -74- 

 

 

(v)       Liens arising out of judgments, awards, decrees or attachments with
respect to which the Parent or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 11.09;

 

(vi)     Liens in respect of seamen’s wages which are not past due and other
maritime Liens arising in the ordinary course of business up to an aggregate
amount of $10,000,000;

 

(vii)    [intentionally omitted];

 

(vii)    Liens which rank after the Liens created by the Security Documents to
secure the performance of bids, tenders, bonds or contracts; provided that (a)
such bids, tenders, bonds or contracts directly relate to the Vessel, are
incurred in the ordinary course of business and do not relate to the incurrence
of Indebtedness for Borrowed Money, and (b) at any time outstanding, the
aggregate amount of Liens under this clause (vii) shall not secure greater than
$25,000,000 of obligations.

 

In connection with the granting of Liens described above in this Section 10.01
by the Parent or any of its Subsidiaries, the Facility Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien subordination agreements in favor of the holder or holders of such Liens,
in respect of the item or items of equipment or other assets subject to such
Liens).

 

10.02 Consolidation, Merger, Amalgamation, Sale of Assets, Acquisitions, etc.
(a) The Parent will not, and will not permit any of its Subsidiaries to, wind
up, liquidate or dissolve its affairs or enter into any transaction of merger,
amalgamation or consolidation, or convey, sell, lease or otherwise dispose of
all or substantially all of its property or assets, or make any Acquisitions,
except that:

 

(i)       any Subsidiary of the Parent (other than the Borrower) may merge,
amalgamate or consolidate with and into, or be dissolved or liquidated into, the
Parent or other Subsidiary of the Parent (other than the Borrower), so long as
(x) in the case of any such merger, amalgamation, consolidation, dissolution or
liquidation involving the Parent, the Parent is the surviving or continuing
entity of any such merger, amalgamation, consolidation, dissolution or
liquidation and (y) any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such Subsidiary shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such merger,
amalgamation, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been taken;

 

(ii)      the Parent and any Subsidiary of the Parent may make dispositions of
assets so long as such disposition is permitted pursuant to Section 10.02(b);

 

(iii)     the Parent and any Subsidiary of the Parent (other than the Borrower)
may make Acquisitions; provided that (x) the Parent provides evidence reasonably
satisfactory to the Required Lenders that the Parent will be in compliance with
the financial undertakings contained in Sections 10.06 to 10.09 after giving
effect to such Acquisition on a pro forma basis and (y) no Default or Event of
Default will exist after giving effect to such Acquisition; and

 



 -75- 

 

 

(iv)       the Parent and any Subsidiary of the Parent (other than the Borrower)
may establish new Subsidiaries.

 

(b)       The Parent will not, and will not permit any other company in the NCLC
Group to, either in a single transaction or in a series of transactions whether
related or not and whether voluntarily or involuntarily, sell, transfer, lease
or otherwise dispose of all or a substantial part of its assets except that the
following disposals shall not be taken into account:

 

(i)       dispositions made in the ordinary course of trading of the disposing
entity (excluding a disposition of the Vessel or other Collateral) including
without limitation, the payment of cash as consideration for the purchase or
acquisition of any asset or service or in the discharge of any obligation
incurred for value in the ordinary course of trading;

 

(ii)      dispositions of cash raised or borrowed for the purposes for which
such cash was raised or borrowed;

 

(iii)     dispositions of assets (other than the Vessel or other Collateral)
owned by any member of the NCLC Group in exchange for other assets comparable or
superior as to type and value;

 

(iv)     a vessel (other than the Vessel or other Collateral) or any other asset
owned by any member of the NCLC Group (other than the Borrower) may be sold,
provided such sale is on a willing seller willing buyer basis at or about market
rate and at arm’s length subject always to the provisions of any loan
documentation for the financing of such vessel or other asset;

 

(v)       the Credit Parties may sell, lease or otherwise dispose of the Vessel
or sell 100% of the Capital Stock of the Borrower, provided that such sale is
made at fair market value, the Total Commitment is permanently reduced to $0,
and the Loans are repaid in full; and

 

(vi)      Permitted Chartering Arrangements.

 

10.03 Dividends. (a) Subject to sub-clause (c) below, the Parent shall be
entitled at any time to authorize, declare or pay any Dividends provided no
Default is continuing or would occur as a result of the authorization,
declaration or payment of any such Dividend at such time; provided that,
notwithstanding the foregoing, the Parent may pay Dividends (i) to persons
responsible for paying the tax liability in respect of consolidated, combined,
unitary or affiliated tax returns for each relevant jurisdiction of the NCLC
Group, or (ii) to holders of the Parent’s Capital Stock with respect to income
taxable as a result of member of the NCLC Group being taxed as a pass-through
entity for U.S. Federal, state and local income tax purposes or attributable to
any member of the NCLC Group.

 



 -76- 

 

 

(b)       Sub-clause (a) above does not apply to Subsidiaries of the Parent, who
may therefore authorize, declare and pay Dividends to another member of the NCLC
Group regardless of whether a Default exists at such time.

 

(c)       The Parent shall not authorize, declare or pay any Dividends between
April 1, 2020 and the latest Maturity Date in respect of the Deferred Loans,
provided that any breach of this sub-clause shall not result in an Event of
Default but will instead result in a mandatory prepayment event under Section
4.02(d).

 

10.04 Advances, Investments and Loans. The Parent will not, and will not permit
any other member of the NCLC Group to, purchase or acquire any margin stock (or
other Equity Interests) or any other asset, or make any capital contribution to
or other investment in any other Person (each of the foregoing an “Investment”
and, collectively, “Investments”), in each case either in a single transaction
or in a series of transactions (whether related or not), except that the
following shall be permitted:

 

(i)       Investments on arm’s length terms;

 

(ii)      Investments for its use in its ordinary course of business;

 

(iii)     Investments the cost of which is less than or equal to its fair market
value at the date of acquisition; and

 

(iv)     Investments permitted by Section 10.02.

 

10.05 Transactions with Affiliates. (a) The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction or series of transactions, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of such Person
(each of the foregoing, an “Affiliate Transaction”) involving aggregate
consideration in excess of $10,000,000, unless such Affiliate Transaction is on
terms that are not materially less favorable to the Parent or any Subsidiary of
the Parent than those that could have been obtained in a comparable transaction
by such Person with an unrelated Person.

 

(b)       The provisions of Section 10.05(a) shall not apply to the following:

 

(i)       transactions between or among the Parent and/or any Subsidiary of the
Parent (or an entity that becomes a Subsidiary of the Parent as a result of such
transaction) and any merger, consolidation or amalgamation of the Parent or any
Subsidiary of the Parent and any direct parent of the Parent, any Subsidiary of
the Parent or, in the case of a Subsidiary of the Parent, the Parent; provided
that such parent shall have no material liabilities and no material assets other
than cash, Cash Equivalents and the Capital Stock of the Parent or such
Subsidiary of the Parent, as the case may be, and such merger, consolidation or
amalgamation is otherwise in compliance with the terms of this Agreement and
effected for a bona fide business purpose;

 



 -77- 

 

 

(ii)      Dividends permitted by Section 10.03 and Investments permitted by
Section 10.04;

 

(iii)     the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Parent or any Subsidiary of the Parent, any
direct or indirect parent of the Parent;

 

(iv)     [intentionally omitted];

 

(v)      any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees (A) in an aggregate amount in any fiscal
year not to exceed the sum of (1) the greater of (i) 1% of Consolidated EBITDA
of the Parent and (ii) $9,000,000, plus reasonable out of pocket costs and
expenses in connection therewith and unpaid amounts accrued for prior periods;
plus (2) any deferred fees (to the extent such fees were within such amount in
clause (A)(1) above originally), plus (B) 2.0% of the value of transactions with
respect to which an Affiliate provides any transaction, advisory or other
services;

 

(vi)       transactions in which the Parent or any Subsidiary of the Parent, as
the case may be, delivers to the Facility Agent a letter from an independent
financial advisor stating that such transaction is fair to the Parent or any
Subsidiary of the Parent, as the case may be, from a financial point of view or
meets the requirements of Section 10.05(a);

 

(vii)     payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the board of
directors of the Parent in good faith;

 

(viii)    any agreement as in effect as of the Effective Date or any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Effective Date) or any
transaction contemplated thereby as determined in good faith by the Parent;

 



 -78- 

 

 

(ix)      (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Parent and its Subsidiaries in the reasonable determination of the Board of
Directors or the senior management of the Parent, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with joint ventures or Subsidiaries of
the Parent entered into in the ordinary course of business and consistent with
past practice or industry norm;

 

(x)       the issuance of Equity Interests (other than Disqualified Stock) of
the Parent to any Person;

 

(xi)      the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Parent or any direct or indirect
parent of the Issuer or of a Subsidiary of the Parent, as appropriate, in good
faith;

 

(xii)     any contribution to the capital of the Parent;

 

(xiii)    transactions between the Parent or any Subsidiary of the Parent and
any Person, a director of which is also a director of the Parent or a Subsidiary
of the Parent or any direct or indirect parent of the Parent; provided, however,
that such director abstains from voting as a director of the Parent or a
Subsidiary of the Parent or such direct or indirect parent, as the case may be,
on any matter involving such other Person;

 

(xiv)    pledges of Equity Interests of Subsidiaries of the Parent (other than
the Borrower);

 

(xv)     the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business;

 

(xvi)    any employment agreements entered into by the Parent or any Subsidiary
of the Parent in the ordinary course of business; and

 

(xvii)   transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Parent in an officer’s certificate) for
the purpose of improving the consolidated tax efficiency of the Parent and its
Subsidiaries and not for the purpose of circumventing any provision set forth in
this Agreement.

 

10.06 Free Liquidity. The Parent will not permit the Free Liquidity to be less
than $50,000,000 at any time.

 

10.07 Total Net Funded Debt to Total Capitalization. The Parent will not permit
the ratio of Total Net Funded Debt to Total Capitalization to be greater than
0.70:1.00 at any time.

 



 -79- 

 

 

10.08 Collateral Maintenance. The Borrower will not permit the Appraised Value
of the Vessel (such value, the “Vessel Value”) to be less than 125% of the
aggregate outstanding principal amount of Loans at such time; provided that, so
long as any non-compliance in respect of this Section 10.08 is not caused by a
voluntary Collateral Disposition, such non-compliance shall not constitute a
Default or an Event of Default so long as within 10 Business Days of the
occurrence of such default, the Borrower shall either (i) post additional
collateral reasonably satisfactory to the Required Lenders in favor of the
Collateral Agent (it being understood that cash collateral comprised of Dollars
is satisfactory and that it shall be valued at par), pursuant to security
documentation reasonably satisfactory in form and substance to the Collateral
Agent and the Lead Arrangers, in an aggregate amount sufficient to cure such
non-compliance (and shall at all times during such period and prior to
satisfactory completion thereof, be diligently carrying out such actions) or
(ii) repay Loans in an amount sufficient to cure such non-compliance; provided,
further, that, subject to the last sentence in Section 9.01(c), the covenant in
this Section 10.08 shall be tested no more than once per calendar year beginning
with the first calendar year end to occur after the Delivery Date in the absence
of the occurrence of an Event of Default which is continuing.

 

10.09 Consolidated EBITDA to Consolidated Debt Service. The Parent will not
permit the ratio of Consolidated EBITDA to Consolidated Debt Service for the
NCLC Group at the end of any fiscal quarter, computed for the period of the four
consecutive fiscal quarters ending as at the end of the relevant fiscal quarter,
to be less than 1.25:1.00 unless the Free Liquidity of the NCLC Group at all
times during such period of four consecutive fiscal quarters ending as at the
end of such fiscal quarter was equal to or greater than $100,000,000.

 

10.10 Business; Change of Name. The Parent will not, and will not permit any of
its Subsidiaries to, change its name, change its address as indicated on
Schedule 14.03A to an address outside the State of Florida, or make or threaten
to make any substantial change in its business as presently conducted or cease
to perform its current business activities or carry on any other business which
is substantial in relation to its business as presently conducted if doing so
would imperil the security created by any of the Security Documents or affect
the ability of the Parent or its Subsidiaries to duly perform its obligations
under any Credit Document to which it is or may be a party from time to time (it
being understood that name changes and changes of address to an address outside
the State of Florida shall be permitted so long as new, relevant Security
Documents are executed and delivered (and if necessary, recorded) in a form
reasonably satisfactory to the Collateral Agent), in each case in the reasonable
opinion of the Facility Agent; provided that any new leisure or hospitality
venture embarked upon by any member of the NCLC Group (other than the Parent)
shall not constitute a substantial change in its business.

 

10.11 Subordination of Indebtedness. Other than the Sky Vessel Indebtedness, (i)
the Parent shall procure that any and all of its Indebtedness with any other
Credit Party and/or any shareholder of the Parent is at all times fully
subordinated to the Credit Document Obligations and (ii) the Parent shall not
make or permit to be made any repayments of principal, payments of interest or
of any other costs, fees, expenses or liabilities arising from or representing
Indebtedness with any shareholder of the Parent. Upon the occurrence of an Event
of Default, the Parent shall not make any repayments of principal, payments of
interest or of any other costs, fees, expenses or liabilities arising from or
representing Indebtedness with any other Credit Party (including, for the
avoidance of doubt, the Sky Vessel Indebtedness); provided that, notwithstanding
anything set forth in this Agreement to the contrary, the consent of the Lenders
will be required for any (I) prepayment of the Sky Vessel Indebtedness in
advance of the scheduled repayments set forth in the memorandum of agreement
referred to in the definition of Sky Vessel and (II) amendment to the memorandum
of agreement referred to in the definition of Sky Vessel to the extent that such
amendment involves a material change to terms of the financing arrangements set
forth therein that is adverse to the interests of either the Parent or the
Lenders (including, without limitation, any change that is adverse to the
interests of either the Parent or the Lenders (i) in the timing and/or schedule
of repayment applicable to such financing arrangements by more than five
Business Days or (ii) in the interest rate applicable to such financing
arrangements).

 



 -80- 

 

 

10.12 Activities of Borrower, etc. The Parent will not permit the Borrower to,
and the Borrower will not:

 

(i)       issue or enter into any guarantee or indemnity or otherwise become
directly or contingently liable for the obligations of any other Person, other
than in the ordinary course of its business as owner of the Vessel;

 

(ii)       incur any Indebtedness other than under the Credit Documents or other
than in the ordinary course of its business as owner of the Vessel; and

 

(iii)       engage in any business or own any significant assets or have any
material liabilities other than (i) its ownership of the Vessel and (ii) those
liabilities which it is responsible for under this Agreement and the other
Credit Documents to which it is a party, provided that the Borrower may also
engage in those activities that are incidental to (x) the maintenance of its
existence in compliance with applicable law and (y) legal, tax and accounting
matters in connection with any of the foregoing activities.

 

10.13 Material Amendments or Modifications of Construction Contracts. The Parent
will not, and will not permit any of its Subsidiaries to, make any material
amendments, modifications or changes to any term or provision of the
Construction Contract that would amend, modify or change (i) the purpose of the
Vessel or (ii) the Initial Construction Price in excess of 7.5% in the
aggregate, in each case unless such amendment, modification or change is
approved in advance by the Facility Agent and the Hermes Agent and the same
could not reasonably be expected to be adverse to the interests of the Lenders
or the Hermes Cover.

 

10.14 No Place of Business. None of the Credit Parties shall establish a place
of business in the United Kingdom or the United States of America, with the
exception of those places of business already in existence on the Effective
Date, unless prompt notice thereof is given to the Facility Agent and the
requirements set forth in Section 9.10 have been satisfied.

 

SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

11.01 Payments. The Borrower or any other Credit Party does not pay on the due
date any amount of principal or interest on any Loan (provided, however, that if
any such amount is not paid when due solely by reason of some error or omission
on the part of the bank or banks through whom the relevant funds are being
transmitted no Event of Default shall occur for the purposes of this Section
11.01 until the expiry of three Business Days following the date on which such
payment is due) or, within three days of the due date any other amount, payable
by it under any Credit Document to which it may at any time be a party, at the
place and in the currency in which it is expressed to be payable; or

 



 -81- 

 

 

11.02 Representations, etc. Any representation, warranty or statement made or
repeated in, or in connection with, any Credit Document or in any accounts,
certificate, statement or opinion delivered by or on behalf of any Credit Party
thereunder or in connection therewith is materially incorrect when made or
would, if repeated at any time hereafter by reference to the facts subsisting at
such time, no longer be materially correct; or

 

11.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
9.01(h), Section 9.06, Section 9.11, or Section 10 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document and, in the case of
this clause (ii), such default shall continue unremedied for a period of 30 days
after written notice to the Borrower by the Facility Agent or any of the
Lenders, provided that any default in the due performance or observance of any
term, covenant or agreement contained in Section 10.06, Section 10.07 or Section
10.09 arising between April 1, 2020 and March 31, 2021 shall not constitute an
Event of Default, unless during such period a mandatory prepayment event has
occurred under Section 4.02(d), an Event of Default has occurred under Section
11.05 or a Credit Party has entered into a restructuring, arrangement or
composition with or for the benefit of its creditors; or

 

11.04 Default Under Other Agreements. (a) Any event of default occurs under any
financial contract or financial document relating to any Indebtedness of any
member of the NCLC Group;

 

(b)       Any such Indebtedness or any sum payable in respect thereof is not
paid when due (after the expiry of any applicable grace period(s)) whether by
acceleration or otherwise;

 

(c)       Any Lien over any assets of any member of the NCLC Group becomes
enforceable; or

 

(d)       Any other Indebtedness of any member of the NCLC Group is not paid
when due or is or becomes capable of being declared due prematurely by reason of
default or any security for the same becomes enforceable by reason of default,

 

provided that:

 

(i)       it shall not be a Default or Event of Default under this Section 11.04
unless the principal amount of the relevant Indebtedness as described in
preceding clauses (a) through (d), inclusive, exceeds $15,000,000;

 



 -82- 

 

 

(ii)      no Event of Default will arise under clauses (a), (c) and/or (d) until
the earlier of (x) 30 days following the occurrence of the related event of
default, Lien becoming enforceable or Indebtedness becoming capable of being
declared due prematurely, as the case may be, and (y) the acceleration of the
relevant Indebtedness or the enforcement of the relevant Lien;

 

(iii)     if at any time hereafter the Parent or any other member of the NCLC
Group agrees to the incorporation of a cross default provision into any
financial contract or financial document relating to any Indebtedness that is
more onerous than this Section 11.04, then the Parent shall immediately notify
the Facility Agent and that cross default provision shall be deemed to apply to
this Agreement as if set out in full herein with effect from the date of such
financial contract or financial document and during the term of that financial
contract or financial document; and

 

(iv)     no Event of Default will arise under this Section 11.04 if caused
solely as a result of breach of financial covenants equivalent to those set
forth in Section 10.06, Section 10.07 or Section 10.09 that occurs during the
Deferral Period under or in relation to any other Hermes-backed facility
agreement to which the Parent is a party and to which the Principles apply,
unless at the time of such default a mandatory prepayment event has occurred and
is continuing under Section 4.02(d); or

 

11.05 Bankruptcy, etc. (a) Other than as expressly permitted in Section 10, any
order is made or an effective resolution passed or other action taken for the
suspension of payments or dissolution, termination of existence, liquidation,
winding-up or bankruptcy of any member of the NCLC Group; or

 

(b)       Any member of the NCLC Group shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any member of
the NCLC Group, and the petition is not dismissed within 45 days after the
filing thereof, provided, however, that during the pendency of such period, each
Lender shall be relieved of its obligation to extend credit hereunder; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of any member of the NCLC Group, to
operate all or any substantial portion of the business of any member of the NCLC
Group, or any member of the NCLC Group commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any member of the NCLC Group, or there is
commenced against any member of the NCLC Group any such proceeding which remains
undismissed for a period of 45 days after the filing thereof, or any member of
the NCLC Group is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any member of
the NCLC Group makes a general assignment for the benefit of creditors; or any
Company action is taken by any member of the NCLC Group for the purpose of
effecting any of the foregoing; or

 



 -83- 

 

 

(c)       A liquidator (subject to Section 11.05(e)), trustee, administrator,
receiver, manager or similar officer is appointed in respect of any member of
the NCLC Group or in respect of all or any substantial part of the assets of any
member of the NCLC Group and in any such case such appointment is not withdrawn
within 30 days (in this Section 11.05, the “Grace Period”) unless the Facility
Agent considers in its sole discretion that the interest of the Lenders and/or
the Agents might reasonably be expected to be adversely affected in which event
the Grace Period shall not apply; or

 

(d)       Any member of the NCLC Group becomes or is declared insolvent or is
unable, or admits in writing its inability, to pay its debts as they fall due or
becomes insolvent within the terms of any applicable law; or

 

(e)       Anything analogous to or having a substantially similar effect to any
of the events specified in this Section 11.05 shall have occurred under the laws
of any applicable jurisdiction (subject to the analogous grace periods set forth
herein); or

 

11.06 Total Loss. An Event of Loss shall occur resulting in the actual or
constructive total loss of the Vessel or the agreed or compromised total loss of
the Vessel and the proceeds of the insurance in respect thereof shall not have
been received within 150 days of the event giving rise to such Event of Loss; or

 

11.07 Security Documents. At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Lien on, all of the material Collateral), in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except in connection
with Permitted Liens), and subject to no other Liens (except Permitted Liens),
or any “event of default” (as defined in the Vessel Mortgage) shall occur in
respect of the Vessel Mortgage; or

 

11.08 Guaranties. (a) The Parent Guaranty, or any provision thereof, shall cease
to be in full force or effect as to the Parent, or the Parent (or any Person
acting by or on behalf of the Parent) shall deny or disaffirm the Parent’s
obligations under the Parent Guaranty; or

 

(b)       After the execution and delivery thereof, the Hermes Cover, or any
material provision thereof, shall cease to be in full force or effect, or Hermes
(or any Person acting by or on behalf of the Parent or the Hermes Agent) shall
deny or disaffirm Hermes’ obligations under the Hermes Cover; or

 

11.09 Judgments. Any distress, execution, attachment or other process affects
the whole or any substantial part of the assets of any member of the NCLC Group
and remains undischarged for a period of 21 days or any uninsured judgment in
excess of $15,000,000 following final appeal remains unsatisfied for a period of
30 days in the case of a judgment made in the United States and otherwise for a
period of 60 days; or

 



 -84- 

 

 

11.10 Cessation of Business. Subject to Section 10.02, any member of the NCLC
Group shall cease to carry on all or a substantial part of its business; or

 

11.11 Revocation of Consents. Any authorization, approval, consent, license,
exemption, filing, registration or notarization or other requirement necessary
to enable any Credit Party to comply with any of its obligations under any of
the Credit Documents to which it is a party shall have been materially adversely
modified, revoked or withheld or shall not remain in full force and effect and
within 90 days of the date of its occurrence such event is not remedied to the
satisfaction of the Required Lenders and the Required Lenders consider in their
sole discretion that such failure is or might be expected to become materially
prejudicial to the interests, rights or position of the Agents and the Lenders
or any of them; provided that the Borrower shall not be entitled to the
aforesaid 90 day period if the modification, revocation or withholding of the
authorization, approval or consent is due to an act or omission of any Credit
Party and the Required Lenders are satisfied in their sole discretion that the
interests of the Agents or the Lenders might reasonably be expected to be
materially adversely affected; or

 

11.12 Unlawfulness. At any time it is unlawful or impossible for:

 

(i)       any Credit Party to perform any of its obligations under any Credit
Document to which it is a party; or

 

(ii)      the Agents or the Lenders, as applicable, to exercise any of their
rights under any of the Credit Documents;

 

provided that no Event of Default shall be deemed to have occurred (x) (except
where the unlawfulness or impossibility adversely affects any Credit Party’s
payment obligations under this Agreement and/or the other Credit Documents (the
determination of which shall be in the Facility Agent’s sole discretion) in
which case the following provisions of this Section 11.12 shall not apply) where
the unlawfulness or impossibility prevents any Credit Party from performing its
obligations (other than its payment obligations under this Agreement and the
other Credit Documents) and is cured within a period of 21 days of the
occurrence of the event giving rise to the unlawfulness or impossibility and the
relevant Credit Party, within the aforesaid period, performs its obligation(s),
and (y) where the Facility Agent and/or the Lenders, as applicable, could, in
its or their sole discretion, mitigate the consequences of unlawfulness or
impossibility in the manner described in Section 2.11(a) (it being understood
that the costs of mitigation shall be determined in accordance with Section
2.11(a)); or

 

11.13 Insurances. The Borrower shall have failed to insure the Vessel in the
manner specified in this Agreement or failed to renew the Required Insurance
prior to the date of expiry thereof; or

 

11.14 Disposals. The Borrower or any other member of the NCLC Group shall have
concealed, removed, or permitted to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or made or suffered a transfer of any of its property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or shall have made
any transfer of its property to or for the benefit of a creditor with the
intention of preferring such creditor over any other creditor; or

 



 -85- 

 

 

11.15 Government Intervention. The authority of any member of the NCLC Group in
the conduct of its business shall be wholly or substantially curtailed by any
seizure or intervention by or on behalf of any authority and within 90 days of
the date of its occurrence any such seizure or intervention is not relinquished
or withdrawn and the Facility Agent reasonably considers that the relevant
occurrence is or might be expected to become materially prejudicial to the
interests, rights or position of the Agents and/or the Lenders; provided that
the Borrower shall not be entitled to the aforesaid 90 day period if the seizure
or intervention executed by any authority is due to an act or omission of any
member of the NCLC Group and the Facility Agent is satisfied, in its sole
discretion, that the interests of the Agents and/or the Lenders might reasonably
be expected to be materially adversely affected; or

 

11.16 Change of Control. A Change of Control shall occur; or

 

11.17 Material Adverse Change. Any event shall occur which results in a Material
Adverse Effect; or

 

11.18 Repudiation of Construction Contract or other Material Documents. Any
party to the Construction Contract, any Credit Document or any other material
documents related to the Credit Document Obligations hereunder shall repudiate
the Construction Contract, such Credit Document or such material document in any
way;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Facility Agent, upon the written request of the
Required Lenders and after having informed the Hermes Agent of such written
request, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of any Agent or any Lender to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur, the result which would occur
upon the giving of written notice by the Facility Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and all Credit Document Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; and (iii) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents.

 

SECTION 12. Agency and Security Trustee Provisions

 

12.01 Appointment and Declaration of Trust (a) The Lenders hereby designate KfW
IPEX-Bank GmbH, as Facility Agent (for purposes of this Section 12, the term
“Facility Agent” shall include KfW IPEX-Bank GmbH (and/or any of its Affiliates)
in its capacity as Collateral Agent under the Security Documents and as CIRR
Agent) to act as specified herein and in the other Credit Documents. Each Lender
hereby irrevocably authorizes the Agents to take such action on its behalf under
the provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agents by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. Each Agent may perform any of
its duties hereunder by or through its respective officers, directors, agents,
employees or affiliates and, may transfer from time to time any or all of its
rights, duties and obligations hereunder and under the relevant Credit Documents
(in accordance with the terms thereof) to any of its banking affiliates.

 



 -86- 

 

 

(b)       With effect from the Initial Syndication Date, KfW IPEX-Bank GmbH in
its capacity as Collateral Agent pursuant to the Security Documents declares
that it shall hold the Collateral in trust for the Secured Creditors. The
Collateral Agent shall have the right to delegate a co-agent or sub-agent from
time to time to perform and benefit from any or all of rights, duties and
obligations hereunder and under the relevant Security Documents (in accordance
with the terms thereof and of the Security Trust Deed) and, in the event that
any such duties or obligations are so delegated, the Collateral Agent is hereby
authorized to enter into additional Security Documents or amendments to the then
existing Security Documents to the extent it deems necessary or advisable to
implement such delegation and, in connection therewith, the Parent will, or will
cause the relevant Subsidiary to, use its commercially reasonable efforts to
promptly deliver any opinion of counsel that the Facility Agent may reasonably
require to the reasonable satisfaction of the Facility Agent.

 

(c)       The Lenders hereby designate KfW IPEX-Bank GmbH, as Hermes Agent,
which Agent shall be responsible for any and all communication, information and
negotiation required with Hermes in relation to the Hermes Cover. All notices
and other communications provided to the Hermes Agent shall be mailed, telexed,
telecopied, delivered or electronic mailed to the Notice Office of the Hermes
Agent.

 

12.02 Nature of Duties. The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security Documents.
None of the Agents nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder, under any other Credit Document, under the Hermes Cover or in
connection herewith or therewith, unless caused by such Person’s gross
negligence or willful misconduct (any such liability limited to the applicable
Agent to whom such Person relates). The duties of each of the Agents shall be
mechanical and administrative in nature; none of the Agents shall have by reason
of this Agreement or any other Credit Document any fiduciary relationship in
respect of any Lender; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon any Agents any obligations in respect of this Agreement, any other
Credit Document or the Hermes Cover except as expressly set forth herein or
therein.

 

12.03 Lack of Reliance on the Agents. Independently and without reliance upon
the Agents, each Lender, to the extent it deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of the Credit Parties in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith, (ii) its own appraisal of the creditworthiness of the
Credit Parties and (iii) its own appraisal of the Hermes Cover and, except as
expressly provided in this Agreement, none of the Agents shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter. None of the Agents shall be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement, any other
Credit Document, the Hermes Cover or the financial condition of the Credit
Parties or any of them or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, any other Credit Document, the Hermes Cover, or the financial
condition of the Credit Parties or any of them or the existence or possible
existence of any Default or Event of Default.

 



 -87- 

 

 

12.04 Certain Rights of the Agents. If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement, any other Credit
Document or the Hermes Cover, the Agents shall be entitled to refrain from such
act or taking such action unless and until the Agents shall have received
instructions from the Required Lenders; and the Agents shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Agents as a result
of any of the Agents acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

12.05 Reliance. Each of the Agents shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, email, teletype or telecopier message, cablegram, radiogram,
order or other document or telephone message signed, sent or made by any Person
that the applicable Agent believed to be the proper Person, and, with respect to
all legal matters pertaining to this Agreement, any other Credit Document, the
Hermes Cover and its duties hereunder and thereunder, upon advice of counsel
selected by the Facility Agent.

 

12.06 Indemnification. To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable to an Agent for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful
misconduct.

 



 -88- 

 

 

12.07 The Agents in their Individual Capacities. With respect to its obligation
to make Loans under this Agreement, each of the Agents shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lenders,” “Secured Creditors”, “Required Lenders” or any similar terms
shall, unless the context clearly otherwise indicates, include each of the
Agents in their respective individual capacity. Each of the Agents may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with any Credit Party or any Affiliate of any Credit Party as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Borrower or any other Credit Party for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

 

12.08 Resignation by an Agent. (a) Any Agent may resign from the performance of
all its functions and duties hereunder and/or under the other Credit Documents
at any time by giving 15 Business Days’ prior written notice to the Borrower and
the Lenders. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below or as otherwise provided
below.

 

(b)       Upon notice of resignation by an Agent pursuant to clause (a) above,
the Required Lenders shall appoint a successor Agent hereunder or thereunder who
shall be a commercial bank or trust company reasonably acceptable to the
Borrower; provided that the Borrower’s consent shall not be required pursuant to
this clause (b) if an Event of Default exists at the time of appointment of a
successor Agent.

 

(c)       If a successor Agent shall not have been so appointed within the 15
Business Day period referenced in clause (a) above, the applicable Agent, with
the consent of the Borrower (which shall not be unreasonably withheld or
delayed), shall then appoint a commercial bank or trust company with capital and
surplus of not less than $500,000,000 as successor Agent who shall serve as the
applicable Agent hereunder or thereunder until such time, if any, as the Lenders
appoint a successor Agent as provided above; provided that the Borrower’s
consent shall not be required pursuant to this clause (c) if an Event of Default
exists at the time of appointment of a successor Agent.

 

(d)       If no successor Agent has been appointed pursuant to clause (b) or (c)
above by the 25th Business Day after the date such notice of resignation was
given by the applicable Agent, the applicable Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Credit Document until such time, if
any, as the Required Lenders appoint a successor Agent as provided above.

 

(e)       The Agent shall resign in accordance with paragraph (a) above (and, to
the extent applicable, shall use reasonable endeavours to appoint a successor
Facility Agent pursuant to paragraph (c) above) if on or after the date which is
three months before the earliest FATCA Application Date relating to any payment
to the Facility Agent under the Credit Documents, either:

 



 -89- 

 

 

(i)the Facility Agent fails to respond to a request under Section 4.06 (FATCA
Information) and the Borrower or a Lender reasonably believes that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

 

(ii)the information supplied by the Facility Agent pursuant to Section 4.06
(FATCA Information) indicates that the Facility Agent will not be (or will have
ceased to be) a FATCA Exempt Party on or after that FATCA Application Date; or

 

(iii)the Facility Agent notifies the Borrower and the Lenders that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date,

 

and (in each case) the Borrower or a Lender reasonably believes that a party to
this Agreement will be required to make a FATCA Deduction that would not be
required if the Facility Agent were a FATCA Exempt Party, and the Borrower or
that Lender, by notice to the Agent, requires it to resign.

 

12.09 The Lead Arrangers. Notwithstanding any other provision of this Agreement
or any provision of any other Credit Document, KfW IPEX-Bank GmbH is hereby
appointed as a Lead Arranger by the Lenders to act as specified herein and in
the other Credit Documents. Each of the Lead Arrangers in their respective
capacities as such shall have only the limited powers, duties, responsibilities
and liabilities with respect to this Agreement or the other Credit Documents or
the transactions contemplated hereby and thereby as are set forth herein or
therein; it being understood and agreed that the Lead Arrangers shall be
entitled to all indemnification and reimbursement rights in favor of any of the
Agents as provided for under Sections 12.06 and 14.01. Without limitation of the
foregoing, none of the Lead Arrangers shall, solely by reason of this Agreement
or any other Credit Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

 

12.10 Impaired Agent. (a) If, at any time, any Agent becomes an Impaired Agent,
a Credit Party or a Lender which is required to make a payment under the Credit
Documents to such Agent in accordance with Section 4.03 may instead either pay
that amount directly to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of “Acceptable Bank” and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Credit Party
or the Lender making the payment and designated as a trust account for the
benefit of the party or parties hereto beneficially entitled to that payment
under the Credit Documents. In each case such payments must be made on the due
date for payment under the Credit Documents.

 

(b)       All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.

 



 -90- 

 

 

(c)       A party to this Agreement which has made a payment in accordance with
this Section 12.10 shall be discharged of the relevant payment obligation under
the Credit Documents and shall not take any credit risk with respect to the
amounts standing to the credit of the trust account.

 

(d)       Promptly upon the appointment of a successor Agent in accordance with
Section 12.11, each party to this Agreement which has made a payment to a trust
account in accordance with this Section 12.10 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Section 2.04

 

12.11 Replacement of an Agent. (a) After consultation with the Parent, the
Required Lenders may, by giving 30 days’ notice to an Agent (or, at any time
such Agent is an Impaired Agent, by giving any shorter notice determined by the
Required Lenders) replace such Agent by appointing a successor Agent (subject to
Section 12.08(b) and (c)).

 

(b)       The retiring Agent shall (at its own cost if it is an Impaired Agent
and otherwise at the expense of the Borrower) make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Credit Documents.

 

(c)       The appointment of the successor Agent shall take effect on the date
specified in the notice from the Required Lenders to the retiring Agent. As from
such date, the retiring Agent shall be discharged from any further obligation in
respect of the Credit Documents but shall remain entitled to the benefit of this
Section 12.11 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).

 

(d)       Any successor Agent and each of the other parties to this Agreement
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original party to this Agreement.

 

12.12 Resignation by the Hermes Agent. (a) The Hermes Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Borrower and the Lenders. Such resignation shall take effect upon the
appointment of a successor Hermes Agent pursuant to clauses (b) and (c) below or
as otherwise provided below.

 

(b)       Upon any such notice of resignation by the Hermes Agent, the Required
Lenders shall appoint a successor Hermes Agent hereunder or thereunder who shall
be a commercial bank or trust company reasonably acceptable to the Borrower;
provided that the Borrower’s consent shall not be required pursuant to this
clause (b) if an Event of Default exists at the time of appointment of a
successor Hermes Agent.

 

(c)       If a successor Hermes Agent shall not have been so appointed within
such 15 Business Day period, the Hermes Agent, with the consent of the Borrower
(which shall not be unreasonably withheld or delayed), shall then appoint a
commercial bank or trust company with capital and surplus of not less than
$500,000,000 as successor Hermes Agent who shall serve as Hermes Agent hereunder
or thereunder until such time, if any, as the Lenders appoint a successor Hermes
Agent as provided above; provided that the Borrower’s consent shall not be
required pursuant to this clause (d) if an Event of Default exists at the time
of appointment of a successor Hermes Agent.

 



 -91- 

 

 

(d)       If no successor Hermes Agent has been appointed pursuant to clause (b)
or (c) above by the 25th Business Day after the date such notice of resignation
was given by the Hermes Agent, the Hermes Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Hermes Agent hereunder and/or under any other Credit Document until such
time, if any, as the Required Lenders appoint a successor Hermes Agent as
provided above.

 

SECTION 13. Benefit of Agreement. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto, subject to the provisions of this Section 13.

 

13.01 Assignments and Transfers by the Lenders. (a) Subject to Section 13.06,
13.07 and the First Supplemental Agreement, any Lender (or any Lender together
with one or more other Lenders, each an “Existing Lender”) may:

 

(i)       with the consent of the Hermes Agent and the written consent of the
Federal Republic of Germany, where required according to the applicable Hermes
General Terms and Conditions (Allgemeine Bedingungen) and the supplementary
provisions relating to the assignment of Guaranteed Amounts (Ergänzende
Bestimmungen für Forderungsabtretungen-AB (FAB)), assign any of its rights or
transfer by novation any of its rights and obligations under this Agreement or
any Credit Document to which it is a party (including, without limitation, all
of the Commitments and outstanding Loans, or if less than all, a portion equal
to at least $10,000,000 in the aggregate for such Lender’s rights and
obligations) (but which minimum portion shall not apply in relation to any
transfer as set out in (z) below), to (w) its parent company and/or any
Affiliate of such assigning or transferring Lender which is at least 50% owned
(directly or indirectly) by such Lender or its parent company, (x) in the case
of any Lender that is a fund that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
of such Lender or by an Affiliate of such investment advisor, (y) an Existing
Lender who is a Refinanced Bank as contemplated by clause 3.2 of the First
Supplemental Agreement or (z) an Existing Lender as contemplated by clause 3.3
of the First Supplemental Agreement; or

 

(ii)      with the consent of the Hermes Agent, the written consent of the
Federal Republic of Germany, where required according to the applicable Hermes
General Terms and Conditions (Allgemeine Bedingungen) and the supplementary
provisions relating to the assignment of Guaranteed Amounts (Ergänzende
Bestimmungen für Forderungsabtretungen-AB (FAB)) and the consent of the Borrower
(which consent, in the case of the Borrower (x) shall not be unreasonably
withheld or delayed, (y) shall not be required if a Default or Event of Default
shall have occurred and be continuing at such time and (z) shall be deemed to
have been given ten Business Days after the Existing Lender has requested it in
writing unless consent is expressly refused by the Borrower within that time)
assign any of its rights in or transfer by novation any of its rights in and
obligations under all of its Commitments and outstanding Loans, or if less than
all, a portion equal to at least $10,000,000 in the aggregate for such Existing
Lender’s rights and obligations, hereunder to one or more Eligible Transferees
(treating any fund that invests in bank loans and any other fund that invests in
bank loans and is managed or advised by the same investment advisor of such fund
or by an Affiliate of such investment advisor as a single Eligible Transferee),

 



 -92- 

 

 

each of which assignees or transferees shall become a party to this Agreement as
a Lender by execution of (I) an Assignment Agreement (in the case of
assignments) and (II) a Transfer Certificate (in the case of transfers under
Section 13.06); provided that (x) at such time, Schedule 1.01(a) shall be deemed
modified to reflect the Commitments and/or outstanding Loans, as the case may
be, of such New Lender and of the Existing Lenders, (y) the consent of the
Facility Agent shall be required in connection with any assignment or transfer
pursuant to the preceding clause (ii) (which consent, in each case, shall not be
unreasonably withheld or delayed) and (z) the consent of the CIRR Representative
and the Federal Republic of Germany shall be required in connection with any
assignment or transfer pursuant to preceding clause (i) or (ii) if the New
Lender elects to become a Refinanced Bank or enter into an Interest Make-Up
Agreement; and provided, further, that at no time shall a Lender assign or
transfer its rights or obligations under this Agreement to a hedge fund, private
equity fund, insurance company or other similar or related financing institution
that is not in the primary business of accepting cash deposits from, and making
loans to, the public.

 

(b)       If (x) a Lender assigns or transfers any of its rights or obligations
under the Credit Documents or changes its Facility Office and (y) as a result of
circumstances existing at the date the assignment, transfer or change occurs, a
Credit Party would be obliged to make a payment to the New Lender or Lender
acting through its new Facility Office under Sections 2.09, 2.10 or 4.04, then
the New Lender or Lender acting through its new Facility Office is only entitled
to receive payment under that section to the same extent as the Existing Lender
or Lender acting through its previous Facility Office would have been if the
assignment, transfer or change had not occurred. This Section 13.01(b) shall not
apply in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Credit Agreement.

 

(c)       Each New Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Facility
Agent has authority to execute on its behalf any amendment or waiver that has
been approved by or on behalf of the requisite Lender or Lenders in accordance
with this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

(d)       The Borrower and Bookrunner hereby agree to discuss and co-operate in
good faith in connection with any initial syndication and transfer of the Loans.

 



 -93- 

 

 

13.02 Assignment or Transfer Fee. Unless the Facility Agent otherwise agrees and
excluding an assignment or transfer (i) to an Affiliate of a Lender, (ii) made
in connection with primary syndication of this Agreement, (iii) as set forth in
Section 13.03, (iv) to an Existing Lender who is a Refinanced Bank pursuant to
clause 3.2 of the First Supplemental Agreement or (iv) to an Existing Lender
pursuant to clause 3.3 of the First Supplemental Agreement, each New Lender
shall, on the date upon which an assignment or transfer takes effect, pay to the
Facility Agent (for its own account) a fee of $3,500.

 

13.03 Assignments and Transfers to Hermes or KfW. Nothing in this Agreement
shall prevent or prohibit any Lender from assigning its rights or transferring
its rights and obligations hereunder to (x) Hermes and (y) KfW in support of
borrowings made by such Lender from KfW pursuant to the KfW Refinancing, in each
case without the consent of the Borrower and without being required to pay the
non-refundable assignment fee of $3,500 referred to in Section 13.02 above.

 

13.04 Limitation of Responsibility to Existing Lenders. (a) Unless expressly
agreed to the contrary, an Existing Lender makes no representation or warranty
and assumes no responsibility to a New Lender for:

 

(i)       the legality, validity, effectiveness, adequacy or enforceability of
the Credit Documents, the Security Documents or any other documents;

 

(ii)       the financial condition of any Credit Party;

 

(iii)      the performance and observance by any Credit Party of its obligations
under the Credit Documents or any other documents; or

 

(iv)      the accuracy of any statements (whether written or oral) made in or in
connection with any Credit Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)       Each New Lender confirms to the Existing Lender, the other Lender
Creditors and the Secured Creditors that it (1) has made (and shall continue to
make) its own independent investigation and assessment of the financial
condition and affairs of each Credit Party and its related entities in
connection with its participation in this Agreement and has not relied
exclusively on any information provided to it by the Existing Lender or any
other Lender Creditor in connection with any Credit Document or any Lien (or any
other security interest) created pursuant to the Security Documents and (2) will
continue to make its own independent appraisal of the creditworthiness of each
Credit Party and its related entities whilst any amount is or may be outstanding
under the Credit Documents or any Commitment is in force.

 

(c)       Nothing in any Credit Document obliges an Existing Lender to:

 

(i) accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Section 13; or

 



 -94- 

 

 

(ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Credit Party of its obligations under the
Credit Documents or otherwise.

 

13.05 [Intentionally Omitted].

 

13.06 Procedure and Conditions for Transfer. (a) Subject to Section 13.01, a
transfer is effected in accordance with Section 13.06(c) when the Facility Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender. The Facility Agent shall, subject to Section
13.06(b), as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

 

(b)       The Facility Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or similar
checks under all applicable laws and regulations in relation to the transfer to
such New Lender.

 

(c)       On the date of the transfer:

 

(i)       to the extent that in the Transfer Certificate the Existing Lender
seeks to transfer by novation its rights and obligations under the Credit
Documents to which it is a party and in respect of the Security Documents each
of the Credit Parties and the Existing Lender shall be released from further
obligations towards one another under the Credit Documents and in respect of the
Security Documents and their respective rights against one another under the
Credit Documents and in respect of the Security Documents shall be cancelled
(being the “Discharged Rights and Obligations”);

 

(ii)      each of the Credit Parties and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Credit Party or other
member of the NCLC Group and the New Lender have assumed and/or acquired the
same in place of that Credit Party and the Existing Lender;

 

(iii)     the Facility Agent, the Collateral Agent, the Hermes Agent, the New
Lender and the other Lenders shall acquire the same rights and assume the same
obligations between themselves and in respect of the Security Documents as they
would have acquired and assumed had the New Lender been an original Lender with
the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Facility Agent, the Collateral Agent, the Hermes
Agent and the Existing Lender shall each be released from further obligations to
each other under the Credit Documents, it being understood that the
indemnification provisions under this Agreement (including, without limitation,
Sections 2.09, 2.10, 4.04, 14.01 and 14.05) shall survive as to such Existing
Lender; and

 

(iv)     the New Lender shall become a party to this Agreement as a “Lender”

 



 -95- 

 

 

13.07 Procedure and Conditions for Assignment. (a) Subject to Section 13.01, an
assignment may be effected in accordance with Section 13.07(c) below when the
Facility Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, subject to Section 13.07(b) below, as soon as reasonably practicable
after receipt by it of a duly completed Assignment Agreement appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Assignment Agreement.

 

(b)       The Facility Agent shall only be obliged to execute an Assignment
Agreement delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or similar
checks under all applicable laws and regulations in relation to the assignment
to such New Lender.

 

(c)       On the date of the assignment:

 

(i) the Existing Lender will assign absolutely to the New Lender its rights
under the Credit Documents and in respect of any Lien (or any other security
interest) created pursuant to the Security Documents expressed to be the subject
of the assignment in the Assignment Agreement;

 

(ii) the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
any Lien (or any other security interest) created pursuant to the Security
Documents), it being understood that the indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 4.04, 14.01 and
14.05) shall survive as to such Existing Lender; and

 

(iii) the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

13.08 Copy of Transfer Certificate or Assignment Agreement to Parent. The
Facility Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Parent a copy of
that Transfer Certificate or Assignment Agreement.

 

13.09 Security over Lenders’ Rights. In addition to the other rights provided to
Lenders under this Section 13, each Lender may without consulting with or
obtaining consent from any Credit Party, at any time charge, assign or otherwise
create a Lien (or any other security interest) or declare a trust in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Credit Document to secure obligations of that Lender including, without
limitation:

 

(i)       any charge, assignment or other Lien (or any other security interest)
or trust to secure obligations to a federal reserve or central bank or the CIRR
Representative; and

 



 -96- 

 

 

(ii)      in the case of any Lender which is a fund, any charge, assignment or
other Lien (or any other security interest) granted to any holders (or trustee
or representatives of holders) of obligations owed, or securities issued, by
that Lender as security for those obligations or securities,

 

except that no such charge, assignment or Lien (or any other security interest)
or trust shall:

 

(i) release a Lender from any of its obligations under the Credit Documents or
substitute the beneficiary of the relevant charge, assignment or other Lien (or
any other security interest) or trust for the Lender as a party to any of the
Credit Documents; or

 

(ii) require any payments to be made by a Credit Party or grant to any person
any more extensive rights than those required to be made or granted to the
relevant Lender under the Credit Documents.

 

13.10 Assignment by a Credit Party. No Credit Party may assign any of its rights
or transfer by novation any of its rights, obligations or interest hereunder or
under any other Credit Document without the prior written consent of the Hermes
Agent, the CIRR Representative, and the Lenders.

 

13.11 Lender Participations. (a) Although any Lender may grant participations in
its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer by novation its rights and obligations or assign
its rights under all or any portion of its Commitments hereunder except as
provided in Sections 2.12 and 13.01) and the participant shall not constitute a
“Lender” hereunder;

 

(b)       no Lender shall grant any participation under which the participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Credit Document except to the extent such amendment or waiver would (x)
extend the final scheduled maturity of any Loan in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Commitment Commission thereon (except (m) in connection with a waiver of
applicability of any post-default increase in interest rates and (n) that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(x)) or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitments shall not constitute a change in the terms of
such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment by the Borrower of any of its rights, or transfer by the Borrower of
any of its rights and obligations, under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) securing the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; and

 



 -97- 

 

 

(c)       Where the Borrower notifies the Lenders that a Participant Register is
required by the Borrower, each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Facility Agent (in its capacity as Facility Agent) shall have no
responsibility for maintaining a Participant Register.

 

13.12 Increased Costs. To the extent that a transfer of all or any portion of a
Lender’s Commitments and related outstanding Credit Document Obligations
pursuant to Section 2.12 or Section 13.01 would, at the time of such assignment,
result in increased costs under Section 2.09, 2.10 or 4.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

SECTION 14. Miscellaneous.

 



 -98- 

 

 

14.01 Payment of Expenses, etc. The Borrower agrees that it shall:  whether or
not the transactions herein contemplated are consummated, (i) pay all reasonable
documented out-of-pocket costs and expenses of each of the Agents (including,
without limitation, the reasonable documented fees and disbursements of Norton
Rose Fulbright LLP, Bahamian counsel, Bermuda counsel, other counsel to the
Facility Agent and the Lead Arrangers and local counsel) in connection with (a)
the preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, and (b) any initial
transfers by KfW IPEX-Bank GmbH as original Lender pursuant to Section 5.11
carried out during the period falling 6 months after the Effective Date
including, without limitation, all documents requested to be executed in respect
of such transfers, and all respective syndication efforts with respect to this
Agreement; (ii) pay all documented out-of-pocket costs and expenses of each of
the Agents and each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein (including, without limitation, the fees and
disbursements of counsel (excluding in-house counsel) for each of the Agents and
for each of the Lenders); (iii) pay and hold the Facility Agent and each of the
Lenders harmless from and against any and all present and future stamp,
documentary, transfer, sales and use, value added, excise and other similar
taxes with respect to the foregoing matters, the performance of any obligation
under this Agreement or any Credit Document or any payment thereunder, and save
the Facility Agent and save each of the Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to the Facility Agent or such Lender) to
pay such taxes; and (iv) other than in respect of a wrongful failure by any
Lender to fund its Commitments as required by this Agreement, indemnify the
Agents and each Lender, and each of their respective officers, directors,
trustees, employees, representatives and agents from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
any of the Agents or any Lender is a party thereto) related to the entering into
and/or performance of this Agreement or any other Credit Document or the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated herein, or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials on the Vessel or in
the air, surface water or groundwater or on the surface or subsurface of any
property at any time owned or operated by the Borrower, the generation, storage,
transportation, handling, disposal or Environmental Release of Hazardous
Materials at any location, whether or not owned or operated by the Borrower, the
non-compliance of the Vessel or property with foreign, federal, state and local
laws, regulations, and ordinances (including applicable permits thereunder)
applicable to the Vessel or property, or any Environmental Claim asserted
against the Borrower or the Vessel or property at any time owned or operated by
the Borrower, including, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages, penalties, actions, judgments, suits, costs,
disbursements or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified or by reason of
a failure by the Person to be indemnified to fund its Commitments as required by
this Agreement). To the extent that the undertaking to indemnify, pay or hold
harmless each of the Agents or any Lender set forth in the preceding sentence
may be unenforceable because it violates any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.

 

Notwithstanding the above, it is agreed that costs, fees, expenses and other
compensation arising in respect of the initial syndication of the Loans of the
type referred to in Section 6.05 shall not include any such costs, fees and
expenses and other compensation arising solely in respect of legal advice to the
Lenders to explain the technical and/or structural aspects of the Hermes and
CIRR issues.

 



 -99- 

 

 

14.02 Right of Set-off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to the Parent or any
Subsidiary of the Parent or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Parent or
any Subsidiary of the Parent but in any event excluding assets held in trust for
any such Person against and on account of the Credit Document Obligations and
liabilities of the Parent or such Subsidiary of the Parent, as applicable, to
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Credit Document Obligations
purchased by such Lender pursuant to Section 14.05(b), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Credit Document Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. Each
Lender upon the exercise of its rights to set-off pursuant to this Section 14.02
shall give notice thereof to the Facility Agent.

 

14.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telegraphic, telecopier or electronic (unless and until notified to the
contrary) communication) and mailed, telexed, telecopied, delivered or
electronic mailed: if to any Credit Party, at the address specified on Schedule
14.03A; if to any Lender, at its address specified opposite its name on Schedule
14.03B; and if to the Facility Agent or the Hermes Agent, at its Notice Office;
or, as to any other Credit Party, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Parent, the Borrower and the Facility Agent; provided that, with
respect to all notices and other communication made by electronic mail or other
electronic means, the Facility Agent, the Hermes Agent, the Lenders, the Parent,
the Borrower and the Pledgor agree that they (x) shall notify each other in
writing of their electronic mail address and/or any other information required
to enable the sending and receipt of information by that means and (y) shall
notify each other of any change to their address or any other such information
supplied by them. All such notices and communications shall, (i) when mailed, be
effective three Business Days after being deposited in the mails, prepaid and
properly addressed for delivery, (ii) when sent by overnight courier, be
effective one Business Day after delivery to the overnight courier prepaid and
properly addressed for delivery on such next Business Day, (iii) when sent by
telex or telecopier, be effective when sent by telex or telecopier, except that
notices and communications to the Facility Agent or the Hermes Agent shall not
be effective until received by the Facility Agent or the Hermes Agent (as the
case may be), or (iv) when electronic mailed, be effective only when actually
received in readable form and in the case of any electronic communication made
by a Lender, the Parent, the Borrower or the Pledgor to the Facility Agent or
the Hermes Agent, only if it is addressed in such a manner as the Facility Agent
shall specify for this purpose. A copy of any notice to the Facility Agent shall
be delivered to the Hermes Agent at its Notice Office. If an Agent is an
Impaired Agent the parties to this Agreement may, instead of communicating with
each other through such Agent, communicate with each other directly and (while
such Agent is an Impaired Agent) all the provisions of the Credit Documents
which require communications to be made or notices to be given to or by such
Agent shall be varied so that communications may be made and notices given to or
by the relevant parties to this Agreement directly. This provision shall not
operate after a replacement Agent has been appointed.

 



 -100- 

 

 

14.04 No Waiver; Remedies Cumulative. No failure or delay on the part of an
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Borrower or
any other Credit Party and an Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which an Agent or any Lender would otherwise have. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of an Agent or any Lender to any other or
further action in any circumstances without notice or demand.

 

14.05 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Facility Agent agrees that promptly after its receipt of each payment from or on
behalf of the Borrower in respect of any Credit Document Obligations hereunder,
it shall distribute such payment to the Lenders (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Credit Document Obligations
with respect to which such payment was received.

 

(b)       Other than in connection with assignments and participations (which
are governed by Section 13), each of the Lenders agrees that, if it should
receive any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise), which is applicable to the payment of the principal
of, or interest on, the Loans, Commitment Commission, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Credit Document Obligation then owed and due
to such Lender bears to the total of such Credit Document Obligation then owed
and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Credit Document Obligations
of the respective Credit Party to such Lenders in such amount as shall result in
a proportional participation by all the Lenders in such amount; provided that if
all or any portion of such excess amount is thereafter recovered from such
Lender, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

 

(c)       Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 14.05(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 



 -101- 

 

 

14.06 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by the Parent to the Lenders). In
addition, all computations determining compliance with the financial covenants
set forth in Sections 10.06 through 10.09, inclusive, shall utilize accounting
principles and policies in conformity with those used to prepare the historical
financial statements delivered to the Lenders for the fiscal year of the Parent
ended December 31, 2013 (with the foregoing generally accepted accounting
principles, subject to the preceding proviso, herein called “GAAP”). Unless
otherwise noted, all references in this Agreement to “generally accepted
accounting principles” shall mean generally accepted accounting principles as in
effect in the United States.

 

(b)       All computations of interest and Commitment Commission hereunder shall
be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or Commitment Commission are payable.

 

14.07 Governing Law; Exclusive Jurisdiction of English Courts; Service of
Process. (a) This Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law.

 

(b)       The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”). The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle disputes and accordingly no party
hereto will argue to the contrary. This section 14.07 is for the benefit of the
Lenders, Agents and Secured Creditors. As a result, no such party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Lenders, Agents and Secured
Creditors may take concurrent proceedings in any number of jurisdictions.

 

(c)       Without prejudice to any other mode of service allowed under any
relevant law, each Credit Party (other than a Credit Party incorporated in
England and Wales): (i)irrevocably appoints ec3 Services Limited, having its
registered office at The St Botolph Building, 138 Houndsditch, London, ec3A 7AR,
as its agent for service of process in relation to any proceedings before the
English courts in connection with any credit document and (ii) agrees that
failure by an agent for service of process to notify the relevant Credit Party
of the process will not invalidate the proceedings concerned. If any person
appointed as an agent for service of process is unable for any reason to act as
agent for service of process, the Parent (on behalf of all the Credit Parties)
must immediately (and in any event within five days of such event taking place)
appoint another agent on terms acceptable to the facility agent. Failing this,
the Facility Agent may appoint another agent for this purpose.

 



 -102- 

 

 

Each party to this Agreement expressly agrees and consents to the provisions of
this Section 14.07.

 

14.08 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Facility Agent.

 

14.09 Effectiveness. This Agreement shall take effect as a deed on the date (the
“Effective Date”) on which (i) the Borrower, the Guarantor, the Agents and each
of the Lenders who are initially parties hereto shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Facility Agent or, in the case of the Lenders and the other Agents,
shall have given to the Facility Agent written or facsimile notice (actually
received) at such office that the same has been signed and mailed to it, (ii)
the Borrower shall have paid to the Facility Agent for its own account and/or
the account of Lenders and/or Agents, as the case may be, the fees required to
be paid pursuant to the heads of terms, dated June 11, 2014, among the Parent
and KfW IPEX-Bank GmbH (the “Heads of Terms”) and (iii) the Credit Parties shall
have provided (x) the “Know Your Customer” information required pursuant to the
USA Patriot Act (Title III of Pub.: 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) and (y) such other documentation and evidence necessary in
order to carry out and be reasonably satisfied with other similar checks under
all applicable laws and regulations pursuant to the Transaction and the Hermes
Cover, in each case as requested by the Facility Agent, the Hermes Agent or any
Lender in connection with each of the Facility Agent’s, the Hermes Agent’s,
Hermes’ and each Lender’s internal compliance regulations. The Facility Agent
will give the Parent, the Borrower and each Lender prompt written notice of the
occurrence of the Effective Date.

 

14.10 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 



 -103- 

 

 

14.11 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party thereto, the Hermes Agent and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender), (i)
extend the final scheduled maturity of any Loan, extend the timing for or reduce
the principal amount of any Scheduled Repayment, increase or extend any
Commitment (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Commitments shall not constitute an increase of the Commitment of any
Lender), or reduce the rate (including, without limitation, the Floating Rate
Margin and the Fixed Rate) or extend the time of payment of interest on any Loan
or Commitment Commission or fees (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates and (y) any
amendment or modification to the definitions used in the financial covenants set
forth in Sections 10.06 through 10.09, inclusive, in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i)),
or reduce the principal amount thereof (except to the extent repaid in cash),
(ii) release any of the Collateral (except as expressly provided in the Credit
Documents) under any of the Security Documents, (iii) amend, modify or waive any
provision of Section 13 or this Section 14.11, (iv) change the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Loans and Commitments are included on the Effective
Date) or a provision which expressly requires the consent of all the Lenders,
(v) consent to the assignment and/or transfer by the Parent and/or Borrower of
any of its rights and obligations under this Agreement, or (vi) replace the
Parent Guaranty or release the Parent Guaranty from the relevant guarantee to
which such Guarantor is a party (other than as provided in such guarantee);
provided, further, that no such change, waiver, discharge or termination shall
(u) without the consent of Hermes, amend, modify or waive any provision that
relates to the rights or obligations of Hermes and (v) without the consent of
each Agent, the CIRR Representative and/or each Lead Arranger, as applicable,
amend, modify or waive any provision relating to the rights or obligations of
such Agent, the CIRR Representative and/or such Lead Arranger, as applicable.

 

(b)       If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 14.11(a),
the consent of the Required Lenders is obtained but the consent of each Lender
(other than any Defaulting Lender) is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders are treated as described in
either clauses (A) or (B) below, to either (A) replace each such non-consenting
Lender or Lenders with one or more Replacement Lenders pursuant to Section 2.12
so long as at the time of such replacement, each such Replacement Lender
consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Lender’s Commitment (if such Lender’s consent is
required as a result of its Commitment), and/or repay outstanding Loans and
terminate any outstanding Commitments of such Lender which gave rise to the need
to obtain such Lender’s consent, in accordance with Section 4.01(d), provided
that, unless the Commitments are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) and the Hermes
Agent shall specifically consent thereto, provided, further, that in any event
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 14.11(a).

 



 -104- 

 

 

(c)       Subject to the further proviso to Section 14.11(a), if a Screen Rate
Replacement Event has occurred in relation to the Screen Rate, any amendment or
waiver that relates to (i) providing for the use of a Replacement Benchmark in
relation to that currency in place of that Screen Rate and (ii)(A) aligning any
provision of any Credit Document to the use of that Replacement Benchmark, (B)
enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement), (C) implementing market conventions applicable to that
Replacement Benchmark, (D) providing for appropriate fallback (and market
disruption) provisions for that Replacement Benchmark, or (E) adjusting the
pricing to reduce or eliminate, to the extent reasonably practicable, any
transfer of economic value from one party to another as a result of the
application of that Replacement Benchmark (and if any adjustment or method for
calculating any adjustment has been formally designated, nominated or
recommended by the Relevant Nominating Body, the adjustment shall be determined
on the basis of that designation, nomination or recommendation), may be made,
having regard to the following paragraphs of this Section 14.11, with the
consent of the Facility Agent (acting on the instructions of the Required
Lenders) and the Borrower.

 

(d)       At least six months prior to the LIBOR Discontinuation Date (or, if
the LIBOR Discontinuation Date is not known such that the date six months prior
to its occurrence cannot be determined, such shorter period as is appropriate in
the circumstances), the Facility Agent, the Lenders and the Borrower (or the
Parent on the Borrower’s behalf) will enter into good faith negotiations with a
view to agreeing the Replacement Benchmark, the Consequential Technical
Amendments as well as any other necessary adjustments to the Credit Documents
for the period following the LIBOR Discontinuation Date. The negotiations will
take into account the then current market standards and will be conducted with a
view to ensuring that the interest yield under this Agreement is not impacted
and will also take into account any corresponding changes required in respect of
the Refinancing Agreements.

 

(e)       Subject to paragraph (d) above, for any Interest Period following the
LIBOR Discontinuation Date, the Eurodollar Rate shall be replaced by the
weighted average of the rates notified to the Facility Agent by each Lender
three Business Days prior to the first day of that Interest Period, to be that
which expresses as a percentage rate per annum the cost to the relevant Lender
of funding or refinancing an amount equal to the outstanding Loan during the
relevant Interest Period from whatever source it may reasonably select (other
than from KfW).

 

(f)       Upon the LIBOR Discontinuation Date, the Replacement Reference Rate
or, as applicable, the reference rate determined pursuant to paragraph (e) above
shall also replace the Eurodollar Rate accordingly.

 

(g)       For the purposes of this Section 14.11:

 

“Consequential Technical Amendments” means any consequential amendment to this
Agreement required or desirable to make the Replacement Reference Rate
effective.

 



 -105- 

 

 

“LIBOR Discontinuation Date” means the date on which the Screen Rate Replacement
Event occurs.

 

“Relevant Nominating Body” means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

 

“Replacement Benchmark” means a benchmark rate that is:

 

(i)formally designated, nominated or recommended as the replacement for a Screen
Rate by (A) the administrator of that Screen Rate (provided that the market or
economic reality that such benchmark rate measures is the same as that measured
by that Screen Rate) or (B) any Relevant Nominating Body, and if replacements
have, at the relevant time, been formally designated, nominated or recommended
under both paragraphs, the "Replacement Benchmark" will be the replacement under
paragraph (B) above;

 

(ii)in the opinion of the Required Lenders and the Borrower, generally accepted
in the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

 

(iii)in the opinion of the Required Lenders and the Borrower an appropriate
successor to a Screen Rate.

 

“Replacement Reference Rate” means the reference rate which it is agreed in
accordance with the above provisions will replace the Screen Rate for the
purpose of this Agreement.

 

“Screen Rate Replacement Event” means:

 

(i)the methodology, formula or other means of determining that Screen Rate has,
in the opinion of the Required Lenders and the Borrower materially changed;

 

(ii)(A)(1) the administrator of that Screen Rate or its supervisor publicly
announces that such administrator is insolvent or (2) information is published
in any order, decree, notice, petition or filing, however described, of or filed
with a court, tribunal, exchange, regulatory authority or similar
administrative, regulatory or judicial body which reasonably confirms that the
administrator of that Screen Rate is insolvent, provided that, in each case, at
that time, there is no successor administrator to continue to provide that
Screen Rate, (B) the administrator of that Screen Rate publicly announces that
it has ceased or will cease, to provide that Screen Rate permanently or
indefinitely and, at that time, there is no successor administrator to continue
to provide that Screen Rate, (C) the supervisor of the administrator of that
Screen Rate publicly announces that such Screen Rate has been or will be
permanently or indefinitely discontinued, or (D) the administrator of that
Screen Rate or its supervisor announces that that Screen Rate may no longer be
used;

 



 -106- 

 

 

(iii)the administrator of that Screen Rate determines that that Screen Rate
should be calculated in accordance with its reduced submissions or other
contingency or fallback policies or arrangements and either (A) the
circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Required Lenders and the Borrower) temporary or (B) that Screen
Rate is calculated in accordance with any such policy or arrangement for a
period no less than five Business Days; or

 

(iv)in the opinion of the Required Lenders and the Borrower, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

 

14.12 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.09, 2.10, 2.11, 4.04, 14.01 and 14.05 shall, subject to Section
14.13 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the making and repayment of the Loans.

 

14.13 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.13 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10, or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

 

14.14 Confidentiality. Each Lender agrees that it will use its best efforts not
to disclose without the prior consent of the Parent or the Borrower (other than
to their respective Affiliates or their respective Affiliates’ employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company, Affiliates or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 14.14 to the same extent as such Lender) any information with respect to
the Parent or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that the
Hermes Agent and the CIRR Agent may disclose any information to Hermes or the
CIRR Representative, provided, further, that any Lender may disclose any such
information (a) as has become generally available to the public other than by
virtue of a breach of this Section 14.14 by the respective Lender, (b) as may be
required in any report, statement or testimony submitted to any municipal, state
or Federal regulatory body having or claiming to have jurisdiction over such
Lender or similar organizations (whether in the United States, the United
Kingdom or elsewhere) or their successors, (c) as may be required in respect to
any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (e)
to an Agent, (f) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the
Commitments or any interest therein by such Lender, provided that such
prospective transferee expressly agrees to be bound by the confidentiality
provisions contained in this Section 14.14 and (g) to Hermes and/or the Federal
Republic of Germany and/or the European Union and/or any agency thereof or any
person acting or purporting to act on any of their behalves. In the case of
Section 14.14(g), each of the Parent and the Borrower acknowledges and agrees
that any such information may be used by Hermes and/or the Federal Republic of
Germany and/or the European Union and/or any agency thereof or any person acting
or purporting to act on any of their behalves for statistical purposes and/or
for reports of a general nature.

 



 -107- 

 

 

14.15 Register. The Facility Agent shall maintain a register (the “Register”) on
which it will record the Commitments from time to time of each of the Lenders,
the Loans made by each of the Lenders and each repayment and prepayment in
respect of the principal amount of the Loans of each Lender. Failure to make any
such recordation, or any error in such recordation shall not affect the
Borrower’s obligations in respect of such Loans. With respect to any Lender, the
assignment or transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such assignment or transfer is recorded on the Register
maintained by the Facility Agent with respect to ownership of such Commitments
and Loans. Prior to such recordation all amounts owing to the transferor with
respect to such Commitments and Loans shall remain owing to the transferor. The
registration of an assignment or transfer of all or part of any Commitments and
Loans (as the case may be) shall be recorded by the Facility Agent on the
Register only upon the acceptance by the Facility Agent of a properly executed
and delivered Transfer Certificate or Assignment Agreement pursuant to Section
13.06(a) or 13.07(a), respectively.

 

14.16 Third Party Rights. Other than the Other Creditors with respect to Section
4.05 and Hermes with respect to Sections 5.15 and 9.06, a person who is not a
party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement
unless expressly provided to the contrary in a Credit Document. Notwithstanding
any term of any Credit Document, the consent of any person who is not a party to
this Agreement is not required to rescind or vary this Agreement at any time.

 

14.17 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Facility Agent could purchase the specified currency with
such other currency at the Facility Agent’s Frankfurt office on the Business Day
preceding that on which final judgment is given. The obligations of the Borrower
in respect of any sum due to any Lender or an Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or an Agent (as the case may be) of any sum adjudged to be so due in such
other currency such Lender or an Agent (as the case may be) may in accordance
with normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender or an Agent, as the case may be, in the
specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or an Agent, as the case may be, against such
loss, and if the amount of the specified currency so purchased exceeds the sum
originally due to any Lender or an Agent, as the case may be, in the specified
currency, such Lender or an Agent, as the case may be, agrees to remit such
excess to the Borrower.

 



 -108- 

 

 

14.18 Language. All correspondence, including, without limitation, all notices,
reports and/or certificates, delivered by any Credit Party to an Agent or any
Lender shall, unless otherwise agreed by the respective recipients thereof, be
submitted in the English language or, to the extent the original of such
document is not in the English language, such document shall be delivered with a
certified English translation thereof. In the event of any conflict between the
English translation and the original text of any document, the English
translation shall prevail unless the original text is a statutory instrument,
legal process or any other document of a similar type or a notice, demand or
other communication from Hermes or in relation to the Hermes Cover.

 

14.19 Waiver of Immunity. The Borrower, in respect of itself, each other Credit
Party, its and their process agents, and its and their properties and revenues,
hereby irrevocably agrees that, to the extent that the Borrower, any other
Credit Party or any of its or their properties has or may hereafter acquire any
right of immunity from any legal proceedings, whether in the United Kingdom, the
United States, Bermuda, the Bahamas, Germany or elsewhere, to enforce or collect
upon the Credit Document Obligations of the Borrower or any other Credit Party
related to or arising from the transactions contemplated by any of the Credit
Documents, including, without limitation, immunity from service of process,
immunity from jurisdiction or judgment of any court or tribunal, immunity from
execution of a judgment, and immunity of any of its property from attachment
prior to any entry of judgment, or from attachment in aid of execution upon a
judgment, the Borrower, for itself and on behalf of the other Credit Parties,
hereby expressly waives, to the fullest extent permissible under applicable law,
any such immunity, and agrees not to assert any such right or claim in any such
proceeding, whether in the United Kingdom, the United States, Bermuda, the
Bahamas, Germany or elsewhere.

 

14.20 “Know Your Customer” Notice. Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the Patriot Act and/or other applicable
laws and regulations, it is required to obtain, verify, and record information
that identifies each Credit Party, which information includes the name of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act and/or such other applicable
laws and regulations, and each Credit Party agrees to provide such information
from time to time to any Lender.

 



 -109- 

 

 

14.21 Release of Liens and the Parent Guaranty; Flag Jurisdiction Transfer. (a)
In the event that any Person conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of the Collateral to a Person that is
not (and is not required to become) a Credit Party in a transaction permitted by
this Agreement or the Credit Documents (including pursuant to a valid waiver or
consent), each Lender hereby consents to the release and hereby directs the
Collateral Agent to release any Liens created by any Credit Document in respect
of such Collateral, and, in the case of a disposition of all of the Equity
Interests of any Credit Party (other than the Borrower) in a transaction
permitted by this Agreement and as a result of which such Credit Party would not
be required to guaranty the Credit Document Obligations pursuant to Sections
9.10(c) and 15, each Lender hereby consents to the release of such Credit
Party’s obligations under the relevant guarantee to which it is a party. Each
Lender hereby directs the Collateral Agent, and the Collateral Agent agrees,
upon receipt of reasonable advance notice from the Borrower, to execute and
deliver or, at the Borrower’s expense, file such documents and perform other
actions reasonably necessary to release the relevant guarantee, as applicable,
and the Liens when and as directed pursuant to this Section 14.21. In addition,
the Collateral Agent agrees to take such actions as are reasonably requested by
the Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Credit Documents when all the Credit Document
Obligations (other than contingent indemnification Credit Document Obligations
and expense reimbursement claims to the extent no claim therefore has been made)
are paid in full and Commitments are terminated. Any representation, warranty or
covenant contained in any Credit Document relating to any such Equity Interests
or asset of the Borrower shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.

 

(b)       In the event that the Borrower desires to implement a Flag
Jurisdiction Transfer with respect to the Vessel, upon receipt of reasonable
advance notice thereof from the Borrower, the Collateral Agent shall use
commercially reasonably efforts to provide, or (as necessary) procure the
provision of, all such reasonable assistance as any Credit Party may request
from time to time in relation to (i) the Flag Jurisdiction Transfer, (ii) the
related deregistration of the Vessel from its previous flag jurisdiction, and
(iii) the release and discharge of the related Security Documents provided that
the relevant Credit Party shall pay all documented out of pocket costs and
expenses reasonably incurred by the Collateral Agent or a Secured Creditor in
connection with provision of such assistance. Each Lender hereby consents, in
connection with any Flag Jurisdiction Transfer and subject to the satisfaction
of the requirements thereof to be satisfied by the relevant Credit Party, to (i)
deregister the Vessel from its previous flag jurisdiction and (ii) release and
hereby direct the Collateral Agent to release the Vessel Mortgage. Each Lender
hereby directs the Collateral Agent, and the Collateral Agent agrees to execute
and deliver or, at the Borrower’s expense, file such documents and perform other
actions reasonably necessary to release the Vessel Mortgage when and as directed
pursuant to this Section 14.21(b).

 



 -110- 

 

 

14.22 Partial Invalidity. If, at any time, any provision of the Credit Documents
is or becomes illegal, invalid or unenforceable in any respect under any law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired. Any such illegal, invalid or unenforceable provision shall to the
extent possible be substituted by a legal, valid and enforceable provision which
reflects the intention of the parties to this Agreement.

 

SECTION 15. Parent Guaranty and Indemnity. The Parent irrevocably and
unconditionally: 

 

(i)       guarantees to each Lender Creditor punctual performance by each other
Credit Party of all that Credit Party’s Credit Document Obligations under the
Credit Documents; or

 

(ii)      undertakes with each Lender Creditor that whenever another Credit
Party does not pay any amount when due under or in connection with any Credit
Document, the Guarantor shall immediately on demand pay that amount as if it was
the principal obligor; and

 

(iii)     agrees with each Lender Creditor that if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal, it will, as an independent
and primary obligation, indemnify that Lender Creditor immediately on demand
against any cost, loss or liability it incurs as a result of a Credit Party not
paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under any Credit Document on the date when
it would have been due. The amount payable by the Guarantor under this indemnity
will not exceed the amount it would have had to pay under this Section 15 if the
amount claimed had been recoverable on the basis of a guarantee.

 

15.02 Continuing Guaranty. This guarantee is a continuing guarantee and will
extend to the ultimate balance of sums payable by any Credit Party under the
Credit Documents, regardless of any intermediate payment or discharge in whole
or in part.

 

15.03 Reinstatement. If any discharge, release or arrangement (whether in
respect of the obligations of any Credit Party or any security for those
obligations or otherwise) is made by a Lender Creditor in whole or in part on
the basis of any payment, security or other disposition which is avoided or must
be restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of the Guarantor under this Section 15 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.

 

15.04 Waiver of Defenses. The obligations of the Guarantor under this Section 15
will not be affected by an act, omission, matter or thing which, but for this
Section 15, would reduce, release or prejudice any of its obligations under this
Section 15 (without limitation and whether or not known to it or any Lender
Creditor) including:

 



 -111- 

 

 

(i)       any time, waiver or consent granted to, or composition with, any
Credit Party or other person;

 

(ii)      the release of any other Credit Party or any other person under the
terms of any composition or arrangement with any creditor of any member of the
NCLC Group;

 

(iii)     the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Credit Party or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realize the full value of any
security;

 

(iv)     any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Credit Party or any other
person;

 

(v)       any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Credit Document
or any other document or security including, without limitation, any change in
the purpose of, any extension of or increase in any facility or the addition of
any new facility under any Credit Document or other document or security;

 

(vi)      any unenforceability, illegality or invalidity of any obligation of
any person under any Credit Document or any other document or security; or

 

(vii)     any insolvency or similar proceedings.

 

15.05 Guarantor Intent. Without prejudice to the generality of Section 15.04,
the Guarantor expressly confirms that it intends that this guarantee shall
extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Credit Documents and/or any facility
or amount made available under any of the Credit Documents for the purposes of
or in connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

15.06 Immediate Recourse. The Guarantor waives any right it may have of first
requiring any Credit Party (or any trustee or agent on its behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before claiming from the Guarantor under this Section 15. This waiver applies
irrespective of any law or any provision of a Credit Document to the contrary.

 

15.07 Appropriations. Until all amounts which may be or become payable by the
Credit Parties under or in connection with the Credit Documents have been
irrevocably paid in full, each Lender Creditor (or any trustee or agent on its
behalf) may:

 



 -112- 

 

 

(i)       refrain from applying or enforcing any other moneys, security or
rights held or received by that Lender Creditor (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
the Guarantor shall not be entitled to the benefit of the same; and

 

(ii)      hold in an interest-bearing suspense account any moneys received from
the Guarantor or on account of the Guarantor’s liability under this Section 15.

 

15.08 Deferral of Guarantor’s Rights. Until all amounts which may be or become
payable by the Credit Parties under or in connection with the Credit Documents
have been irrevocably paid in full and unless the Facility Agent otherwise
directs, the Guarantor will not exercise any rights which it may have by reason
of performance by it of its obligations under the Credit Documents or by reason
of any amount being payable, or liability arising, under this Section 15:

 

(i)       to be indemnified by a Credit Party;

 

(ii)      to claim any contribution from any other guarantor of any Credit
Party’s obligations under the Credit Documents;

 

(iii)     to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Lender Creditors under the Credit
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Credit Documents by any Lender Creditor;

 

(iv)     to bring legal or other proceedings for an order requiring any Credit
Party to make any payment, or perform any obligation, in respect of which the
Guarantor has given a guarantee, undertaking or indemnity under Section 15.01;

 

(v)       to exercise any right of set-off against any Credit Party; and/or

 

(vi)      to claim or prove as a creditor of any Credit Party in competition
with any Lender Creditor.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender
Creditors by the Credit Parties under or in connection with the Credit Documents
to be repaid in full on trust for the Lender Creditors and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with Section 4.

 

15.09 Additional Security. This guarantee is in addition to and is not in any
way prejudiced by any other guarantee or security now or subsequently held by
any Credit Party.

 

*     *     *

 



 -113- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as a deed on the date first above
written.

 

Signed as a deed for and on behalf of NCL CORPORATION LTD., a Bermuda company,
as Parent and Guarantor, by , being a person who, in accordance with the laws of
that territory, is acting under the authority of the company under a power of
attorney dated July 2014.

 

 

By:_____________________

 

Attorney-in-Fact

 

In the presence of:

 

 

Name:

 

Title:

 

Address:

 



 -114- 

 

 

Signed as a deed and delivered on behalf of SEAHAWK ONE, LTD., a Bermuda
company, as Borrower, by                , being a person who, in accordance with
the laws of that territory, is acting under the authority of the company under a
power of attorney dated       July 2014.

 

 

By:_____________________

 

Attorney-in-Fact

 

In the presence of:

 

 

Name:

 

Title:

 

Address:

 



 -115- 

 

 

Signed as a deed and delivered on behalf of KFW IPEX-BANK GMBH, a bank organized
under the laws of Germany, Individually and as Facility Agent, Collateral Agent,
Initial Mandated Lead Arranger, Hermes Agent and CIRR Agent, by persons who, in
accordance with the laws of that territory, are acting under the authority of
the bank.

 

 

 

By:_____________________
Title:

 

By:_____________________
Title:

 

Authorized signatories

 

 

 

In the presence of:

 

 

 

Name:

 

Title:

 

Address:

 



 -116- 

 

 

EXECUTION PAGES –
SECOND SUPPLEMENTAL AGREEMENT
(HULL NO. [*] (NORWEGIAN BLISS))

 

 

The Borrower           SIGNED by )   for and on behalf of ) /s/ Daniel S. Farkas
SEAHAWK ONE, LTD. ) Authorised Signatory                 The Parent          
SIGNED by )   for and on behalf of ) /s/ Daniel S. Farkas NCL CORPORATION LTD. )
Authorised Signatory                       The Shareholder           SIGNED by )
  for and on behalf of ) /s/ Daniel S. Farkas NCL INTERNATIONAL, LTD. )
Authorised Signatory    

 



 

 



 

EXECUTION PAGES –
SECOND SUPPLEMENTAL AGREEMENT
(HULL NO. [*] (NORWEGIAN BLISS))

 

The Facility Agent           SIGNED by )   for and on behalf of ) /s/ Oliver
Webber Attorney-in-fact KFW IPEX-BANK GMBH ) Authorised Signatory              
  The Hermes Agent           SIGNED by )   for and on behalf of ) /s/ Oliver
Webber Attorney-in-fact KFW IPEX-BANK GMBH ) Authorised Signatory              
  The Collateral Agent           SIGNED by )   for and on behalf of ) /s/ Oliver
Webber Attorney-in-fact KFW IPEX-BANK GMBH ) Authorised Signatory              
  The CIRR Agent           SIGNED by )   for and on behalf of ) /s/ Oliver
Webber Attorney-in-fact KFW IPEX-BANK GMBH ) Authorised Signatory              
  The Bookrunner           SIGNED by )   for and on behalf of ) /s/ Oliver
Webber Attorney-in-fact KFW IPEX-BANK GMBH ) Authorised Signatory              
        The Initial Mandated Lead Arranger           SIGNED by )   for and on
behalf of ) /s/ Oliver Webber Attorney-in-fact KFW IPEX-BANK GMBH ) Authorised
Signatory    

 



 

 



 

EXECUTION PAGES –
SECOND SUPPLEMENTAL AGREEMENT
(HULL NO. [*] (NORWEGIAN BLISS))

 

The Lenders         /s/ Thi Karen CHU VAN SIGNED by ) Authorised Signatory for
and on behalf of )   BNP PARIBAS FORTIS SA/NV ) /s/ Veronique DE SCHEPPER    
Authorised Signatory                   /s/ J. LeBlond SIGNED by ) Authorised
Signatory for and on behalf of )   CRÉDIT AGRICOLE CORPORATE AND ) /s/
Anne-Laure ORANGE INVESTMENT BANK ) Authorised Signatory                      
/s/ Lars Kalbakken SIGNED by ) Authorised Signatory for and on behalf of )   DNB
BANK ASA ) /s/ Maria Ruud Dingstad     Authorised Signatory                  
/s/ Guy Woelfel SIGNED by ) Authorised Signatory for and on behalf of ) HSBC
FRANCE ) /s/ Julie Bellais     Authorised Signatory                 SIGNED by )
  for and on behalf of ) /s/ Oliver Webber Attorney-in-Fact KFW IPEX-BANK GMBH )
Authorised Signatory                 SIGNED by )   for and on behalf of ) /s/
Oliver Webber Attorney-in-Fact SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) )
Authorised Signatory           SIGNED by )   for and on behalf of ) /s/ Agnes
Deschenes Voirin SOCIÉTÉ GÉNÉRALE ) Authorised Signatory    

 



 

 